

Exhibit 10.3
JUNIOR MEZZANINE LOAN AGREEMENT
Dated as of September 10, 2013
Between
ASHFORD PIER HOUSE MEZZ B LLC,
as Borrower
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender



64226.000529 EMF_US 47026882v7

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


Article I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.2
Section 1.1Definitions    2
Section 1.2Principles of Construction    42
Article II – GENERAL TERMS44
Section 2.1Loan Commitment; Disbursement to Borrower    44
2.1.1Agreement to Lend and Borrow    44
2.1.2Single Disbursement to Borrower    44
2.1.3The Note, Pledge Agreement and Loan Documents    44
2.1.4Use of Proceeds    44
Section 2.2Interest Rate    44
2.2.1Interest Rate    44
2.2.2Interest Calculation    44
2.2.3Determination of Interest Rate    45
2.2.4Additional Costs    47
2.2.5Default Rate    47
2.2.6Usury Savings    47
2.2.7Interest Rate Cap Agreement    47
Section 2.3Loan Payment    49
2.3.1Monthly Debt Service Payments    49
2.3.2Payments Generally    49
2.3.3Payment on Maturity Date    50
2.3.4Late Payment Charge    51
2.3.5Method and Place of Payment    51
Section 2.4Prepayments    51
2.4.1Voluntary Prepayments    51
2.4.2Liquidation Events    52
2.4.3Prepayments After Default    53
2.4.4Intentionally Omitted    53
2.4.5Extension Prepayment    53
2.4.6Debt Yield Cure Actions    54

- i -



--------------------------------------------------------------------------------



Section 2.5Release of the Collateral    54
2.5.1Release of all Collateral Upon Payment in Full    54
2.5.2Intentionally Omitted    55
Section 2.6Lockbox Account/Cash Management    55
2.6.1Lockbox Account    55
2.6.2Cash Management Account    56
2.6.3Payments Received Under the Cash Management Agreement    56
2.6.4Replacement Clearing Account Agreement and Cash Management Agreement    56
2.6.5Distributions to Borrower    57
Section 2.7Withholding Taxes    57
Article III – CONDITIONS PRECEDENT60
Section 3.1Conditions Precedent to Closing    60
Article IV – REPRESENTATIONS AND WARRANTIES61
Section 4.1Borrower Representations    61
4.1.1Organization    61
4.1.2Proceedings    61
4.1.3No Conflicts    61
4.1.4Litigation    62
4.1.5Agreements    62
4.1.6Title    63
4.1.7Solvency    63
4.1.8Full and Accurate Disclosure    64
4.1.9No Plan Assets    64
4.1.10Compliance    65
4.1.11Financial Information    65
4.1.12Condemnation    66
4.1.13Federal Reserve Regulations    66
4.1.14Intentionally omitted    66
4.1.15Not a Foreign Person    66
4.1.16Intentionally omitted    66
4.1.17Intentionally omitted    66
4.1.18Enforceability    66
4.1.19No Prior Assignment    66

- ii -



--------------------------------------------------------------------------------



4.1.20Insurance    66
4.1.21Mortgage Loan and Senior Mezzanine Loan Representations    67
4.1.22Certificate of Occupancy; Licenses    67
4.1.23Intentionally Omitted    67
4.1.24Intentionally Omitted    67
4.1.25Intentionally Omitted    67
4.1.26Leases    67
4.1.27Intentionally Omitted    67
4.1.28Inventory    68
4.1.29Filing Fees and Recording Taxes    68
4.1.30Special Purpose Entity/Separateness    68
4.1.31Management Agreement    69
4.1.32Illegal Activity    69
4.1.33No Change in Facts or Circumstances; Disclosure    69
4.1.34Investment Company Act    69
4.1.35Embargoed Person    70
4.1.36Principal Place of Business; State of Organization    70
4.1.37Environmental Representations and Warranties    70
4.1.38Cash Management Account    71
4.1.39Intentionally Omitted    71
4.1.40Underwriting (“Backward”) Representations    71
4.1.41Operating Leases    72
4.1.42Submerged Land Lease    73
4.1.43No Contractual Obligations    73
Section 4.2Survival of Representations    73
Article V – BORROWER COVENANTS74
Section 5.1Affirmative Covenants    74
5.1.1Existence; Compliance with Legal Requirements    74
5.1.2Taxes and Other Charges    75
5.1.3Litigation    76
5.1.4Access to the Property    76
5.1.5Notice of Default    77
5.1.6Cooperate in Legal Proceedings    77

- iii -



--------------------------------------------------------------------------------



5.1.7Perform Loan Documents    77
5.1.8Net Liquidation Proceeds After Debt Service    77
5.1.9Further Assurances    77
5.1.10Principal Place of Business, State of Organization    78
5.1.11Financial Reporting    78
5.1.12Business and Operations    81
5.1.13Title to the Property, the Senior Mezzanine Collateral and the
Collateral    82
5.1.14Costs of Enforcement    82
5.1.15Estoppel Statement    82
5.1.16Loan Proceeds    83
5.1.17Performance by Borrower    83
5.1.18Confirmation of Representations    83
5.1.19Environmental Covenants    84
5.1.20Leasing Matters    86
5.1.21Alterations    86
5.1.22Intentionally Omitted    88
5.1.23Embargoed Person    88
5.1.24Operation of Property    88
5.1.25Intentionally Omitted    90
5.1.26Operating Lease    90
5.1.27Submerged Land Lease    90
5.1.28Reserve Funds    91
5.1.29Notices    91
5.1.30Special Distributions    91
5.1.31Curing    91
5.1.32Mortgage Borrower Covenants    92
5.1.33Payment of Obligations    92
Section 5.2Negative Covenants    92
5.2.1Operation of Property    92
5.2.2Liens    93
5.2.3Dissolution    94
5.2.4Change In Business    94
5.2.5Debt Cancellation    95

- iv -



--------------------------------------------------------------------------------



5.2.6Zoning    95
5.2.7No Joint Assessment    95
5.2.8Intentionally Omitted    95
5.2.9ERISA    95
5.2.10Transfers    96
5.2.11Operating Lease    101
5.2.12Submerged Land Lease    102
5.2.13Material Agreements    102
5.2.14Limitation on Securities Issuances    102
5.2.15Limitations on Distributions    102
5.2.16Other Limitations    103
5.2.17Contractual Obligations    104
5.2.18Refinancing    104
5.2.19Bankruptcy Related Covenants    104
Article VI – INSURANCE; CASUALTY; CONDEMNATION;105
Section 6.1Insurance    105
Section 6.2Casualty    105
Section 6.3Condemnation    105
Section 6.4Restoration    106
Article VII – RESERVE FUNDS106
Section 7.1Required Repairs    106
Section 7.2Tax and Insurance Escrow Fund    106
Section 7.3Replacements and Replacement Reserve Fund    107
Section 7.4Intentionally Omitted    107
Section 7.5Excess Cash Flow Reserve Fund    107
Section 7.6Mezzanine Reserve Funds, Generally    107
Section 7.7Transfer of Funds In Mortgage Reserve Accounts    108
Article VIII – DEFAULTS109
Section 8.1Event of Default    109
Section 8.2Remedies    113
Section 8.3Remedies Cumulative; Waivers    114
Section 8.4Right to Cure Defaults    114
Article IX – SPECIAL PROVISIONS115

- v -



--------------------------------------------------------------------------------



Section 9.1Securitization    115
9.1.1Sale of Notes and Securitization    115
9.1.2Securitization Costs    117
Section 9.2Securitization Cooperation    117
Section 9.3Exculpation    118
Section 9.4Matters Concerning Manager    122
Section 9.5Servicer    122
Section 9.6Matters Concerning Franchisor    123
Article X – MISCELLANEOUS123
Section 10.1Survival    123
Section 10.2Lender’s Discretion    123
Section 10.3Governing Law    123
Section 10.4Modification, Waiver in Writing    125
Section 10.5Delay Not a Waiver    125
Section 10.6Notices    125
Section 10.7Trial by Jury    126
Section 10.8Headings    126
Section 10.9Severability    126
Section 10.10Preferences    127
Section 10.11Waiver of Notice    127
Section 10.12Remedies of Borrower    127
Section 10.13Expenses; Indemnity    127
Section 10.14Schedules Incorporated    129
Section 10.15Offsets, Counterclaims and Defenses    129
Section 10.16No Joint Venture or Partnership; No Third Party
Beneficiaries    129
Section 10.17Publicity    129
Section 10.18Waiver of Marshalling of Assets    129
Section 10.19Waiver of Counterclaim    130
Section 10.20Conflict; Construction of Documents; Reliance    130
Section 10.21Brokers and Financial Advisors    130
Section 10.22Prior Agreements    130
Section 10.23Joint and Several Liability    131
Section 10.24Certain Additional Rights of Lender (VCOC)    131

- vi -



--------------------------------------------------------------------------------





SCHEDULES
Schedule I    –    Leases
Schedule II    –    Reserved
Schedule III    –    Organizational Chart of Borrower
Schedule IV    –    Reserved
Schedule V    –    Reserved
Schedule VI    –    Qualified Prime Transfer – Required Assets
Schedule VII    –    Form of Completion Guaranty
Schedule VIII    –    Qualified Franchisors and Acceptable Related Flags
Schedule IX    –    Borrower Operating Agreement
Schedule X    –    Mortgage Borrower Company Agreement
Schedule XI    –    Principal Company Agreement    
Schedule XII    –    Senior Mezzanine Borrower Company Agreement    







- vii -



--------------------------------------------------------------------------------



JUNIOR MEZZANINE LOAN AGREEMENT
THIS JUNIOR MEZZANINE LOAN AGREEMENT, dated as of September 10, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
banking association chartered under the laws of the United States of America,
having an address at 383 Madison Avenue, New York, New York 10179 (“Lender”),
and ASHFORD PIER HOUSE MEZZ B LLC, a Delaware limited liability company, having
its principal place of business at 14185 Dallas Parkway, Suite 1100, Dallas,
Texas 75254 (“Borrower”).
W I T N E S S E T H:
WHEREAS, JPMorgan Chase Bank, National Association, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Mortgage Lender”), has made a loan in the original principal amount of
Thirty-Six Million and No/100 Dollars ($36,000,000.00)] (the “Mortgage Loan”),
to Ashford Pier House LP, a Delaware limited partnership, having its principal
place of business at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with its successors and permitted assigns, “Mortgage Borrower”),
pursuant to a Loan Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by a Promissory Note of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Mortgage Note”) made by Mortgage Borrower to Mortgage Lender and secured by,
among other things, that certain first priority Mortgage, Assignment of Leases
and Rents, Fixture Filing and Security Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Mortgage”)
by Operating Company (as defined herein) and Mortgage Borrower in favor of
Mortgage Lender pursuant to which Operating Company and Mortgage Borrower have
granted Mortgage Lender a first priority mortgage on, among other things, the
real property and other collateral as more fully described therein
(collectively, the “Property”);
WHEREAS, JPMorgan Chase Bank, National Association, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179, as mezzanine lender (“Senior
Mezzanine Lender”), is making a loan in the original principal amount of
Twenty-Three Million and No/100 Dollars ($23,000,000.00)] (the “Senior Mezzanine
Loan”) evidenced by that certain Senior Mezzanine Promissory Note dated the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Senior Mezzanine Note”) made by Ashford Pier House Mezz A LLC (together with
its successors and permitted assigns, “Senior Mezzanine Borrower”), and Senior
Mezzanine Borrower and Senior Mezzanine Pledgor (as herein defined) has granted
to Senior Mezzanine Lender a first priority security interest on, among other
things, the Senior Mezzanine Collateral (as herein defined);
WHEREAS, Borrower is the legal and beneficial owner of all the issued and
outstanding limited liability company interests in Senior Mezzanine Borrower
(the “Fee Borrower Pledged Interests”);






--------------------------------------------------------------------------------



WHEREAS, Senior Mezzanine Borrower is the legal and beneficial owner of (a) all
of the issued and outstanding limited liability company interests in Ashford
Pier House GP LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Principal”), and (b) all of the issued and
outstanding limited partner interests in Mortgage Borrower;
WHEREAS, Principal is the legal and beneficial owner of all of the issued and
outstanding general partner interests in Mortgage Borrower;
WHEREAS, Ashford TRS Pier House Mezz B LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Leasehold Pledgor”, and
together with Borrower, collectively or individually, as the context may
require, “Pledgor”), is the legal and beneficial owner of all of the issued and
outstanding limited liability company interests in Senior Mezzanine Pledgor (as
herein defined) (the “Leasehold Pledgor Pledged Interests” and, collectively
with the Fee Borrower Pledged Interests, the “Pledged Company Interests”);
WHEREAS, Ashford TRS Pier House Mezz A LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Senior Mezzanine
Pledgor”), is the legal and beneficial owner of all of the issued and
outstanding limited liability company interests in Operating Company (as herein
defined);
WHEREAS, Borrower has requested Lender to make a loan to it in the original
principal amount of Ten Million and No/100 Dollars ($10,000,000.00) (the
“Loan”); and
WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Pledgor has entered into that certain Junior Mezzanine Pledge and
Security Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Pledgor has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

- 2 -



--------------------------------------------------------------------------------



Article I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Counterparty” shall mean a counterparty to the Junior Mezzanine
Interest Rate Cap Agreement (or the guarantor of such counterparty’s
obligations) that (a) has and shall maintain, until the expiration of the
applicable Junior Mezzanine Interest Rate Cap Agreement, (i) (x) a long-term
unsecured debt rating of not less than “A” by S&P and a short-term senior
unsecured debt rating of at least “A-1” from S&P or (y) if no short-term debt
rating exists, a long-term senior unsecured debt rating of at least “A+” from
S&P, (ii)(x) a long-term unsecured debt rating of not less than “A2” from
Moody’s and a short-term senior unsecured debt rating of at least “P1” from
Moody’s or (y) if no short-term debt rating exists, a long-term senior unsecured
debt rating of at least “A1” from Moody’s, and (iii) a long-term unsecured debt
rating of at least “A” (and not on “Rating Watch Negative”) from Fitch and
short-term unsecured debt rating of at least “F1” (and not on “Rating Watch
Negative”) from Fitch, or (b) is otherwise acceptable to the Approved Rating
Agencies, as evidenced by a Rating Agency Confirmation to the effect that such
counterparty shall not cause a downgrade, withdrawal or qualification of the
ratings assigned, or to be assigned, to the Securities or any class thereof in
any Securitization.
“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender which meets all Rating Agency
requirements from counsel reasonably acceptable to Lender.
“Affiliate” shall mean, as to any Person, any other Person that, (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or (b) is a director (other than an Independent Director) or officer
of such Person.
“Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is an Affiliated Manager.
“Affiliated Manager” shall mean a Manager in which Mortgage Borrower, Senior
Mezzanine Borrower, Borrower, Principal, or Guarantor has, directly or
indirectly, any legal, beneficial or economic interest. Notwithstanding the
foregoing, Borrower and Lender acknowledge and agree that, as of the date
hereof, Remington is an Affiliated Manager.
“Agent” shall mean Wells Fargo Bank, National Association, a banking association
chartered under the laws of the United States of America, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.
“AHLP” shall mean Ashford Hospitality Limited Partnership, a Delaware limited
partnership, collectively with its successors.
“AHP” shall mean Ashford Hospitality Prime, Inc., a Maryland corporation,
collectively with its successors.

- 3 -



--------------------------------------------------------------------------------



“AHP Corporate Financing” shall mean any credit facilities entered into among
AHPLP and certain of its Affiliates and Bank of America, N.A. as administrative
agent for the lenders party thereto from time to time (as amended, refinanced or
replaced from time to time), provided, that, (a) at the time of the Qualified
Prime Transfer (to the extent any such credit facilities have already been
entered into) and/or at the time such credit facilities are entered into (to the
extent such credit facilities are entered into after the Qualified Prime
Transfer), (i) each such lender (and any such administrative agent) is then an
institutional lender, and (ii) the value of AHPLP’s indirect interest in the
Property (if any direct or indirect equity interests in any one or more
Restricted Parties are pledged as collateral for the AHP Corporate Financing)
does not, in the aggregate, represent more than twenty-five (25%) of the value
of all collateral to be pledged, encumbered, granted or otherwise assigned or
given as collateral for the AHP Corporate Financing; or (b) at the time of such
refinance, replacement or amendment that in each case results in a release of
any material collateral therefor, the value of the AHPLP’s indirect equity
interest in the Property (if any direct or indirect equity interests in any one
or more Restricted Parties are pledged as collateral for the AHP Corporate
Financing after giving effect to such refinance, replacement or amendment) does
not, in the aggregate, represent more than twenty-five (25%) of the value of all
collateral to be pledged, encumbered, granted or otherwise assigned or given as
collateral for the AHP Corporate Financing after giving effect to such
refinance, replacement or amendment, as reasonably determined by Borrower).
“AHP Corporate Pledge Entities” shall mean AHP, Ashford Prime OP General Partner
LLC, a Delaware limited liability company, Ashford Prime OP Limited Partner LLC,
a Delaware limited liability company, Ashford Prime TRS Corporation, and AHPLP
(and the respective successors of any of the foregoing).
“AHPLP” shall mean Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership, collectively with its successors.
“AHT” shall mean Ashford Hospitality Trust, Inc., a Maryland corporation,
collectively with its successors.
“AHT Corporate Pledge Entities” shall mean AHT; Ashford OP General Partner LLC,
a Delaware limited liability company; Ashford OP Limited Partner LLC, a Delaware
limited liability company; Ashford TRS Corporation; AHLP and AHPLP (and the
respective successors of any of the foregoing).
“AHT Existing Corporate Financing” shall mean those certain credit facilities
extended to AHLP and certain of its Affiliates pursuant to that certain Credit
Agreement dated as of September 26, 2011, by and among AHLP, such Affiliates of
AHLP, and KeyBank, National Association, as administrative agent for the lenders
party thereto from time to time (as amended, refinanced or replaced from time to
time, provided, that, at the time of any such refinance, replacement or
amendment that in each case results in a release of any material collateral
therefor, the value of the Property owned by any one or more Restricted Parties
(if any direct or indirect equity interests in any one or more Restricted
Parties are pledged as collateral for the AHT Existing Corporate Financing after
giving effect to such refinance, replacement or amendment) do not, in the
aggregate, represent more than ten percent (10%) of the value of all collateral
to be pledged,

- 4 -



--------------------------------------------------------------------------------



encumbered, granted or otherwise assigned or given as collateral for the AHT
Existing Corporate Financing after giving effect to such refinance, replacement
or amendment, as reasonably determined by Borrower).
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Mortgage Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.
“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.
“Assignment of Title Insurance Proceeds” shall mean that certain Senior
Mezzanine Assignment of Title Insurance Proceeds, dated as of the date hereof,
among Lender, Mortgage Borrower and Borrower and acknowledged to by First
American Title Insurance Company, as the same may be amended, restated,
replaced, supplemented or otherwise modified, from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal,
state, local or foreign bankruptcy or insolvency law or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property or any Collateral; or
(e) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due or to take action in furtherance of any of the
foregoing.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

- 5 -



--------------------------------------------------------------------------------



“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower Operating Agreement” shall mean the operating agreement set forth on
Schedule IX attached hereto.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(g) hereof.
“Broker” shall have the meaning set forth in Section 10.21 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds (or, if
applicable, any Mezzanine Reserve Funds) or the New York Stock Exchange or the
Federal Reserve Bank of New York is not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Company, Mortgage
Borrower, Senior Mezzanine Borrower, Lender, Mortgage Lender, Senior Mezzanine
Lender, Manager and Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Cash Sweep Event” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Cash Sweep Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean the “Collateral” as such term is defined in the Pledge
Agreement and all other property or collateral in which Lender is granted a
security interest under

- 6 -



--------------------------------------------------------------------------------



any of the Loan Documents, in each case whether existing on the date hereof or
hereafter pledged or assigned to Lender.
“Completion Guaranty” shall mean an indemnity agreement in the form attached
hereto as Schedule VII.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.7
Taxes or branch profits Section 2.7 Taxes.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment and Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Pledge Agreement or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments then due under this Agreement and the Note.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees and franchise fees (if the Property is subject to a Franchise
Agreement) incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds (or, if applicable, any Mezzanine Reserve
Funds), less (A) management fees equal to the greater of (1) assumed management
fees of three percent (3%) of Gross Income from Operations and (2) the actual
management fees incurred, (B) franchise fees for the Property if the Property is
subject to a Franchise Agreement equal to the greater of (1) assumed

- 7 -



--------------------------------------------------------------------------------



franchise fees of three percent (3%) of Gross Income from Operations and (2) the
actual franchise fees incurred, and (C) Replacement Reserve Fund Monthly
Deposits; and
(b)    the denominator is the aggregate Debt Service, Mortgage Debt Service and
Senior Mezzanine Debt Service for such period (net of any payments made to
Mortgage Borrower pursuant to any Interest Rate Cap Agreement, to Senior
Mezzanine Borrower pursuant to any Senior Mezzanine Interest Rate Cap Agreement
and to Borrower pursuant to any Junior Mezzanine Interest Rate Cap Agreement).
“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing:
(a)    Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for an applicable period as set forth in the
statements required hereunder, without deduction for (i) actual management fees
and franchise fees (if the Property is subject to a Franchise Agreement)
incurred in connection with the operation of the Property, or (ii) amounts paid
to the Reserve Funds (or, if applicable, any Mezzanine Reserve Funds), less
(A) management fees equal to the greater of (1) assumed management fees of three
percent (3%) of Gross Income from Operations and (2) the actual management fees
incurred, (B) franchise fees equal to the greater of (1) assumed franchise fees
for the Property if the Property is subject to a Franchise Agreement of three
percent (3%) of Gross Income from Operations and (2) the actual franchise fees
incurred, and (C) Replacement Reserve Fund Monthly Deposits; and
(b)    the sum of the outstanding principal balances of (i) the Loan, (ii) the
Mortgage Loan and (iii) the Senior Mezzanine Loan.
“Debt Yield Cure Action” shall mean the delivery of a Debt Yield Cure LOC in
accordance with Section 2.4.6(b) hereof.
“Debt Yield Cure LOC” shall have the meaning set forth in Section 2.4.6 hereof.
“Debt Yield Cure Payment” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Deemed Approval Standard” shall mean, with respect to any applicable request
for approval, which applicable approval shall not be unreasonably withheld,
conditioned or delayed and which shall be deemed given provided that (i) no
Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all information and documentation relating thereto as may
be reasonably required in order to approve or disapprove such matter (the
“Approval Information”) and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE

- 8 -



--------------------------------------------------------------------------------



UNDERSIGNED AND LENDER” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have
failed to respond to the Initial Notice within the aforesaid ten (10) Business
Day time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond to the Second Notice within the
aforesaid five (5) Business Day time-frame. Borrower covenants and agrees to
promptly reimburse Lender for all of its reasonable, out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with such request (whether the requested item is approved or
disapproved). For purposes of clarification, Lender requesting additional and/or
clarified information, in addition to approving or denying any request (in whole
or in part), shall be deemed a response by Lender for purposes of the foregoing
and the aforesaid (10) Business Day or (5) Business Day time-frame, as
applicable, shall be reset upon the subsequent delivery to Lender of such
additional and/or clarified information.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.
“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period.
“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or the Rating Agencies in connection
with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in

- 9 -



--------------------------------------------------------------------------------



either case a combined capital and surplus of at least $50,000,000.00 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean any of (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), (b) each of JPMorgan Chase Bank, National Association and Bank of
America, National Association, provided that the rating by S&P and the other
Approved Rating Agencies for the short term unsecured debt obligations or
commercial paper and long term unsecured debt obligations of the same does not
decrease below the ratings set forth in subclause (a) hereof or (c) with respect
to the Lockbox Account only, First State Bank of the Florida Keys, provided that
there is no material adverse change in the financial condition of such bank or
such bank’s ability to carry out its business in the ordinary course.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Principal, Operating
Company or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.
“Environmental Indemnity” shall mean that certain Senior Mezzanine Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal

- 10 -



--------------------------------------------------------------------------------



Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; or imposing conditions or
requirements in connection with permits or other authorization for lawful
activity, relating to causes of action related to Releases of Hazardous
Substances in respect of the Property; or relating to wrongful death, personal
injury, or property or other damage in connection with any Releases of Hazardous
Substances in respect of the Property.
“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.
“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Excluded Taxes” means any of the following Section 2.7 Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Section 2.7 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.7 Taxes, and branch profits Section 2.7 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.7 Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Section 2.7 Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Section 2.7
Taxes were payable either to such Lender’s assignor or participating Lender
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Section 2.7 Taxes
attributable to such Lender’s failure to comply with Section 2.7(e) and (d) any
U.S. federal withholding Section 2.7 Taxes imposed under FATCA.
“Extension Option” shall have the meaning set forth in Section 2.3.3(b) hereof.

- 11 -



--------------------------------------------------------------------------------



“Extension Prepayment” shall have the meaning set forth in Section 2.4.5 hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FF&E” shall mean furniture, fixtures, and equipment, including but not limited
to individual rooms, lobby, floor coverings (carpet and pad, floor tiles),
window coverings (mini blinds/drapes), multi-purpose rooms, dining rooms,
interior repainting, windows, doors, plumbing fixtures (water heaters, sinks,
tubs, toilets), kitchen equipment, the water fountains, administrative areas,
furniture, and other related equipment required to maintain the quality and life
of the property and improvements thereto, to include major capital improvements
such as roof replacement, parking lot maintenance, heating, ventilation and air
conditioning and other extraordinary exterior replacements or repairs that are
necessary over time to uphold the structural integrity of the asset as
originally designed, constructed or improved.
“First Extended Date” shall mean, following an exercise by Borrower of the first
Extension Option described in Section 2.3.3(b) hereof, September 9, 2016, or
such other date after the Initial Maturity Date but prior to September 9, 2016,
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread; provided, however, in no event shall LIBOR be deemed to be less
than zero percent (0.0%).
“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Franchise Agreement” shall mean the Qualified Franchise Agreement entered into
with a Qualified Franchisor in accordance with the terms and provisions of this
Agreement.
“Franchisor” shall mean the Qualified Franchisor a party to the Franchise
Agreement executed in accordance with the terms and provisions of this
Agreement.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

- 12 -



--------------------------------------------------------------------------------



“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code, that holds the Note or a portion thereof.
“Gross Income from Operations” shall mean all sustainable income and proceeds
(whether in cash or on credit, and computed on an accrual basis), other than
Operating Rent, received by Mortgage Borrower, Operating Company or Manager for
the use, occupancy or enjoyment of the Property, or any part thereof, or
received by Mortgage Borrower, Operating Company or Manager for the sale of any
goods, services or other items sold on or provided from the Property in the
ordinary course of the operation of the Property, including without limitation:
(a) income and proceeds received from rental of rooms, Leases and commercial
space, meeting, conference and/or banquet space within the Property including
net parking revenue; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Property even though
rendered outside of the Property; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Property (after deducting therefrom all necessary costs
and expenses incurred in the adjustment or collection thereof); (d) all Awards
for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in Restoration of the Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Income from Operations” if received in the ordinary course of the
operation of the Property (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof); and (f) interest on
credit accounts, rent concessions or credits, and other required pass‑throughs
and interest on Reserve Funds (or, if applicable, any Mezzanine Reserve Funds);
but excluding, (1) gross receipts received by lessees, licensees or
concessionaires of the Property; (2) consideration received at the Property for
hotel accommodations, goods and services to be provided at other hotels,
although arranged by, for or on behalf of Mortgage Borrower, Operating Company
or Manager; (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of the operation of
the Property; (4) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Property as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (5) Awards (except to
the extent provided in clause (d) above) or Insurance Proceeds (except to the
extent provided in clause (c) above); (6) refunds of amounts not included in
Operating Expenses at any time and uncollectible accounts; (7) gratuities
collected by the employees of the Property; (8) the proceeds of any financing;
(9) other income or proceeds resulting other than from the use or occupancy of
the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business; (10) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues; and (11) and payments made to Mortgage Borrower pursuant to the
Interest Rate Cap Agreement, Senior Mezzanine Borrower pursuant to the Senior
Mezzanine Interest Rate Cap Agreement and Borrower pursuant to the Junior
Mezzanine Interest Rate Cap Agreement.

- 13 -



--------------------------------------------------------------------------------



“Guarantor” shall mean AHLP; provided, however, that, following a Qualified
Prime Transfer if (a) AHLP is released from all obligations under the Guaranty
and Environmental Indemnity and, to the extent applicable, any Completion
Guaranty, arising from and after the date of the Qualified Prime Transfer in
accordance with the terms of Section 5.2.10(f) of this Agreement, Guarantor
shall mean AHPLP (provided, however, that, for the avoidance of doubt, AHLP is
not being released for any obligations under the Guaranty and Environmental
Indemnity and, to the extent applicable, any Completion Guaranty, arising prior
to the Qualified Prime Transfer), or (b) AHLP is not released from all
obligations under the Guaranty and Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer in accordance with the terms of Section 5.2.10(f) of
this Agreement, Guarantor shall mean both AHLP and AHPLP, jointly and severally.
“Guarantor Related Party” shall have the meaning set forth in Section 9.3(d)
hereof.
“Guaranty” shall mean that certain Junior Mezzanine Guaranty Agreement, dated as
of the date hereof, executed and delivered by Guarantor in connection with the
Loan to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time (for the
avoidance of doubt, the term “Guaranty” shall mean the original Guaranty and any
Guaranty Agreement(s) executed in connection with a Qualified Prime Transfer, as
applicable).
“Hazardous Substances” include any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.
“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

- 14 -



--------------------------------------------------------------------------------



“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Parties” shall mean Lender and its designee (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person who Controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Security Exchange Act, any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by the Pledge Agreement is or will
have been recorded or filed, any Person who may hold or acquire or will have
held a full or partial interest in the Loan (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).
“Indemnified Taxes” means (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in Clause (a), Other Taxes.
“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:
(a)    a member, partner, equity holder, manager, director, officer or employee
of Borrower or any of its equity holders or Affiliates (other than as an
Independent Director of Borrower or Leasehold Pledgor, or an Affiliate of
Borrower or Leasehold Pledgor that is not in the direct chain of ownership of
Borrower or Leasehold Pledgor and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a

- 15 -



--------------------------------------------------------------------------------



company that routinely provides professional Independent Directors or managers
in the ordinary course of its business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equity holders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any
Person described in clause (a), (b) or (c) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower or Leasehold Pledgor shall be qualified
to serve as an Independent Director of Borrower or Leasehold Pledgor, provided
that the fees that such individual earns from serving as an Independent Director
of affiliates of Borrower or Leasehold Pledgor in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to those contained in the definition of Special Purpose
Entity of this Agreement.
“Initial Maturity Date” shall mean September 9, 2015, or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise (other than the First Extended Date, the Second
Extended Date or the Third Extended Date, if applicable).
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Gardere Wynne Sewell LLP in connection with
the Loan.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof among Lender, Mortgage Lender, and Senior Mezzanine Lender
with respect to the Loan, the Mortgage Loan and Senior Mezzanine Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.
“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, including the Maturity Date,
the period commencing

- 16 -



--------------------------------------------------------------------------------



on and including the fifteenth (15th) day of the prior calendar month and ending
on and including the fourteenth (14th) day of the calendar month in which such
Payment Date occurs; provided, however, the Interest Period for the Payment Date
relating to September 9, 2013 shall be the period commencing on the Closing
Date, and ending on and including September 14, 2013.
“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.
“Interest Rate Cap Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Junior Mezzanine Interest Rate Cap Agreement” shall mean, collectively, one or
more interest rate protection agreements (together with the confirmation and
schedules relating thereto) acceptable to Lender, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 2.2.7 hereof. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Junior Mezzanine Interest Rate Cap Agreement”
shall be deemed to mean such Replacement Interest Rate Cap Agreement and such
Replacement Interest Rate Cap Agreement shall be subject to all requirements
applicable to the Junior Mezzanine Interest Rate Cap Agreement.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) (excluding the Operating Lease and the Submerged Land
Lease) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Mortgage Borrower or Operating Company (but not including transient
room occupancy or agreements for temporary use of facilities at the Property for
banquets and similar events), and (a) every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Leasehold Pledgor” shall have the meaning set forth in the recitals hereto.
“Leasehold Pledgor Pledged Interests” shall have the meaning set forth in the
recitals hereto.
“Legal Requirements” shall mean, with respect to the Property or the Collateral,
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting the Property, the Senior Mezzanine
Collateral, the Collateral or any part thereof, or the construction, use,
alteration or operation thereof, or any part of the Property, the Senior
Mezzanine Collateral, or the Collateral, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Pledgor or
Operating Company, at any time in force affecting Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Leasehold Pledgor,

- 17 -



--------------------------------------------------------------------------------



Senior Mezzanine Pledgor, Operating Company, the Property, the Senior Mezzanine
Collateral, the Collateral or any part of the Property the Senior Mezzanine
Collateral, or the Collateral, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to the Property, the
Senior Mezzanine Collateral, the Collateral or any part of the Property, the
Senior Mezzanine Collateral, or the Collateral, or (b) in any way limit the use
and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns and, for purposes of Sections
2.2.3(f)(iii) and 2.7, its participants. If the beneficial owner of the Loan for
U.S. federal income tax purposes is a REMIC or a Grantor Trust, Lender shall
mean the REMIC or Grantor Trust, as applicable.
“Letter of Credit” shall mean an irrevocable letter of credit (payable on sight
draft only) issued by a financial institution having a rating by S&P of not less
than “A-1+” if the term of such letter of credit is no longer than three (3)
months or, if such term is in excess of three (3) months, issued by a financial
institution having a rating that is acceptable to Lender and that, at Lender’s
option, the Approved Rating Agencies have provided a Rating Agency Confirmation
with respect to.
“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear. If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Operating Company, Senior Mezzanine
Pledgor, Leasehold Pledgor, the Property (or any portion thereof or

- 18 -



--------------------------------------------------------------------------------



any interest therein), the Senior Mezzanine Collateral (or any portion thereof
or any interest therein), the Collateral (or any portion thereof or any interest
therein), including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Guaranty, any Completion Guaranty, the Cash Management Agreement,
the Junior Mezzanine Interest Rate Cap Agreement, the Assignment of Interest
Rate Cap Agreement, the Assignment of Title Insurance Proceeds and all other
documents executed and/or delivered by or on behalf of Borrower, Leasehold
Pledgor, Guarantor and each other party thereto in connection with the Loan, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Lockbox Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Lockbox Agreement” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Lockbox Bank” shall have the meaning set forth in the Mortgage Loan Agreement.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (a) covers more than seven
thousand five hundred (7,500) rentable square feet (ii) contains an option or
other preferential right to purchase all or any portion of the Property,
(iii) is with an Affiliate of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Operating Lessee or an Affiliated Manager as Tenant, or (iv) is
entered into during the continuance of an Event of Default.
“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower or Operating Company and Manager, pursuant to which
Manager is to provide management and other services with respect to the
Property, or, if the context requires, a Replacement Management Agreement.
“Manager” shall mean, (a) Remington Manager, or (b)  a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.

- 19 -



--------------------------------------------------------------------------------



“Manager-Held Reserve” shall mean any reserve fund for payment of Taxes,
Insurance Premiums, Operating Expenses or FF&E, replacements or repairs that
Manager is required to maintain on behalf of and for the benefit of Mortgage
Borrower or Operating Company under the applicable Management Agreement.
“Manager-Held Reserve Deposit” shall mean each deposit into a Manager-Held
Reserve, provided in each case that Borrower shall have delivered to Lender upon
request evidence satisfactory to Lender in Lender’s sole discretion that Manager
shall have applied and shall continue to apply such deposit for the purposes for
which such deposit is permitted or required to be used under the Management
Agreement.
“Material Adverse Effect” shall mean, in Lender’s reasonable judgment, any event
or condition that has a material adverse effect on (a) the use, operation, or
value of the Property or the Collateral, (b) the business, profits, operations
or financial condition of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Leasehold Pledgor, Senior Mezzanine Pledgor or Operating Company,
(c) the ability of Borrower to repay the principal and interest of the Loan as
it becomes due or to satisfy any of Borrower’s or Leasehold Pledgor’s other
obligations under the Loan Documents, or (d) the enforceability or validity of
any Loan Document, the perfection or priority of any Lien created under any Loan
Document or the rights, interests and remedies of Lender under any Loan
Document.
“Material Agreements” shall mean, collectively, all contracts and agreements
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of the Property, other than (a) contracts and
agreements for goods and services contemplated under any Approved Annual Budget,
(b) leases of equipment and other personal property in the ordinary course of
business used on the Property, (c) contracts and agreements that are
commercially reasonable and entered into in the ordinary course of business and
(i) have a term of less than one (1) year and under which there is no obligation
of Mortgage Borrower or Operating Company to pay more than One Hundred Thousand
and No/100 Dollars ($100,000.00) per annum, (ii) have a term of more than one
year and under which there is no obligation of Mortgage Borrower or Operating
Company to pay more than Two Hundred Thousand and No/100 Dollars ($200,000.00),
or (iii) in any event are cancellable upon not more than sixty (60) days’ notice
without the payment of any material termination fee or other material payments
of any kind, (d) contracts and agreements under which contractors,
subcontractors and materialmen are engaged solely in respect to the completion
of alterations at the Property, provided that (1) such alterations are permitted
under Section 5.1.21 hereof without the consent of Lender or (2) if Lender’s
consent to such alterations is required under Section 5.1.21 hereof, Lender
shall have consented thereto, (e) the Management Agreement, the Franchise
Agreement (if any), the Leases, the Submerged Land Lease and the Operating
Lease, and (f) contracts or agreements entered into by Manager which Borrower
does not have the right to approve.
“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of one (1) or more of the Extension Options described in
Section 2.3.3(b) hereof, the First Extended Date, the Second Extended Date or
the Third Extended Date, as the case may be, or such

- 20 -



--------------------------------------------------------------------------------



other date on which the final payment of principal of the Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Entities” shall have the meaning set forth in Section 5.2.10(e)(xvi)
hereof.
“Mezzanine Party” shall mean, individually and/or collectively, as the context
may require, Borrower, Leasehold Pledgor, Senior Mezzanine Borrower and Senior
Mezzanine Pledgor.
“Mezzanine Reserve Funds” shall mean each of the reserve funds, if any,
established pursuant to Article VII hereof.
“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.
“Mortgage” shall have the meaning set forth in the recitals to this Agreement.
“Mortgage Borrower” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and permitted assigns.
“Mortgage Borrower Company Agreement” shall mean, collectively, the limited
partnership agreements and other organizational documents set forth on Schedule
X attached hereto.
“Mortgage Debt Service” shall mean, with respect to any particular period of
time, the scheduled interest payments then due under the Mortgage Loan Agreement
and the Mortgage Note.
“Mortgage Environmental Indemnity” shall mean the “Environmental Indemnity” as
defined in the Mortgage Loan Agreement.
“Mortgage Lender” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and assigns.
“Mortgage Loan” shall have the meaning set forth in the recitals to this
Agreement.

- 21 -



--------------------------------------------------------------------------------



“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Mortgage Loan Debt” shall mean the “Debt”, as defined in the Mortgage Loan
Agreement.
“Mortgage Loan Default” shall mean a “Default” under the Mortgage Loan, as
defined in the Mortgage Loan Agreement.
“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Mortgage, the Cash Management Agreement, the
Mortgage Loan Guaranty, the Mortgage Environmental Indemnity and any and all
other documents defined as “Loan Documents” in the Mortgage Loan Agreement, as
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.
“Mortgage Loan Guaranty” shall mean the “Guaranty” as defined in the Mortgage
Loan Agreement.
“Mortgage Note” shall have the meaning set forth in the recitals to this
Agreement.
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts actually paid to or received by or on behalf of
Mortgage Borrower, Senior Mezzanine Borrower or Borrower in connection with such
Liquidation Event, less (i) Lender’s, Senior Mezzanine Lender’s and/or Mortgage
Lender’s reasonable costs incurred in connection with the recovery thereof, (ii)
the costs incurred by Mortgage Borrower and Operating Company, as the case may
be, in connection with a restoration of all or any portion (as the case may be)
of the Property made in accordance with the Mortgage Loan Documents, (iii)
amounts required or permitted to be deducted therefrom and amounts paid pursuant
to the Mortgage Loan Documents to Mortgage Lender and amounts paid pursuant to
the Senior Mezzanine Loan Documents to Senior Mezzanine Lender, (iv) in the case
of a foreclosure sale, disposition or Transfer of the Property in connection
with realization thereon pursuant to the Mortgage Loan Documents following and
during the continuance of an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (v) in the case of a
foreclosure sale, disposition or Transfer of any Senior Mezzanine Collateral in
connection with realization thereon pursuant to the Senior Mezzanine Loan
Documents following and during the continuance of a Senior Mezzanine Loan
Default under the Senior Mezzanine Loan, such reasonable and customary costs and
expenses of sale or other disposition (including attorneys’ fees and brokerage
commissions), (vi) in the case of a foreclosure sale, such costs and expenses
incurred by Mortgage Lender and/or any servicer under the Mortgage Loan
Documents as Mortgage Lender shall be entitled to receive reimbursement for
under the terms of the Mortgage Loan Documents, and (vii) in the case of a
foreclosure sale, such costs and expenses incurred by Senior Mezzanine Lender
and/or any servicer under the Senior Mezzanine Loan

- 22 -



--------------------------------------------------------------------------------



Documents as Senior Mezzanine Lender shall be entitled to receive reimbursement
for under the terms of the Senior Mezzanine Loan Documents.
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
“Non-Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is a Non-Affiliated Manager.
“Non-Affiliated Manager” shall mean a Manager that is not an Affiliated Manager.
“Note” shall mean that certain Junior Mezzanine Promissory Note, dated the date
hereof, in the principal amount of Ten Million and No/100 Dollars
($10,000,000.00), made by Borrower in favor of Lender, as the same may be
further amended, restated, replaced, supplemented or otherwise modified from
time to time.
“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.
“Obligations” shall mean Borrower’s obligation to pay the Debt and Borrower’s
and Leasehold Pledgor’s respective obligations to perform their respective
obligations (if any) under the Note, this Agreement and the other Loan
Documents.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.
“Operating Company” shall mean, (a) Ashford TRS Pier House LLC, a Delaware
limited liability company or (b) a Qualified Operator who is operating the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Operating Lease, in each case, together with their respective
successors and permitted assigns.
“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Operating Lease” shall mean that certain Lease Agreement dated as of May 14,
between Mortgage Borrower and Operating Company, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof.
“Operating Rent” shall mean all rent and other amounts due to Mortgage Borrower
under the Operating Lease.
“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.
“Other Connection Taxes” means Section 2.7 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,

- 23 -



--------------------------------------------------------------------------------



engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Obligations” shall have the meaning set forth in the Mortgage.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.7 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.7 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.
“Permitted Encumbrances” shall have the meaning set forth in the Mortgage Loan
Agreement and shall include the Liens and security interests created by the Loan
Documents.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (A) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (D) must not be subject to
liquidation prior to their maturity and (E) must have maturities of not more
than 365 days;
(ii)    Federal Housing Administration debentures having maturities of not more
than 365 days;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System

- 24 -



--------------------------------------------------------------------------------



(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements or obligations with maturities of
not more than 365 days issued or held by any depository institution or trust
company incorporated or organized under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

- 25 -



--------------------------------------------------------------------------------



(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

- 26 -



--------------------------------------------------------------------------------



provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“PIP” shall mean any “property improvement plan” or similar plan for
alterations, repairs and maintenance of the Property with which Mortgage
Borrower or Operating Company is required to comply under the Management
Agreement or the Franchise Agreement (if any), in each case, as such plan may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms and conditions of the Management Agreement or
the Franchise Agreement (if any).
“Pledge Agreement” shall have the meaning set forth in the recitals to this
Agreement.
“Pledged Company Interests” shall have the meaning set forth in the recitals to
this Agreement.
“Pledgor” shall have the meaning set forth in the recitals hereto.
“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.
“Policy” shall have the meaning set forth in the Mortgage Loan Agreement.
“Prepayment Release Date” shall mean the first Business Day immediately
following the Payment Date occurring in March, 2014.
“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate shall mean the
rate of interest published in The Wall Street Journal from time to time

- 27 -



--------------------------------------------------------------------------------



as the “Prime Rate.” If The Wall Street Journal ceases to publish the “Prime
Rate,” the Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.
“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.
“Principal” shall (a) have the meaning set forth in the recitals hereto and
(b) mean the Special Purpose Entity that is the general partner of Mortgage
Borrower, if Mortgage Borrower is a limited partnership, or managing member of
Mortgage Borrower, if Mortgage Borrower is a limited liability company other
than a single-member Delaware limited liability company.
“Principal Company Agreement” shall mean, collectively, the limited liability
company operating agreement and other organizational documents set forth on
Schedule XI attached hereto.
“Property” shall have the meaning set forth in the recitals to this Agreement.
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Principal, Operating Company, Leasehold Pledgor,
Senior Mezzanine Pledgor, Guarantor and/or Manager.
“Qualified Franchise Agreement” shall mean, collectively, (a) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement (including any PIP in connection therewith)
shall be reasonably acceptable to Lender, Mortgage Lender and Senior Mezzanine
Lender in form and substance, provided, that, Lender, at its option, may require
that Borrower shall have obtained a Rating Agency Confirmation with respect to
such franchise, trademark and license agreement, and (b) a “comfort letter” from
such Qualified Franchisor in form and substance reasonably satisfactory to
Lender.
“Qualified Franchisor” shall mean either (a) a franchisor set forth on Schedule
VIII hereto that is operating under one of its permitted “flags” listed
alongside said franchisor on Schedule VIII hereto; or (b) a reputable and
experienced franchisor (which may be an Affiliate of Borrower) possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Property that is reasonably acceptable to Lender; provided, that, with
respect to clause (b), (i) if required by Lender, Borrower shall have obtained a
Rating Agency Confirmation with respect to the licensing of the Property by such
Person and (ii) if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion.

- 28 -



--------------------------------------------------------------------------------



“Qualified Manager” shall mean either (a) Manager or an Affiliate of Manager;
(b) an Affiliate of a Qualified Franchisor set forth on Schedule VIII hereto
that is operating under one of its permitted “flags” listed alongside said
franchisor on Schedule VIII hereto; or (c) a reputable and experienced
management organization (which may be an Affiliate of Borrower) possessing
experience in managing properties similar in size, scope, use and value as the
Property that is reasonably acceptable to Lender, provided, as to clause (a) (in
the case of an Affiliate of Manager), and clause (c) that (i) if required by
Lender, Borrower shall have obtained a Rating Agency Confirmation from the
Approved Rating Agencies with respect to such Manager and its management of the
Property and (ii) if such Person is an Affiliate of Borrower, an Additional
Insolvency Opinion.
“Qualified Operator” shall mean either (a) Operating Company or an Affiliate of
Operating Company, or (b) in the reasonable judgment of Lender, a reputable
operator possessing appropriate licenses in operating hotel properties similar
in size, scope, use and value as the Property; provided, as to clause (a) (in
the case of an Affiliate of Operating Company) and clause (b) that Borrower
shall have obtained with respect to an entity set forth above, prior written
confirmation from the applicable Rating Agencies that the operation of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof.
“Qualified Prime Transfer” shall mean a transfer and/or contribution of 100% of
the equity interests in Borrower to AHPLP and 100% of the equity interests in
Leasehold Pledgor to Ashford Prime TRS Corporation, so long as at the time of
such transfer and/or contribution (a) AHP is a real estate investment trust that
is publicly traded on the New York Stock Exchange or other nationally recognized
stock exchange, (b) AHP is externally managed by AHLP or Ashford Hospitality
Advisors LLC pursuant to an advisory agreement in substantially the form
attached as an exhibit to that certain Form 10 filing made by AHP under
Registration No. 001-35972, as amended (the “Form 10”), (c) Borrower shall have
obtained an Additional Insolvency Opinion, (d) Borrower or AHP shall have
delivered to Lender such financial statements and other financial information as
may be reasonably requested by Lender, which financial statements and other
financial information shall be certified by Borrower or AHP as true, complete
and correct, evidencing that, (i) if AHLP is to be released from liability under
the Guaranty and the Environmental Indemnity and, to the extent applicable, any
Completion Guaranty, arising from and after the date of the Qualified Prime
Transfer, AHP has, as reasonably determined by Lender, a minimum net worth of at
least 75% of the net worth shown on the Form 10, (ii) AHPLP has, as day-1 owned
assets, the hotels identified on the Form 10 and set forth on Schedule VI
hereof, all of which are currently operated under the brands identified on the
Form 10, and AHPLP shall have the option to purchase the asset listed on the
Form 10 known as “Crystal Gateway Marriott”, as well as the right of first offer
assets listed on the Form 10 and set forth on Schedule VI hereof; provided,
however, to the extent AHPLP prior to the Qualified Prime Transfer shall sell
any of the aforementioned assets, the net proceeds from such sale shall not have
been distributed by AHPLP, and (f) in accordance with the terms of Section
5.2.10(f) hereof, if (i) AHLP is to be released from all obligations under the
Guaranty and Environmental Indemnity and, to the extent applicable, any
Completion Guaranty, arising from and after the date of the Qualified Prime
Transfer, AHPLP shall have joined in the Guaranty and Environmental Indemnity or
executed a replacement guaranty or guaranties, as applicable, and an
environmental indemnity agreement, in all instances, reasonably satisfactory to
Lender, or (ii) AHLP

- 29 -



--------------------------------------------------------------------------------



is not released from all obligations under the Guaranty and Environmental
Indemnity and, to the extent applicable, any Completion Guaranty, arising from
and after the date of the Qualified Prime Transfer, AHLP and AHPLP shall have
joined in the Guaranty and Environmental Indemnity or executed, jointly and
severally, a replacement guaranty or guaranties, as applicable, and an
environmental indemnity agreement, in all instances, reasonably satisfactory to
Lender.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Approved Rating Agency has elected to consider
whether to grant or withhold such an affirmation and Lender does not otherwise
have an approval right with respect to such event, then the term Rating Agency
Confirmation shall be deemed instead to require the consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.
“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.
“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.
“Release Casualty/Condemnation” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any of the foregoing
actions.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.
“Remington Manager” shall mean Remington Lodging & Hospitality, LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

- 30 -



--------------------------------------------------------------------------------



“Replacement Cash Management Account” shall have the meaning set forth in
Section 2.6.4 hereof.
“Replacement Cash Management Agreement” shall have the meaning set forth in
Section 2.6.4 hereof.
“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements from an Acceptable Counterparty having the
same terms in all material respects to the Junior Mezzanine Interest Rate Cap
Agreement, except that the same shall be effective as of the date required in
Section 2.2.7; provided, that, to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate protection agreements approved in
writing by Lender and, if required by Lender, the Approved Rating Agencies with
respect thereto.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender, Mortgage Lender and Senior Mezzanine Lender in form and substance,
provided, with respect to this subclause (ii), Lender, at its option, may
require that Borrower shall have obtained a Rating Agency Confirmation from the
Approved Rating Agencies with respect to such management agreement and (b) a
subordination of management agreement substantially in the form as the
Subordination of Management Agreement executed and delivered to Lender in
connection with the Loan by (I) the Manager being replaced or (II)  otherwise in
form and substance reasonably acceptable to Lender, executed and delivered to
Lender by Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Operating Lease” shall mean, collectively, either (i) an operating
lease with a Qualified Operator substantially in the same form and substance as
the Operating Lease that is being terminated, subject to adjustment of Operating
Rent solely to the extent required by the Code, (ii) an operating lease with an
Affiliate of Borrower if permitted under this Agreement upon terms substantially
similar to the existing Operating Lease, except that the Operating Rent may be
modified solely to the extent necessary to enable AHT to qualify, or continue to
qualify, as applicable, as a REIT (as defined in the Operating Lease as of the
Closing Date), which Mortgage Borrower and Operating Company intend to satisfy
by reference to a transfer pricing report prepared by a “Big 4” accounting firm;
provided, however, in addition, any such Affiliate shall provide replacement
security and subordination (including, without limitation, granting a mortgage)
as is reasonably acceptable to Lender, or (iii) an operating lease with a
Qualified Operator, which operating lease shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (iii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such operating
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.
“Replacement Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

- 31 -



--------------------------------------------------------------------------------



“Replacement Reserve Monthly Deposit” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Required Cash Sweep Cure Debt Yield” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Required Extension Debt Yield” shall mean a Debt Yield, as determined by Lender
based upon the trailing twelve (12) month period ending on the last day of the
second (2nd) calendar month immediately preceding the calendar month in which
the date of determination occurs, equal to or exceeding nine percent (9.00%).
“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Reserve Funds” shall have the meaning set forth in the Mortgage Loan Agreement.
“Restricted Party” shall mean collectively, (a) Pledgor, Mortgage Borrower,
Principal, Operating Company, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor and Guarantor and (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Pledgor, Mortgage
Borrower, Principal, Operating Company, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Guarantor or any non-member manager but, with respect to this
clause (b), excluding any shareholders or owners of stock or equity interest in
AHT (and following a Qualified Prime Transfer, AHP) or that are otherwise
publicly traded or convertible into publicly traded stock or equity interests on
any nationally or internationally recognized stock exchange that are not
Affiliates of Pledgor, Mortgage Borrower, Principal, Operating Company, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor or Guarantor.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.
“Second Extended Date” shall mean, following an exercise by Borrower of the
second Extension Option described in Section 2.3.3(b) hereof, September 9, 2017,
or such other date after the First Extended Date but prior to September 9, 2017,
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

- 32 -



--------------------------------------------------------------------------------



“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Senior Mezzanine Borrower” shall have the meaning set forth in the recitals to
this Agreement.
“Senior Mezzanine Borrower Company Agreement” shall mean the limited liability
company operating agreement and other organizational documents for Senior
Mezzanine Borrower set forth on Schedule XII attached hereto.
“Senior Mezzanine Collateral” shall mean, collectively, the “Collateral” as
defined in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, the scheduled interest payments then due under the Senior
Mezzanine Loan.
“Senior Mezzanine Environmental Indemnity” shall mean the “Environmental
Indemnity” as defined in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Guaranty” shall mean the “Guaranty” as defined in the Senior
Mezzanine Loan Agreement.
“Senior Mezzanine Interest Rate Cap Agreement” shall have the meaning ascribed
to such term in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Lender” shall have the meaning set forth in the recitals to
this Agreement.
“Senior Mezzanine Loan” shall have the meaning set forth in the recitals to this
Agreement.
“Senior Mezzanine Loan Agreement” shall mean that certain Senior Mezzanine Loan
Agreement, dated as of the date hereof, between Senior Mezzanine Borrower and
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Senior Mezzanine Loan Debt” shall mean the “Debt”, as defined in the Senior
Mezzanine Loan Agreement.
“Senior Mezzanine Loan Default” shall mean a “Default” as defined in the Senior
Mezzanine Loan Agreement.
“Senior Mezzanine Loan Documents” shall mean all documents evidencing the Senior
Mezzanine Loan and all documents executed and/or delivered by or on behalf of
Senior Mezzanine Borrower in connection therewith.
“Senior Mezzanine Loan Event of Default” shall mean an “Event of Default” as
defined in the Senior Mezzanine Loan Agreement.

- 33 -



--------------------------------------------------------------------------------



“Senior Mezzanine Note” shall have the meaning set forth in the recitals to this
Agreement.
“Senior Mezzanine Pledge Agreement” shall have the meaning ascribed to such term
in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Pledgor” shall have the meaning set forth in the recitals to
this Agreement.
“Senior Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined in
the Senior Mezzanine Loan Agreement.
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received prior consent to do
otherwise from Lender or a permitted administrative agent thereof, and, while
the Loan is securitized, a Rating Agency Confirmation from each of the Approved
Rating Agencies, and an Additional Insolvency Opinion, in each case:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Mortgage Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Mortgage Loan Documents with Mortgage
Lender, refinancing the Property in connection with a permitted repayment of the
Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; (B) in the case of Principal, acting as
a general partner of Borrower or as member of Borrower, as applicable and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; (C) in the case of Operating Company, leasing the
Property pursuant to the Operating Lease and managing and operating the Property
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; (D) in the case of Senior Mezzanine Borrower, owning
its interest in Mortgage Borrower and Principal, entering into and performing
its obligations under the Senior Mezzanine Loan Documents with Senior Mezzanine
Lender, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; (E) in the case of Senior Mezzanine
Pledgor, owning its interest in Operating Company, entering into and performing
its obligations under the Senior Mezzanine Loan Documents with Senior Mezzanine
Lender, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; or (F) in the case of Pledgor, owning
its interest in the Pledged Company Interests, entering into and performing its
obligations under the Loan Documents with Lender, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing;

- 34 -



--------------------------------------------------------------------------------



(ii)    has not engaged and shall not engage in any business unrelated to the
activities set forth in paragraph (i) of this definition;
(iii)    has not owned and shall not own, directly or indirectly, any real
property other than, (A) in the case of Mortgage Borrower, the Property, (B) in
the case of Borrower and Principal, the Property owned by Mortgage Borrower,
(C) in the case of Operating Company, its leasehold interests in the Property,
(D) in the case of Leasehold Pledgor, the Property leased by Operating Company,
(E) in the case of Senior Mezzanine Borrower, the Property owned by Mortgage
Borrower, and (F) in the case of Senior Mezzanine Pledgor, the Property leased
by Operating Company;
(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Mortgage Borrower, the Property and personal property
necessary or incidental to its ownership and operation of the Property, (B) in
the case of Principal, its partnership interest in the limited partnership or
the member interest in the limited liability company that owns the Property and
personal property necessary or incidental to its ownership of such interests,
(C) in the case of Operating Company, its leasehold interests in the Property
and personal property necessary or incidental to its ownership of such
interests, (D) in the case of Pledgor, the Pledged Company Interests, cash, cash
equivalents and accounts receivable, and other personal property necessary or
incidental to its ownership of the Pledged Company Interests, (E) in the case of
Senior Mezzanine Borrower, its partnership interest in Mortgage Borrower, the
member interest in Principal and personal property necessary or incidental to
its ownership of such interests, and (F) in the case of Senior Mezzanine
Pledgor, its member interest in the limited liability company that leases the
Property from Mortgage Borrower and personal property necessary or incidental to
its leasing of such interests;
(v)    has not engaged in, sought, consented or permitted to and shall not
engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, or (B) any sale or other transfer of all
or substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of Principal, any transfer of its partnership or membership interests in
Mortgage Borrower, except as permitted by the Loan Documents;
(vi)    shall not hereafter cause, consent to or permit any amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, operating agreement or other formation
document or organizational document (as applicable) with respect to the matters
set forth in this definition;
(vii)    if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has two (2) Independent Directors, and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5%;

- 35 -



--------------------------------------------------------------------------------



(viii)    if such entity is a corporation, has and shall have at least two (2)
Independent Directors, and shall not cause or permit the board of directors of
such entity to take any voluntary Bankruptcy Action either with respect to
itself or, if the corporation is the Principal, with respect to Mortgage
Borrower or any action requiring the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors unless two (2)
Independent Directors shall have participated in such vote and shall have voted
in favor of such action;
(ix)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a Delaware single-member limited liability
company, that has at least two (2) Independent Directors and that directly owns
at least one-half-of-one percent (0.5%) of the equity of the limited liability
company;
(x)    if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any action requiring the unanimous affirmative vote of the managing member
and the Independent Directors and shall not cause or permit the members or
managers of such entity to take any voluntary Bankruptcy Action, either with
respect to itself or, if the company is the Principal, with respect to Mortgage
Borrower, in each case unless two (2) Independent Directors then serving as
managers of the company shall have participated consented in writing to such
action, and (D) has and shall have two (2) natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;
(xi)    has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability company agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall
not) (1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially
all of its assets; (3) hereafter amend its organizational documents with respect
to the matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of two (2) Independent Directors of itself or
the consent of the Principal that is a member or general partner in it: (A) file
or consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property (other than at the written request of or with the prior written consent
of

- 36 -



--------------------------------------------------------------------------------



Lender); (C) make an assignment for the benefit of the creditors of the entity;
or (D) take any action in furtherance of any of the foregoing;
(xii)    has at all times been and shall at all times remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
(xiii)    has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
(xiv)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
(xv)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xvi)    (A) has not commingled and shall not hereafter commingle its funds or
assets with those of any other Person, and (B) has not participated and shall
not hereafter participate in any cash management system with any other Person
other than, in the case of Borrower, each other Mezzanine Party, Mortgage
Borrower and Operating Company and as required by the Loan Documents;
(xvii)    has held and shall hold its assets in its own name;
(xviii)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by Franchisor or Manager or another entity other
than an Affiliate of itself or of Borrower, except for business conducted on
behalf of itself by another Person under a business management services
agreement that is on commercially-reasonable terms, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of such principal;
(xix)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates, in each case except where
financial statement consolidation is or was required by GAAP; provided, however,
that any such consolidated financial statement contains a note indicating that
the Special Purpose

- 37 -



--------------------------------------------------------------------------------



Entity’s separate assets and credit are not available to pay the debts of such
Affiliate and that the Special Purpose Entity’s liabilities do not constitute
obligations of the consolidated entity;
(xx)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;
(xxi)    has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;
(xxii)    has not incurred any Indebtedness other than (A) in the case of
Mortgage Borrower and Principal, in its capacity as general partner of Mortgage
Borrower, (i) acquisition financing and refinancing with respect to the Property
that have been repaid in full; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; Indebtedness
pursuant to letters of credit, guaranties, interest rate protection agreements
and other similar instruments executed and delivered in connection with such
financings; Indebtedness in respect of guaranties and indemnities (if any)
provided by Borrower to or in support of Operating Company under the Operating
Lease, (ii) unsecured trade payables and operational debt not evidenced by a
note, and (iii) Indebtedness incurred in the financing or leasing of equipment
and other personal property in the ordinary course of business used on the
Property; (B) in the case of Operating Company, Indebtedness incurred in the
ordinary course of business as a tenant with respect to the Property; (C) in the
case of Senior Mezzanine Borrower, the Senior Mezzanine Loan; and (D) in the
case of Pledgor, the Loan.
(xxiii)    shall hereafter have no Indebtedness other than (A) in the case of
Mortgage Borrower and Principal, in its capacity as general partner of Mortgage
Borrower, (i) in the case of Mortgage Borrower, (x) the Mortgage Loan, and (y)
Indebtedness in respect of guaranties and indemnities (if any) provided by
Mortgage Borrower to or in support of Operating Company under the Operating
Lease, (ii) in the case of Principal, liabilities incurred in the ordinary
course of business relating to the ownership and the routine administration of
Mortgage Borrower, and (iii) in the case of Senior Mezzanine Borrower and Senior
Mezzanine Pledgor, the Senior Mezzanine Loan and any liabilities in the ordinary
course of business related to the ownership and the routine administration of
the Senior Mezzanine Collateral, and (iv) such other liabilities that are
permitted pursuant to this Agreement; (B) in the case of Operating Company,
Indebtedness incurred (i) in the ordinary course of business as a tenant with
respect to the Property, in amounts not to exceed four percent (4%) of the
aggregate original principal amount of the Loan, the Mortgage Loan and Senior
Mezzanine Loan, which liabilities are not more than sixty (60) days past the
date incurred, are not evidenced by a note and are paid when due unless
contested in good faith in accordance with the terms and conditions of the Loan
Documents, the Senior Mezzanine Loan Documents and the Mortgage Loan Documents,
and which amounts are normal and reasonable under the circumstances, and (ii)
the financing or leasing of equipment and other

- 38 -



--------------------------------------------------------------------------------



personal property in the ordinary course of business used on the Property; (C)
in the case of Senior Mezzanine Borrower, the Senior Mezzanine Loan; and (D) in
the case of Pledgor, the Loan;
(xxiv)    has not assumed, guaranteed or become obligated and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except (i) as
permitted pursuant to this Agreement, the Senior Mezzanine Loan Agreement and
the Mortgage Loan Agreement with respect to Mortgage Borrower and Senior
Mezzanine Borrower, (ii) with respect to Principal’s liability for the
obligations of Mortgage Borrower, (iii) liabilities under guaranties or
indemnities given by Mortgage Borrower to or in support of Operating Company
under the Operating Lease, and (iv) except as permitted pursuant to this
Agreement with respect to Leasehold Pledgor’s securing the obligations of
Borrower;
(xxv)    has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate, except as to
(a) Pledgor, its partnership and membership interests (as applicable) in Senior
Mezzanine Borrower and Senior Mezzanine Pledgor, (b) Senior Mezzanine Borrower,
its partnership and membership interests (as applicable) in Principal and
Mortgage Borrower, (c) Principal, its general partner interest in Mortgage
Borrower, and (d) Senior Mezzanine Pledgor its membership interest in Operating
Company;
(xxvi)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(xxvii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxviii)    intentionally omitted;
(xxix)    has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxx)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

- 39 -



--------------------------------------------------------------------------------



(xxxi)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);
(xxxii)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(xxxiii)    other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(xxxiv)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt to the fullest extent
permitted by law, and shall not constitute a claim against it in the event that
its cash flow is insufficient to pay the Debt;
(xxxv)    intentionally omitted;
(xxxvi)     has not had and shall not have any of its obligations guaranteed by
any Affiliate except (A) as to Pledgor, as provided by the Loan Documents with
respect to the Guaranty and the Environmental Indemnity, (B) as to Mortgage
Borrower, as provided by the Mortgage Loan Documents with respect to the
Mortgage Loan Guaranty and the Mortgage Environmental Indemnity, (C) as to
Senior Mezzanine Borrower, as provided by the Senior Mezzanine Loan Documents
with respect to the Senior Mezzanine Guaranty and the Senior Mezzanine
Environmental Indemnity, (D) guaranties and indemnities delivered in connection
with prior financings that have been repaid in full, (E) with respect to
guaranties and indemnities (if any) provided by Mortgage Borrower to or in
support of Operating Company under the Operating Lease and (F) as to Pledgor, as
provided in the Pledge Agreement;
(xxxvii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except (a) Principal may acquire and hold its interest in
Mortgage Borrower, (b) for Senior Mezzanine Borrower’s and Senior Mezzanine
Pledgor’s ownership of its interests in the Senior Mezzanine Collateral and (c)
for Pledgor’s ownership of its interests in the Pledged Company Interests;
(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

- 40 -



--------------------------------------------------------------------------------



(xxxix)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion or, if applicable, any Additional Insolvency Opinion are
true; and
(xl)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except for Manager (if Manager is
an Affiliated Manager) in its capacity as agent of Mortgage Borrower or
Operating Company.
“Spread” shall mean (a) prior to the Second Extended Date, 9.00%, and (b) from
and after the Second Extended Date, 9.25%.
“Spread Maintenance End Date” shall mean the Payment Date occurring in
September, 2014.
“Spread Maintenance Payment” shall mean, with respect to any repayment of all or
a portion of the outstanding principal amount of the Loan prior to the Spread
Maintenance End Date, a payment to Lender in an amount equal to the sum of the
present values of each future installment of interest that would be payable
under the Loan on the amount prepaid from the date of such prepayment through
and including the Spread Maintenance End Date, assuming an interest rate equal
to the difference between (i) the Floating Interest Rate in effect as of the
date of such prepayment and (ii) LIBOR in effect as of the date of such
prepayment, such future installments of interest to be discounted at an interest
rate per annum equal to the Treasury Constant Maturity Yield Index published
during the second full week preceding the date on which such premium is payable
for instruments having a maturity coterminous with the Spread Maintenance End
Date.
“Submerged Land Lease” shall mean, that certain Sovereignty Submerged Lands
Lease- Modification to Reflect Change in Ownership, effective as of May 14,
2013, between the Board of Trustees of the Internal Improvement Trust Fund of
the State of Florida, as lessor, and Mortgage Borrower, as lessee, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time subject to the terms of this Agreement, the Mortgage Loan Agreement and
the Senior Mezzanine Loan Agreement.
“State” shall mean the State or Commonwealth in which the Property and the
tangible Collateral or any part thereof is located.
“Strike Price” shall mean (a) one and eighty-one hundredths percent (1.80%) up
to, but excluding, the First Extended Date, and (b) commencing on the First
Extended Date, the greater of (i) one and eighty-one hundredths percent (1.80%)
and (ii) the annual rate (expressed as a percentage) which, when added to the
applicable Spread, would result in the Debt Service Coverage Ratio, determined
as of the date of the exercise of such Extension Option, based upon the trailing
twelve (12) month period immediately preceding such date of determination being
equal to or exceeding 1.15:1.00.
“Subordination of Management Agreement” shall mean (a) that certain
Subordination of Management Agreement and Management Fees, dated as of the date
hereof, among Lender, Borrower, Mortgage Borrower, Operating Company and
Remington Manager, as the same

- 41 -



--------------------------------------------------------------------------------



may be amended, restated, replaced, supplemented or otherwise modified from time
to time, and (b) each subordination of management agreement and subordination of
management fees required to be delivered by Borrower to Lender in connection
with a Replacement Management Agreement.
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
“Tenant” means the lessee of all or a portion of the Property under a Lease.
“Third Extended Date” shall mean, following an exercise by Borrower of the third
Extension Option described in Section 2.3.3(b) hereof, September 9, 2018, or
such other date after the Second Extended Date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Threshold Amount” shall mean Three Million Four Hundred Thousand and No/100
Dollars ($3,400,000.00).
“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which perfection of a security interest in the
Collateral is made.
“UCC Financing Statements” shall mean the UCC financing statement(s) executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.
“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreement encumbering the
Collateral.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

- 42 -



--------------------------------------------------------------------------------



“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).
Section 1.2    Principles of Construction.
(a)    All references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified. All uses of the word
“including” shall mean “including, without limitation” unless the context shall
indicate otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
(b)    Borrower and Lender hereby acknowledge and agree that, as to any clauses
or provisions contained in this Agreement or any of the other Loan Documents to
the effect that (i) Borrower shall cause Mortgage Borrower to cause Operating
Company to act or to refrain from acting in any manner, (ii) Borrower shall
cause to occur or not to occur, or otherwise be obligated in any manner with
respect to, any matters pertaining to Operating Company or the Operating Lease,
or (iii) other phrases of similar effect, such clause or provision, in each
case, is intended to mean, and shall be construed as meaning, that Borrower (A)
shall cause Leasehold Pledgor to cause Senior Mezzanine Pledgor to cause
Operating Company so to act or refrain from acting and (B) shall cause Senior
Mezzanine Borrower to cause Mortgage Borrower to undertake to enforce Operating
Company’s obligations under the Operating Lease.
(c)    Lender acknowledges and agrees that certain of the “Property” set forth
in the Granting Clause of the Mortgage is owned by Mortgage Borrower and certain
of the “Property” set forth in the Granting Clause of the Mortgage is owned by
Operating Company. Any representation, warranty or covenant or other provision
contained in the Loan Documents concerning ownership of any such “Property”,
title thereto or the Liens and securities interests granted therein, shall mean,
as the context may require, the “Property” that is owned by Mortgage Borrower
and the “Property” that is owned by Operating Company, and the Liens created by
the Mortgage in the “Property” owned by Mortgage Borrower and the Liens created
by the Mortgage in the “Property” owned by Operating Company.
(d)    With respect to references to the Mortgage Loan Documents (including,
without limitation, terms defined by cross-reference to the Mortgage Loan
Documents), such references shall refer to the Mortgage Loan Documents as in
effect on the Closing Date (and any

- 43 -



--------------------------------------------------------------------------------



such defined terms shall have the definitions set forth in the Mortgage Loan
Documents as of the Closing Date) and no amendments, restatements, replacements,
supplements, waivers or other modifications to or of the Mortgage Loan Documents
shall have the effect of changing such references (including, without
limitation, any such definitions) for the purposes of this Agreement unless
Lender expressly agrees in writing that such references or definitions, as
appearing, incorporated into or used in this Agreement, have been revised.
(e)    Notwithstanding anything stated herein to the contrary, any provisions in
this Agreement cross-referencing provisions of the Mortgage Loan Documents shall
be effective notwithstanding the termination of the Mortgage Loan Documents by
payment in full of the Mortgage Loan or otherwise.
(f)    To the extent that any terms, provisions or definitions of any Mortgage
Loan Documents that are incorporated herein by reference are incorporated into
the Mortgage Loan Documents by reference to any other document or instrument,
such terms, provisions or definitions that are incorporated herein by reference
shall at all times be deemed to incorporate each such term, provision and
definition of the applicable other document or instrument as the same is set
forth in such other document or instrument as of the Closing Date, without
regard to any amendments, restatements, replacements, supplements, waivers or
other modifications to or of such other document or instrument occurring after
the Closing Date, unless Lender expressly agrees that such term, provision or
definition as appearing, incorporated into, or used in this Agreement have been
revised.
(g)    The words “Borrower shall cause”, or “Borrower shall not permit”,
“Borrower shall cause Operating Company to” or “Borrower shall not permit
Operating Company to” (or words of similar meaning) shall mean “Borrower shall
cause Senior Mezzanine Borrower to cause Mortgage Borrower to” or “Borrower
shall not permit Senior Mezzanine Borrower to permit Mortgage Borrower to” or
“Borrower shall cause Senior Mezzanine Borrower to cause Mortgage Borrower to
cause Operating Company to” or “Borrower shall not permit Senior Mezzanine
Borrower to permit Mortgage Borrower to permit Operating Company to”, as the
case may be, to so act or not to so act, as applicable.
ARTICLE II    – GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.2    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.3    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.4    The Note, Pledge Agreement and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Pledge Agreement and the other Loan
Documents.

- 44 -



--------------------------------------------------------------------------------



2.1.5    Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) make an equity contribution to Senior Mezzanine Borrower in order to cause
Senior Mezzanine Borrower to use such amounts for any use permitted to
Section 2.1.4 of the Senior Mezzanine Loan Agreement, (b) repay and discharge
any existing loans relating to the Property and/or the Collateral, (c)  pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, and (d) distribute the balance, if any, to Borrower.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Subject to the provisions of this Section 2.2, interest
on the outstanding principal balance of the Loan shall accrue from (and include)
the Closing Date through the end of the last Interest Period at the Floating
Interest Rate. Borrower shall pay to Lender on each Payment Date the interest
accrued (or to be accrued) on the Loan for the related Interest Period.
2.2.2    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.
2.2.3    Determination of Interest Rate. 1.%2.%3.%4. Subject to the terms and
conditions of this Section 2.2.3, the Loan shall bear interest at the Floating
Interest Rate. The Floating Interest Rate applicable to an Interest Period shall
be determined by Lender as set forth herein; provided, however, that LIBOR for
the Interest Period commencing on the Closing Date through and including
September 14, 2013 shall be 0.1820 %.
(a)    In the event that Lender shall have reasonably determined that by reason
of circumstances affecting the interbank Eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.
(b)    If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a Floating
Interest Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date. If such notice is given, the Loan shall be
converted, from and after the first day of the next succeeding Interest Period,
to a Floating Interest Rate Loan bearing interest based on LIBOR in effect on
the related Determination Date. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.
(c)    Intentionally omitted.

- 45 -



--------------------------------------------------------------------------------



(d)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Floating Interest Rate Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a Floating Interest Rate Loan or to
convert a Prime Rate Loan to a Floating Interest Rate Loan shall be canceled
forthwith and (ii) any outstanding Floating Interest Rate Loan shall be
converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Floating Interest Rate Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.
(e)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(i)    shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(iii)    shall hereafter subject Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iv)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts attributable to or otherwise arising in respect of, the Loan
necessary to compensate Lender for such additional cost or reduced amount
receivable which Lender deems to be material as determined by Lender in its
reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection (f), Lender shall provide Borrower with not
less than thirty (30) days’ written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced

- 46 -



--------------------------------------------------------------------------------



amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. Subject to Section 2.7 hereof, this provision
shall survive payment of the Note and the satisfaction of all other obligations
of Borrower under this Agreement and the Loan Documents.
(f)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a Floating
Interest Rate Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder, (ii) any
prepayment (whether voluntary or mandatory) of the Floating Interest Rate Loan
on a day that (A) is not a Payment Date or (B) is a Payment Date if Borrower did
not give the prior written notice of such prepayment required pursuant to the
terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the Floating Interest Rate Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the Floating Interest Rate Loan to
the Prime Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a Floating
Interest Rate Loan hereunder (the amounts referred to in clauses (i), (ii) and
(iii) are herein referred to collectively as the “Breakage Costs”); provided,
however, Borrower shall not indemnify Lender from any loss or expense arising
from Lender’s willful misconduct or gross negligence. This provision shall
survive payment of the Note in full and the satisfaction of all other
obligations (other than contingent obligations) of Borrower under this Agreement
and the other Loan Documents.
2.2.4    Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the Floating
Interest Rate Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.3, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the Floating Interest Rate
Loan or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and
(b) would not be disadvantageous in any economic respect or other material
respect to Lender (including the effect on any Securitization) as determined by
Lender in its reasonable discretion.
2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or

- 47 -



--------------------------------------------------------------------------------



criminal liability as a result of being in excess of the Maximum Legal Rate. If,
by the terms of this Agreement or the other Loan Documents, Borrower is at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Interest Rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
2.2.7    Interest Rate Cap Agreement. 2.%2.%3.%4. Prior to or contemporaneously
with the Closing Date, Borrower shall enter into a Junior Mezzanine Interest
Rate Cap Agreement with a LIBOR strike price equal to the Strike Price. The
Junior Mezzanine Interest Rate Cap Agreement (i) shall at all times be in a form
and substance reasonably acceptable to Lender, (ii) shall at all times be with
an Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty to
deposit directly into the Cash Management Account any amounts due Borrower under
such Junior Mezzanine Interest Rate Cap Agreement so long as any portion of the
Debt exists, provided that the Debt shall be deemed to exist if the Collateral
is transferred by judicial or non‑judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period equal to the term of the Loan and (v) shall at all
times have a notional amount equal to or greater than the principal balance of
the Loan and shall at all times provide for the applicable Strike Price.
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Cap Agreement (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Assignment
of Interest Rate Cap Agreement”), all of its right, title and interest to
receive any and all payments under the Junior Mezzanine Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Junior
Mezzanine Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Cash Management Account) and shall notify the Acceptable Counterparty of such
assignment.
(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Junior Mezzanine Interest Rate Cap Agreement. All amounts paid
by the Acceptable Counterparty under the Junior Mezzanine Interest Rate Cap
Agreement to Borrower or Lender shall be deposited promptly (but, in the case of
Borrower, in no event later than one (1) Business Day after receipt) into the
Cash Management Account. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Junior Mezzanine Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder.
(b)    In the event of any downgrade, withdrawal or qualification of the rating
of the Acceptable Counterparty by any Approved Rating Agency, Borrower shall
replace the Junior Mezzanine Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later

- 48 -



--------------------------------------------------------------------------------



than ten (10) Business Days following receipt of notice from Lender of such
downgrade, withdrawal or qualification.
(c)    In the event that Borrower fails to purchase and deliver to Lender the
Junior Mezzanine Interest Rate Cap Agreement or fails to maintain the Junior
Mezzanine Interest Rate Cap Agreement in accordance with the terms and
provisions of this Agreement, Lender may purchase the Junior Mezzanine Interest
Rate Cap Agreement and the cost incurred by Lender in purchasing such Junior
Mezzanine Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is reimbursed by Borrower to Lender.
(d)    In connection with the Junior Mezzanine Interest Rate Cap Agreement,
Borrower shall obtain and deliver to Lender (a) a resolution/consent, as
applicable, of the Acceptable Counterparty authorizing the delivery of the
Junior Mezzanine Interest Rate Cap Agreement acceptable to Lender, and (b) an
opinion from counsel (which counsel may be in‑house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:
(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Junior Mezzanine Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Junior Mezzanine Interest Rate Cap
Agreement by the Acceptable Counterparty, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by‑laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Junior Mezzanine Interest
Rate Cap Agreement, and any other agreement which the Acceptable Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and
(iv)    the Junior Mezzanine Interest Rate Cap Agreement, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, has been duly executed and delivered by the Acceptable Counterparty and
constitutes the legal, valid and binding obligation of the Acceptable
Counterparty, enforceable against the Acceptable Counterparty in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general

- 49 -



--------------------------------------------------------------------------------



principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including September 14,
2013, which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing on the Payment Date
occurring in October, 2013 and on each Payment Date thereafter up to and
including the Maturity Date, Borrower shall make a payment to Lender equal to
the Monthly Debt Service Payment Amount, which payments shall be applied first
to interest due for the related Interest Period at the Floating Interest Rate or
Prime Rate plus the Prime Rate Spread, as applicable, for such related Interest
Period and then to the principal amount of the Loan due in accordance with this
Agreement, and lastly, to any other amounts due and unpaid pursuant to the Loan
Documents hereto.
2.3.2    Payments Generally. The first Interest Period hereunder shall commence
on and include the Closing Date and shall end on and include September 14, 2013.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate or the Default
Rate, as the case may be, through and including the last day of the related
Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
2.3.3    Payment on Maturity Date. 3.%2.%3.%4. Borrower shall pay to Lender on
the Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents.
(a)    Borrower will have three (3) options to extend the Maturity Date of the
Loan for consecutive one (1) year periods (each, an “Extension Option”). In
order to exercise the first such extension right, Borrower shall deliver to
Lender written notice of such extension on or before the Payment Date occurring
in June, 2015, and, upon giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Initial Maturity Date as
theretofore in effect will be extended to the First Extended Date. In order to
exercise the second such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2016 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Second Extended Date. In order

- 50 -



--------------------------------------------------------------------------------



to exercise the third such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2017 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Third Extended Date. The Maturity
Date shall be extended pursuant to Borrower’s notices as aforesaid, provided
that in each case the following conditions are satisfied: (i) no Event of
Default shall be in existence either on the date of Borrower’s notice or on the
then‑current Maturity Date, (ii) on or prior to the applicable Maturity Date,
Borrower shall enter into an interest rate protection agreement (or extend the
then existing Junior Mezzanine Interest Rate Cap Agreement) through the term of
the applicable extension under the same terms and conditions of the initial
Junior Mezzanine Interest Rate Cap Agreement (provided that the LIBOR strike
price thereunder shall be the then-applicable Strike Price) entered into in
connection with the Loan and shall provide with respect to any new Junior
Mezzanine Interest Rate Cap Agreement an assignment of interest rate cap
agreement with respect thereto in the form of the Assignment of Interest Rate
Cap Agreement, together with an opinion of counsel to the counterparty with
respect thereto (together with an opinion of counsel to Borrower solely with
respect to the enforceability thereof against Borrower), each reasonably
acceptable to Lender, (iii) with respect to the third extension only, the Debt
Yield as determined by Lender based upon each trailing twelve (12) month period
ending on the last day of the second (2nd) calendar month immediately preceding
the calendar month in which the then‑current Maturity Date occurs (as calculated
after taking into account any Extension Prepayment made by Borrower pursuant to
Section 2.4.5 hereof) shall equal or exceed the applicable Required Extension
Debt Yield, (iv) in the event that any portion of the Mortgage Loan Debt (other
than contingent obligations) is then outstanding, Mortgage Borrower shall have
exercised and complied with all conditions to the applicable Extension Option
(as respectively defined in the Mortgage Loan Agreement) in accordance with the
Mortgage Loan Agreement, and (v) in the event that any portion of the Senior
Mezzanine Loan Debt (other than contingent obligations) is then outstanding,
Senior Mezzanine Borrower shall have exercised and complied with all conditions
to the applicable Extension Option (as respectively defined in the Senior
Mezzanine Loan Agreement) in accordance with the Senior Mezzanine Loan
Agreement.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (excluding the outstanding principal balance due on the
Maturity Date) are not paid by Borrower on or prior to the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the Maximum Legal Rate in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Pledge Agreement and the other
Loan Documents to the extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

- 51 -



--------------------------------------------------------------------------------



Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. 4.%2.%3.%4. Except as otherwise provided in
Section 2.4.2 hereof, Borrower shall not have the right to prepay the Loan in
whole or in part prior to the Prepayment Release Date.
(g)    On and after the Prepayment Release Date, Borrower may prepay the Loan in
whole or in part, provided in each case that (i) no Event of Default exists;
(ii) Borrower gives Lender not less than thirty (30) days’ and not more than
sixty (60) Business Days’ prior written notice of the amount of the Loan that
Borrower intends to prepay; (iii) no prepayment shall be permitted on any date
during the period commencing on the first calendar day immediately following a
Payment Date to, but not including, the Determination Date in such calendar
month; and (iv) Borrower pays Lender, in addition to the outstanding principal
amount of the Loan to be prepaid, (A) all interest which would have accrued on
the amount of the Loan to be paid through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
such prepayment, or, if such prepayment occurs on a Payment Date, through and
including the last day of the Interest Period related to such Payment Date;
(B) all other sums due and payable under this Agreement, the Note, and the other
Loan Documents, including, but not limited to the Breakage Costs and all of
Lender’s costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such prepayment; and (C) if
such prepayment is made prior to the Spread Maintenance End Date, the applicable
Spread Maintenance Payment. If a notice of prepayment is given by Borrower to
Lender pursuant to this Section 2.4.1(b), the amount designated for prepayment
and all other sums required under this Section 2.4.1(b) shall be due and payable
on the proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s reasonable costs and expenses incurred
in connection with such revocation or modification.
(h)    Concurrently with any voluntary prepayment made by Mortgage Borrower
pursuant to Section 2.4.1 of the Mortgage Loan Agreement, Section 2.4.5 of the
Mortgage Loan Agreement or Section 2.4.6(a) of the Mortgage Loan Agreement, as
the case may be, Borrower shall make a prepayment of the Loan in an amount
determined by multiplying the outstanding principal balance of the Loan times a
fraction in which the portion of the Mortgage Loan prepaid pursuant to
Section 2.4.1 of the Mortgage Loan Agreement is the numerator and the
outstanding principal balance of the Mortgage Loan prior to such prepayment is
the denominator.
2.4.2    Liquidation Events.
(a)    In the event of (i) any Casualty to all or any portion of the Property
thereof, (ii) any Condemnation of all or any portion of the Property, (iii) a
transfer of the Senior Mezzanine Collateral or of any part of the Property in
connection with realization thereon pursuant to the Senior Mezzanine Loan
Documents or the Mortgage Loan Documents, respectively, following and during the
continuance of a Senior Mezzanine Loan Event of Default or a Mortgage Loan Event
of Default, respectively, including without limitation, a foreclosure sale, (iv)
a sale or refinancing of the Property in violation of the Transfer provisions in
the Loan Documents or a refinancing of the Mortgage Loan in violation of the
Transfer provisions in the Loan Documents, or (v) the receipt

- 52 -



--------------------------------------------------------------------------------



by Mortgage Borrower of any excess proceeds realized under its owner’s title
insurance policy after application of such proceeds by Mortgage Borrower to cure
any title defect (each, a “Liquidation Event”), Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be paid to Lender. Any Net
Liquidation Proceeds After Debt Service paid to Lender pursuant to this
Section 2.4.2, shall be applied by Lender as a prepayment of the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Liquidation Proceeds After Debt Service, together with interest that
would have accrued on such amount through the end of the related Interest
Period. Any prepayment received by Lender pursuant to this Section 2.4.2 on a
date other than a Prepayment Date shall be held by Lender as collateral security
for the Loan in an interest bearing account, with such interest accruing to the
benefit of Borrower, and shall be applied by Lender on the next Payment Date. In
the event that the Net Liquidation Proceeds After Debt Service are applied as a
prepayment of Debt, the same shall be applied as follows: (A) prepay the
outstanding principal balance of the Senior Mezzanine Loan, (B) then to Lender
and Loan. For the avoidance of doubt, Net Liquidation Proceeds After Debt
Service relating to any Casualty or Condemnation shall not be required to be
paid to Lender or delivered hereunder until after any restoration of the
Property performed pursuant to and in accordance with the Mortgage Loan
Documents has been completed. Other than following an Event of Default, no
Spread Maintenance Payment shall be due in connection with any prepayment made
pursuant to this Section 2.4.2.
(b)    Borrower shall promptly notify Lender of any Liquidation Event following
Borrower obtaining knowledge of such event. Borrower shall be deemed to have
knowledge of (i) a sale described in subclause (iv) of Section 2.4.2(a) above
(other than a foreclosure sale) of the Property or the Senior Mezzanine
Collateral on the date on which a contract of sale for such sale is entered
into, and a foreclosure sale, on the date notice of such foreclosure sale is
given, and (ii) a refinancing described in subclause (iv) of Section 2.4.2(a)
above, on the date on which a binding commitment for such refinancing has been
entered into. The provisions of this Section 2.4.2 shall not be construed to
contravene in any manner the restrictions and other provisions regarding
refinancing of the Mortgage Loan or Transfer of the Property or the Senior
Mezzanine Collateral set forth in this Agreement and the other Loan Documents.
2.4.3    Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any reserve accounts established under Article VII hereof), such
tender or recovery shall (a) include interest at the Default Rate on the
outstanding principal amount of the Loan through the last calendar day of the
Interest Period within which such tender or recovery occurs and (b) be deemed a
voluntary prepayment by Borrower (and if such tender or recovery occurs prior to
the Prepayment Release Date, it shall be in violation of the prohibition against
prepayment set forth in Section 2.4.1 hereof) and shall in all instances include
(i) an amount equal to the applicable Spread Maintenance Payment if such tender
or recovery occurs prior to the Spread Maintenance End Date and (ii) all
interest which would have accrued on the amount of the Loan to be paid through
and including the Payment Date next occurring following the date of such
prepayment.
2.4.4    Intentionally Omitted.

- 53 -



--------------------------------------------------------------------------------



2.4.5    Extension Prepayment. Each prepayment by Borrower to be made pursuant
to Section 2.4.1(c) hereof (an “Extension Prepayment”) in connection with a
prepayment by Mortgage Borrower pursuant to Section 2.4.5 of the Mortgage Loan
Agreement shall be conditioned on (a) all other conditions to such prepayment
and extension set forth in Section 2.4.1(c) and Section 2.3.3(b), as applicable,
being satisfied as of the Second Extended Date, and (b) Borrower paying Lender,
in addition to the outstanding principal amount of the Loan to be prepaid,
(i) all interest which would have accrued on the amount of the Loan to be paid
through and including the last day of the Interest Period related to the Payment
Date next occurring following the date of such prepayment (after giving effect
to the applicable extension), or, if such prepayment occurs on a Payment Date,
through and including the last day of the Interest Period related to such
Payment Date; and (ii) all other sums then due and payable under this Agreement,
the Note, and the other Loan Documents, including, but not limited to the
Breakage Costs and all of Lender’s costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Lender in connection with such
prepayment. If a notice of prepayment is given by Borrower to Lender pursuant to
Section 2.4.1(c) and this Section 2.4.5, the amount designated for prepayment
and all other sums required under this Section 2.4.5 shall be due and payable on
the proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s reasonable costs and expenses incurred
in connection with such revocation or modification.
2.4.6    Debt Yield Cure Actions.
(a)    Debt Yield Cure Payment. Each prepayment by Borrower to be made pursuant
to Section 2.4.1(c) hereof in connection with a prepayment by Mortgage Borrower
pursuant to Section 2.4.6 of the Mortgage Loan Agreement shall be conditioned on
(A) such prepayment occurring on or after the Prepayment Release Date, (B)  no
other Cash Sweep Event is then continuing, (C)  all other conditions to such
prepayment set forth in Section 2.4.1(b), being satisfied on or prior to the
date of such prepayment, and (D) in each case, Borrower pays Lender, in addition
to the outstanding principal amount of the Loan to be prepaid, (I) all interest
which would have accrued on the amount of the Loan to be paid through and
including the last day of the Interest Period related to the Payment Date next
occurring following the date of such prepayment, or, if such prepayment occurs
on a Payment Date, through and including the last day of the Interest Period
related to such Payment Date; (II) all other sums then due and payable under
this Agreement, the Note, and the other Loan Documents, including, but not
limited to the Breakage Costs and all of Lender’s reasonable costs and expenses
(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment; and (III) if such prepayment is made prior to
the Spread Maintenance End Date, any applicable Spread Maintenance Payment. If a
notice of prepayment is given by Borrower to Lender pursuant to Section 2.4.1(c)
and this Section 2.4.6(a), the amount designated for prepayment and all other
sums required under this Section 2.4.6(a) shall be due and payable on the
proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s costs and expenses incurred in
connection with such revocation or modification.

- 54 -



--------------------------------------------------------------------------------



(b)    Debt Yield Cure Fund and Debt Yield Cure LOC. So long as no Cash Sweep
Period then exists (except in the event that the Cash Sweep Period has been
cured by a Debt Yield Cure Action), Lender shall promptly deliver to Borrower
(i) any amounts on deposit in the Debt Yield Cure Fund (as defined in the
Mortgage Loan Agreement) and thereafter received by Lender in accordance with
Section 2.4.6(a) of the Mortgage Loan Agreement and (ii) any Debt Yield LOC (as
defined in the Mortgage Loan Agreement) previously delivered by Mortgage
Borrower to Mortgage Lender pursuant to Section 2.4.6(c) of the Mortgage Loan
Agreement and thereafter received by Lender in accordance with Section 2.5 of
the Mortgage Loan Agreement.
Section 2.5    Release of the Collateral. Except as set forth in this
Section 2.5, no repayment or prepayment of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien on any Collateral.
2.5.1    Release of all Collateral Upon Payment in Full. 5.%2.%3.%4. Lender
shall, upon written request and at the expense of Borrower, upon payment in full
of all principal and interest due on the Loan and all other amounts due and
payable under the Loan Documents in accordance with the terms and provisions of
the Note, this Agreement and the other Loan Documents, release the Lien of the
Pledge Agreement and any other Loan Document on the Collateral, and Lender shall
remit (or cause to be remitted) or relinquish (or cause to be relinquished) any
Letters of Credit theretofore delivered to Lender in connection with the Loan
and not previously returned by Lender (i) if any portion of the Debt (other than
any contingent liabilities under the Loan Documents) is then outstanding, to
Lender to hold upon the same terms and conditions set forth herein with respect
to such Letter of Credit, or (ii) if no portion of the Debt (other than any
contingent liabilities under the Loan Documents) is then outstanding, to
Borrower.
(b)    In connection with the release of the Lien of the Pledge Agreement, any
other Loan Documents and all other Collateral, Borrower shall submit to Lender,
not less than thirty (30) days prior to the Payment Date on which Borrower
intends to prepay the Loan in full, a release of Lien (and related Loan
Documents) for the Collateral for execution by Lender, together with a release
of Borrower from the Obligations (other than those, if any, expressly stated to
survive). Such release shall be in a form appropriate in the required
jurisdiction and that would be satisfactory to a prudent lender and contains
standard provisions, if any, protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
2.5.2    Intentionally Omitted.
Section 2.6    Lockbox Account/Cash Management.
2.6.1    Lockbox Account. 6.%2.%3.%4. During the term of the Loan, Borrower
shall cause Mortgage Borrower or Operating Company to cause Manager (if Manager
is an Affiliated Manager) to establish and maintain one or more accounts
(individually and/or collectively as the context may require, the “Lockbox
Account”) with Lockbox Bank in trust for the benefit of Mortgage Lender, which
Lockbox Account shall be under the sole dominion and control of Mortgage

- 55 -



--------------------------------------------------------------------------------



Lender. The Lockbox Account shall be titled with the name of Operating Company
“as mortgagor and JPMorgan Chase Bank, National Association and its successors
and assigns, as mortgagee, pursuant to security instruments dated as of
September, 2013 – Lockbox Account”. Mortgage Lender and its servicer shall have
the sole right to authorize withdrawals (whether by Mortgage Borrower, Operating
Company, Manager or any other Person, in accordance with instructions given by
Mortgage Lender to Lockbox Bank pursuant to the Lockbox Agreement) from the
Lockbox Account and all costs and expenses for establishing and maintaining the
Lockbox Account shall be paid by Mortgage Borrower or Operating Company.
(a)    If the Property is managed by an Affiliated Manager, Borrower shall, and
shall cause Mortgage Borrower to, and to cause Operating Company and each such
Affiliated Manager to, deposit into the Lockbox Account within one (1) Business
Day after receipt thereof all amounts received by Mortgage Borrower, Operating
Company or Manager constituting Rents.
(b)    If the Property is managed by an Affiliated Manager, so long as (i) no
Mortgage Loan Default has occurred and is continuing, or (ii) no Cash Sweep
Event that has been caused by the occurrence of any Bankruptcy Action of Manager
has occurred, Lender hereby irrevocably authorizes Manager to withdraw funds
from the Lockbox Account to pay Operating Expenses and other amounts payable to
Manager under the Management Agreement. Manager will transfer on a monthly basis
to the Cash Management Account any Rents remaining after giving effect to such
withdrawals. Pursuant to the Operating Lease, Operating Rent then due and
payable from Operating Company to Mortgage Borrower pursuant to the Operating
Lease shall be deemed to be paid pursuant to transfers of funds made pursuant to
this Section 2.6.1(c). Upon the occurrence and during the continuance of an
Event of Default or a Cash Sweep Event that has been caused by the occurrence of
any Bankruptcy Action of Manager, all amounts that are on deposit in the Lockbox
Account shall be transferred to the Cash Management Account pursuant to the
Lockbox Agreement in immediately available funds by federal wire transfer on the
first (1st) Business Day of each calendar week.
(c)    Intentionally Omitted.
(d)    Funds on deposit in the Lockbox Account shall be the sole property of
Operating Company, and shall not be commingled with other monies held by
Operating Company, Manager (if Manager is an Affiliated Manager) or Lockbox Bank
unrelated to the Property.
(e)    Neither Mortgage Borrower nor Operating Company shall further pledge,
assign or grant any security interest in the Lockbox Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Mortgage Lender as the secured party, to be filed with respect thereto.
2.6.2    Cash Management Account. Mortgage Borrower shall maintain a segregated
Eligible Account (the “Cash Management Account”) to be held by Agent in trust
and for the benefit of Mortgage Lender, which Cash Management Account shall be
under the sole dominion and control of Mortgage Lender. Borrower will not cause
or permit Mortgage Borrower in any way to alter or modify the Cash Management
Account and will notify Lender of the account

- 56 -



--------------------------------------------------------------------------------



number thereof. Mortgage Lender and its servicer shall have the sole right to
make withdrawals from the Cash Management Account pursuant to the Cash
Management Agreement and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Mortgage Borrower.
2.6.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into any Mezzanine Reserve
Funds, if any, shall be deemed satisfied to the extent sufficient amounts are
available to be paid to Lender in accordance with the Cash Management Agreement
to satisfy such obligations pursuant to this Agreement on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
2.6.4    Replacement Clearing Account Agreement and Cash Management Agreement.
If Mortgage Borrower or Senior Mezzanine Borrower, as applicable, is no longer
required to maintain the Lockbox Account or the Cash Management Account in
accordance with the Mortgage Loan Documents or the Senior Mezzanine Loan
Documents, Borrower shall establish a lockbox account or cash management account
(the “Replacement Cash Management Account”) and cash management system (as
applicable) with Lender pursuant to a replacement lockbox account agreement or
cash management agreement (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Replacement Cash
Management Agreement”) (as applicable) in a form reasonably acceptable to
Lender, which replacement lockbox account agreement or Replacement Cash
Management Agreement shall be substantially the same as the Lockbox Agreement or
Cash Management Agreement (as applicable). If Borrower shall be required to make
a deposit into any Mezzanine Reserve Funds hereunder, Borrower shall establish a
Replacement Cash Management Account and related replacement cash management
system with Lender pursuant to a Replacement Cash Management Agreement, which
Replacement Cash Management Agreement shall be substantially the same as the
Cash Management Agreement.
2.6.5    Distributions to Borrower. All disbursements of funds on deposit in the
Cash Management Account or Replacement Cash Management Account, as the case may
be, to Lender or otherwise to or for the benefit of Lender or Borrower pursuant
to the Mortgage Loan Agreement or this Agreement (as applicable), the Cash
Management Agreement or Replacement Cash Management Agreement (as applicable) or
any of the other Mortgage Loan Documents or Loan Documents (as applicable) are
intended by Borrower and Mortgage Borrower to constitute, and shall constitute,
distributions from Mortgage Borrower to Senior Mezzanine Borrower to Borrower.
No provision of the Loan Documents or the Mortgage Loan Documents shall create a
debtor-creditor relationship between Borrower and Mortgage Lender or between
Lender and Mortgage Borrower.
Section 2.7    Withholding Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Section 2.7 Taxes, except as required by applicable law.
If any applicable law (as determined

- 57 -



--------------------------------------------------------------------------------



in the good faith discretion of Borrower) requires the deduction or withholding
of any Tax from any such payment by Borrower, then Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
(c)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.7, Borrower shall deliver to Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.
(e)    Status of Lender.
(v)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(vi)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

- 58 -



--------------------------------------------------------------------------------



(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of

- 59 -



--------------------------------------------------------------------------------



Borrower), executed originals of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.7 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its Section 2.7
Taxes that it deems confidential) to the indemnifying party or any other Person.

- 60 -



--------------------------------------------------------------------------------



(g)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7, for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.
ARTICLE III    – CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender. The funding of the entire amount of the Loan by Lender shall
constitute the acknowledgement of Lender that all such conditions precedent have
been met to the satisfaction of Lender.
ARTICLE IV    – REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:
4.1.6    Organization. Each of Borrower, Leasehold Pledgor, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal and Operating
Company has been duly organized and is validly existing and in good standing
with requisite power and authority to own the Collateral, the Senior Mezzanine
Collateral or own or lease the Property, as applicable, and to transact the
businesses in which it is now engaged. Each of Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal and Operating Company is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its businesses and operations. Each of Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal and Operating Company possesses all material rights, licenses, permits
and authorizations, governmental or otherwise, necessary to entitle it to own
the Collateral or own or lease the Property, as applicable, and to transact the
businesses in which it is now engaged, and the sole business of Borrower,
Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage
Borrower, Principal or Operating Company is the ownership or lease (as
applicable), management and operation of the Collateral, the Senior Mezzanine
Collateral and/or the Property, as applicable. The ownership interests in
Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Mortgage Borrower, Principal and Operating Company are set forth on the
organizational chart attached hereto as Schedule III.
4.1.7    Proceedings. Borrower, Leasehold Pledgor, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Mortgage Borrower, Principal and Operating Company
have each taken

- 61 -



--------------------------------------------------------------------------------



all necessary action to authorize the execution, delivery and performance of
this Agreement and the other Loan Documents, as applicable. This Agreement and
such other Loan Documents have been duly executed and delivered by or on behalf
of Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Mortgage Borrower, Principal and Operating Company and constitute
legal, valid and binding obligations of Borrower, Leasehold Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal and
Operating Company, as applicable, enforceable against Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal and Operating Company, as applicable, in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
4.1.8    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Leasehold Pledgor, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal and Operating
Company, as applicable, will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal or Operating Company, as applicable, pursuant to the terms of any
indenture, mortgage, deed of trust, pledge, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Mortgage Borrower, Principal or Operating Company, as applicable, is a
party or by which the Collateral, the Senior Mezzanine Collateral or the
Property or Borrower’s, Leasehold Pledgor’s, Senior Mezzanine Borrower’s, Senior
Mezzanine Pledgor’s, Mortgage Borrower’s, Principal’s or Operating Company’s, as
applicable, assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal or Operating Company, as applicable, or any of Borrower’s, Leasehold
Pledgor’s, Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Mortgage
Borrower’s, Principal’s or Operating Company’s, as applicable, properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such Governmental Authority required
for the execution, delivery and performance by Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal or Operating Company, as applicable, of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.
4.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Operating Company, Guarantor, Principal, Mortgage Borrower’s or Operating
Company’s interest in the Property or Borrower’s or Leasehold Pledgor’s interest
in any Collateral, or Senior Mezzanine Borrower’s or Senior Mezzanine Pledgor’s
interest in any Senior Mezzanine Collateral, which actions, suits or
proceedings, if determined against Borrower, Leasehold Pledgor, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Mortgage

- 62 -



--------------------------------------------------------------------------------



Borrower, Operating Company, Guarantor, Principal, the Collateral, the Senior
Mezzanine Collateral or the Property, are reasonably likely to materially
adversely affect the financial condition or business of Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Operating Company, Guarantor, Principal or the financial condition or ownership
of Mortgage Borrower’s or Operating Company’s interest in the Property, Senior
Mezzanine Borrower’s or Senior Mezzanine Pledgor’s ownership of the Senior
Mezzanine Collateral or Borrower’s or Leasehold Pledgor’s interest in any
Collateral.
4.1.10    Agreements. None of Borrower, Leasehold Pledgor, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Principal or Operating
Company is a party to any agreement or instrument or subject to any restriction
which is reasonably likely to materially and adversely affect Borrower,
Leasehold Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Principal or Operating Company, as applicable, or the
Property, the Senior Mezzanine Collateral or the Collateral, or Borrower’s,
Leasehold Pledgor’s, Mortgage Borrower’s, Senior Mezzanine Borrower’s, Senior
Mezzanine Pledgor’s, Principal’s or Operating Company’s, as applicable,
business, properties or assets, operations or financial condition other than
Permitted Encumbrances. None of Borrower, Leasehold Pledgor, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Principal or Operating
Company is in default in any material respect in the performance, observance or
fulfillment of any of the respective obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which it
or the Property, the Senior Mezzanine Collateral or the Collateral is bound.
None of Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Leasehold Pledgor, Principal or Operating Company has any material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
or the Property, the Senior Mezzanine Collateral or the Collateral is otherwise
bound, other than (a) obligations incurred in the ordinary course of ownership
of the Collateral and the Senior Mezzanine Collateral and the operation of
Mortgage Borrower as permitted pursuant to clause (xxiii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 hereof, (b) the Permitted
Encumbrances, (c) obligations under the Loan Documents, the Senior Mezzanine
Loan Documents and the Mortgage Loan Documents, and (d) obligations of Mortgage
Borrower incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (xxiii) of the definition of “Special Purpose
Entity” set forth in Section 1.1 of the Mortgage Loan Agreement.
4.1.11    Title. Pledgor is the record and beneficial owner of, and has good
title to, the Collateral, free and clear of all Liens whatsoever. The Pledge
Agreement, together with the UCC Financing Statements relating to the
Collateral, when properly filed in the appropriate records, will create a valid,
perfected first priority security interest in and to the Collateral, all in
accordance with the terms thereof for which a Lien can be perfected by filing a
UCC Financing Statement. Pledgor’s delivery of the certificates, if any, set
forth in Section 3 of the Pledge Agreement creates a first priority valid and
perfected security interest in the Collateral. No creditor of Pledgor other than
Lender has in its possession any certificates or other documents that constitute
or evidence the Collateral or the possession of which would be required to
perfect a security interest in the Collateral.

- 63 -



--------------------------------------------------------------------------------



4.1.12    Solvency. None of Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor, Mortgage Borrower or
Operating Company has (a)  entered into this transaction or executed the Note,
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under such Loan Documents. Giving effect to the
Loan and the applicable Loan Documents, the fair saleable value of Borrower’s,
Mortgage Borrower’s, Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s,
Leasehold Pledgor’s and Operating Company’s respective assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s, Mortgage
Borrower’s, Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Leasehold
Pledgor’s and Operating Company’s respective total liabilities, including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s, Mortgage Borrower’s, Senior
Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Leasehold Pledgor’s and
Operating Company’s respective assets is and will, immediately following the
making of the Loan and the entering into of the applicable Loan Documents, be
greater than Borrower’s, Mortgage Borrower’s, Senior Mezzanine Borrower’s,
Senior Mezzanine Pledgor’s, Leasehold Pledgor’s, and Operating Company’s
respective probable liabilities, including the maximum amount of its respective
contingent liabilities on its respective debts as such debts become absolute and
matured. Borrower’s, Mortgage Borrower’s, Senior Mezzanine Borrower’s, Senior
Mezzanine Pledgor’s, Leasehold Pledgor’s and Operating Company’s respective
assets do not and, immediately following the making of the Loan and the entering
into of the applicable Loan Documents will not, constitute unreasonably small
capital to carry out its respective business as conducted or as proposed to be
conducted. None of Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Leasehold Pledgor or Operating Company intends to, and
does not believe that it will, incur respective debt and liabilities (including
contingent liabilities and other commitments) beyond its respective ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by it and the amounts to be payable on or in
respect of its obligations). No petition in bankruptcy has been filed against
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Leasehold Pledgor or Operating Company nor any respective constituent
Person of the aforementioned entities in the last seven (7) years, and none of
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Leasehold Pledgor or Operating Company, or any respective constituent
Person of the aforementioned entities in the last seven (7) years has ever made
an assignment for the benefit of creditors or taken advantage of any insolvency
act for the benefit of debtors. None of Borrower, Leasehold Pledgor, Mortgage
Borrower, Operating Company, nor any of their respective constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s, Senior Mezzanine
Borrower’s, Senior Mezzanine Pledgor’s or Operating Company’s, as applicable,
assets or property, and none of Borrower, Senior Mezzanine Borrower or Mortgage
Borrower has any knowledge of any Person contemplating the filing of any such
petition against it, Senior Mezzanine Borrower, Mortgage Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor or Operating Company, or such constituent
Persons.
4.1.13    Full and Accurate Disclosure. No statement of fact made by Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Leasehold Pledgor

- 64 -



--------------------------------------------------------------------------------



or Operating Company in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower or its Affiliates which
has not been disclosed to Lender which adversely affects, nor as far as Borrower
or its Affiliates can foresee, is reasonably likely to adversely affect, any
Collateral, any Senior Mezzanine Collateral or the Property or the business,
operations or condition (financial or otherwise) of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or
Operating Company.
4.1.14    No Plan Assets. None of Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or Operating Company
sponsors, is obligated to contribute to, or is itself an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA or
Section 4975 of the Code, and none of the assets of Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or
Operating Company constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) none of Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor or Operating Company is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Leasehold Pledgor or Operating Company are not subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.
4.1.15    Compliance. Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Leasehold Pledgor, Operating Company and the Property
and the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes (including, without limitation, to the extent each of the same apply in
the case of renovation or construction activities being undertaken in accordance
with the terms and conditions of the Loan Agreement). None of Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor
or Operating Company is in default or violation of any material order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor or Operating Company, or any other Person
in occupancy of or involved with the operation or use of the Property, any act
or omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at the Property were in
material compliance with applicable law.
4.1.16    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender by or on behalf of Borrower, Mortgage Borrower,
Senior Mezzanine Borrower or any Affiliate

- 65 -



--------------------------------------------------------------------------------



thereof (including without limitation, any Affiliated Manager) in connection
with the Loan (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor,
Operating Company, the Collateral, the Senior Mezzanine Collateral and the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, none of Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor
or Operating Company has any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or
Operating Company, as applicable, and reasonably likely to have a material
adverse effect on the Property or the current operation thereof, the Senior
Mezzanine Collateral or the Collateral, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor or Operating Company, as applicable, from
that set forth in said financial statements.
4.1.17    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the actual knowledge of Borrower or any Affiliate thereof
(including without limitation, any Affiliated Manager), is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.
4.1.18    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
4.1.19    Intentionally Omitted.
4.1.20    Not a Foreign Person. None of Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or Operating
Company is a “foreign person” within the meaning of §1445(f)(3) of the Code.
4.1.21    Intentionally Omitted.
4.1.22    Intentionally Omitted.
4.1.23    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower, Mortgage Borrower, Senior Mezzanine Borrower,

- 66 -



--------------------------------------------------------------------------------



Senior Mezzanine Pledgor, Leasehold Pledgor, Operating Company or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and none of Borrower, Leasehold Pledgor,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Operating Company or Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.
4.1.24    No Prior Assignment. There are no prior assignments of the Leases or
the Operating Lease or any portion of the Rents or the Operating Rent due and
payable or to become due and payable which are presently outstanding. There are
no prior assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents.
4.1.25    Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Except for active litigation matters
expressly disclosed in writing to Lender prior to the date hereof and covered by
insurance, no claims have been made or are currently pending, outstanding or
otherwise remain unsatisfied under any such Policy, and neither Borrower,
Mortgage Borrower nor any other Person, has done, by act or omission, anything
which would impair the coverage of any such Policy.
4.1.26    Mortgage Loan and Senior Mezzanine Loan Representations. All of the
representations and warranties contained in the Mortgage Loan Documents and the
Senior Mezzanine Loan Documents, respectively are hereby incorporated into this
Agreement and deemed made hereunder as and when made thereunder and shall remain
so incorporated as and when made thereunder without regard to any waiver,
amendment or other modification thereof by Mortgage Lender or Senior Mezzanine
Lender, as applicable, or to whether the Mortgage Loan or the Senior Mezzanine
Loan, as applicable, has been repaid or the related Mortgage Loan Document or
Senior Mezzanine Loan Document, as applicable, has been terminated unless
otherwise consented to in writing by Lender.
4.1.27    Certificate of Occupancy; Licenses. All material certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits and any applicable hospitality and liquor
licenses required for the legal use, occupancy and operation of the Property
have been obtained and are in full force and effect, except to the extent that
the typical use, occupancy and operation of the Property has been suspended in
connection with renovation or construction activities being undertaken in
accordance with the terms and conditions of the Loan Documents. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property. Borrower shall cause Mortgage Borrower, Operating Company and
Manager shall keep and maintain all certifications, permits, licenses and
approvals, including, without limitation, certificates of completion and
occupancy permits and any applicable hospitality and liquor licenses) necessary
for the operation of the Property as a hotel.
4.1.28    Intentionally Omitted.
4.1.29    Intentionally Omitted.

- 67 -



--------------------------------------------------------------------------------



4.1.30    Intentionally Omitted.
4.1.31    Leases. The Property is not subject to any leases other than the
Operating Lease and the Leases listed on Schedule I attached hereto and made a
part hereof, which list is true, complete and accurate in all respects as of the
Closing Date. Mortgage Borrower or Operating Company is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Operating Lease and the Lease (the foregoing does not include transient
hotel guests or attendees of banquet events). The current Leases are in full
force and effect and there are no material defaults thereunder by either party
and to the knowledge of Borrower, Mortgage Borrower, Senior Mezzanine Borrower
and their respective Affiliates (including without limitation, Affiliated
Manager), there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. No Rent has been paid
more than one (1) month in advance of its due date. All security deposits are
held by Mortgage Borrower or Operating Company in accordance with applicable
law. All work to be performed by Mortgage Borrower or Operating Company under
each Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Mortgage Borrower or Operating Company to any Tenant has already been received
by such Tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
outstanding. No Tenant listed on Schedule I has assigned its Lease or sublet all
or any portion of the premises demised thereby, no such Tenant holds its leased
premises under assignment or sublease, nor does anyone except such Tenant and
its employees occupy such leased premises. No Tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. Except
as set forth on Schedule I hereto, no Tenant under any Lease has any right or
option for additional space in the Improvements.
4.1.32    Intentionally Omitted.
4.1.33    Inventory. Mortgage Borrower or Operating Company is the owner or
lessee of all of the Equipment, Fixtures and Personal Property (as such terms
are defined in the Mortgage) located on or at the Property and shall not lease
any Equipment, Fixtures or Personal Property to the extent prohibited hereunder.
All of the Equipment, Fixtures and Personal Property are sufficient to operate
the Property in the manner required hereunder and in the manner in which it is
currently operated.
4.1.34    Filing Fees and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes or filing fees
required to be paid in connection with the Loan by any Person under applicable
Legal Requirements have been paid. All recording, stamp, intangible or other
similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Pledge Agreement, have been paid.
4.1.35    Special Purpose Entity/Separateness. Until the Debt has been paid in
full:

- 68 -



--------------------------------------------------------------------------------



(a)    Borrower hereby represents, warrants and covenants that (i)  Mortgage
Borrower has been, is, shall be and shall continue to be a Special Purpose
Entity, (ii) Principal has been, is, shall be and shall continue to be a Special
Purpose Entity, (iii) Operating Company has been, is, shall be and shall
continue to be a Special Purpose Entity, (iv) Borrower has been, is, shall be
and shall continue to be a Special Purpose Entity, (v) Leasehold Pledgor has
been, is, shall be and shall continue to be a Special Purpose Entity, (vi)
Senior Mezzanine Borrower has been, is, shall be and shall continue to be a
Special Purpose Entity and (vii) Senior Mezzanine Pledgor has been, is, shall be
and shall continue to be a Special Purpose Entity.
(b)    Intentionally omitted.
(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Principal and Operating Company will have complied and will comply with all of
the stated facts and assumptions made with respect to it in any Insolvency
Opinion. Each entity other than Borrower, Leasehold Pledgor, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal and Operating
Company with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied and will comply with all of the
assumptions made and facts stated with respect to it in any such Insolvency
Opinion. Borrower covenants that in connection with any Additional Insolvency
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein.
(d)    Borrower covenants and agrees that Borrower shall provide Lender with
five (5) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower and/or Leasehold Pledgor.
(e)    Borrower covenants and agrees that, in the event Principal is dissolved
or ceases to be a general partner of Mortgage Borrower for any reason, Mortgage
Borrower shall immediately cause the appointment of a new general partner
complying with this Section 4.1.30 of Mortgage Borrower such that Mortgage
Borrower is continued without dissolution.
4.1.36    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred as a result of any action or omission by Mortgage Borrower, Operating
Company or Manager (if Manager is an Affiliated Manager) or, to the knowledge of
Borrower or its Affiliates, by Manager (if Manager is a Non-Affiliated Manager)
that, with the passage of time and/or the giving of notice would constitute a
default thereunder. The Management Agreement was entered into on commercially
reasonable terms.
4.1.37    Illegal Activity. No portion of the Property, the Senior Mezzanine
Collateral or the Collateral has been or will be purchased by Mortgage Borrower,
Senior Mezzanine Borrower or Borrower, as applicable, with proceeds of any
illegal activity.

- 69 -



--------------------------------------------------------------------------------



4.1.38    No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor and Operating Company in
this Agreement or in any other Loan Document, are true, complete and correct in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that is reasonably likely to make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or is reasonably
likely to materially and adversely affect the use, operation or value of the
Property or the business operations or the financial condition of Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Leasehold Pledgor or Operating Company. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that is
reasonably likely to cause any Provided Information or representation or
warranty made herein to be materially misleading.
4.1.39    Investment Company Act. None of Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor or Operating
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 2005,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
4.1.40    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Leasehold Pledgor, Operating Company or Guarantor constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person
(excluding shares of securities traded on any nationally or internationally
recognized stock exchange); (b) no Embargoed Person has any interest of any
nature whatsoever in Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Leasehold Pledgor, Operating Company or Guarantor, as
applicable, with the result that the investment in Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor,
Operating Company or Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law; and (c) none of the
funds of Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor, Operating Company or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Senior
Mezzanine Pledgor, Leasehold Pledgor or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.
4.1.41    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this

- 70 -



--------------------------------------------------------------------------------



Agreement. Borrower is organized under the laws of the State of Delaware and its
organizational identification number is 5374444.
4.1.42    Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (i) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (A) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (B) de-minimis
amounts necessary to operate the Property for the purposes set forth in the
Mortgage Loan Agreement which will not result in an environmental condition in,
on or under the Property and which are otherwise permitted under and used in
compliance with Environmental Law and (C) fully disclosed to Lender in writing
pursuant the Environmental Report; (ii) there are no past, present or threatened
Releases by Mortgage Borrower, any Affiliate of Borrower or Mortgage Borrower,
any Affiliated Manager or any respective Affiliate of the foregoing or, to the
knowledge of any of the foregoing, any other Person of Hazardous Substances in,
on, under or from the Property which has not been fully remediated in accordance
with Environmental Law; (iii) there is no threat of any Release of Hazardous
Substances by Mortgage Borrower, any Affiliate of Borrower or Mortgage Borrower,
any Affiliated Manager or any respective Affiliate of the foregoing or, to the
knowledge of any of the foregoing, any other Person migrating to the Property;
(iv) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto by Mortgage Borrower, any Affiliate of Borrower
or Mortgage Borrower, any Affiliated Manager or any respective Affiliate of the
foregoing or, to Borrower’s or Mortgage Borrower’s knowledge, any other Person,
in connection with the Property which has not been fully remediated in
accordance with Environmental Law; (v) neither Borrower nor Mortgage Borrower
knows of, and has not received, any written notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation thereof, of possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (vi) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Borrower or Mortgage Borrower and any of their Affiliates and has
provided to Lender all information that is contained in Borrower’s and
Borrower’s Affiliates’ files and records, including, but not limited to, any
reports relating to Hazardous Substances in, on, under or from the Propery
and/or to the environmental condition of the Property.
4.1.43    Cash Management Account. Borrower hereby represents and warrants to
Lender that:
(a)    Other than in connection with the Mortgage Loan Documents, Mortgage
Borrower has not sold, pledged, transferred or otherwise conveyed the Lockbox
Account or the Cash Management Account; and

- 71 -



--------------------------------------------------------------------------------



(b)    The Property is not subject to any cash management system (other than
pursuant to the Mortgage Loan Documents), and any and all existing tenant
instruction and other payment direction letters issued in connection with any
previous financing have been duly terminated prior to the date hereof.
4.1.44    Intentionally Omitted.
4.1.45    Underwriting (“Backward”) Representations. Borrower hereby represents
with respect to each of (a)  Mortgage Borrower, (b)  Principal, (c) Operating
Company, (d) Borrower, (e) Leasehold Pledgor, (f) Senior Mezzanine Borrower and
(g) Senior Mezzanine Pledgor, that such Person:
(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no judgments or liens of any nature against it except for Permitted
Encumbrances and tax liens not yet due;
(iii)    is in compliance in all material respects with all laws, regulations,
and orders applicable to it and, except as otherwise disclosed in this
Agreement, has received all permits necessary for it to operate;
(iv)    is not involved in any dispute with any taxing authority, subject to the
right to contest as permitted in this Agreement;
(v)    has paid all taxes which it owes, subject to the right to contest as
permitted in this Agreement;
(vi)    has never owned any property other than (A) in the case of Mortgage
Borrower, the Property and personal property necessary or incidental to its
ownership or operation of the Property, (B) in the case of Principal,
partnership interests in Mortgage Borrower, (C) in the case of Operating
Company, (I) the Operating Lease and personal property necessary or incidental
to its ownership or operation of the leasehold estate granted by the Operating
Lease, and (II) its leasehold interests in the Property, (D) in the case of
Pledgor, the Collateral, (E) in the case of Senior Mezzanine Pledgor, the
membership interests in Operating Company and (F) in the case of Senior
Mezzanine Borrower, partnership interests in Mortgage Borrower and membership
interests in Principal;
(vii)    has never engaged in any business other than (A) in the case of
Mortgage Borrower, the ownership and operation of the Property and personal
property necessary or incidental to its ownership or operation of the Property,
(B) in the case of Principal, the ownership of partnership interests in Mortgage
Borrower, (C) in the case of Operating Company, ownership of its interest in the
leasehold estate granted by the Operating Lease and personal property necessary
or incidental to its ownership or operation of leasehold estate, (D) in the case
of Pledgor, the ownership of the Collateral, (E) in the case of Senior

- 72 -



--------------------------------------------------------------------------------



Mezzanine Pledgor, the ownership of the membership interests in Operating
Company, and (F) in the case of Senior Mezzanine Borrower, the ownership of the
partnership interests in Mortgage Borrower and membership interests in
Principal;
(viii)    has no material contingent or actual obligations not related to the
Property, in the case of Senior Mezzanine Borrower and Senior Mezzanine Pledgor,
the Senior Mezzanine Collateral and in the case of Pledgor, the Collateral;
(ix)    except as disclosed in Section 4.1.4 hereof (and subject to the
qualifications set forth therein), is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending or that
resulted in a judgment against it that has not been paid in full;
(x)    except as disclosed in Section 4.1.8 and Section 4.1.11 hereof (and
subject to the qualifications set forth therein), Borrower has provided Lender
with complete financial statements that reflect a fair and accurate view of such
Person’s financial condition; and
(xi)    any amendment or restatement of any organizational document of Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Leasehold Pledgor, Senior
Mezzanine Pledgor, Principal or Operating Company, as applicable, has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said document prior to its amendment or restatement from time to time.
4.1.46    Operating Leases. Mortgage Borrower is the owner and lessor of
landlord’s interest in the Operating Lease. The Operating Lease is in full force
and effect and there are no material defaults thereunder by either party and to
Borrower’s knowledge, there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. No
Operating Rent has been paid more than one (1) month in advance of its due date.
All security deposits (if any) are held by Mortgage Borrower in accordance with
applicable law. All work (if any) to be performed by Mortgage Borrower under the
Operating Lease has been performed as required and has been accepted by
Operating Company, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Mortgage Borrower to Operating Company has already been received by Operating
Company. There has been no prior sale, transfer or assignment, hypothecation or
pledge of the Operating Lease or of the Operating Rents received therein which
is outstanding. Operating Company has not assigned the Operating Lease or sublet
all or any portion of the premises demised thereby other than pursuant to a
Lease. Operating Company has no right or option pursuant to the Operating Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part.
4.1.47    Submerged Land Lease. The Submerged Land Lease or a memorandum of the
Submerged Land Lease has been duly recorded. Borrower has heretofore provided,
or has caused Mortgage Borrower to provide, Lender with a true, correct and
complete copy of the Submerged Land Lease and there have not been any amendments
or modifications to the terms of the Submerged Land Lease other than pursuant to
written instruments, copies of which have been previously provided to Lender.
The Submerged Land Lease is in full force and effect and there are

- 73 -



--------------------------------------------------------------------------------



no material defaults thereunder by either party and, to Borrower’s knowledge,
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute defaults thereunder. In reliance on and subject to the
terms of that certain letter dated August 6, 2013 from the Florida Department of
Environmental Protection, none of (i) the mortgaging of Mortgage Borrower’s
interest in the Submerged Land Lease (and the property demised thereunder)
pursuant to the Mortgage Loan Documents, (ii) Senior Mezzanine Borrower’s and
Senior Mezzanine Pledgor’s pledging its interests in the Senior Mezzanine
Collateral pursuant to the Senior Mezzanine Loan Documents, or (iii) Pledgor’s
pledging its interests in the Collateral pursuant to the Loan Documents violates
the terms and provisions of the Submerged Land Lease. There has been no prior
sale, transfer or assignment, hypothecation or pledge of the Submerged Land
Lease which is outstanding.
4.1.48    No Contractual Obligations. Other than the Loan Documents, the
Borrower Operating Agreement, the Senior Mezzanine Borrower Company Agreement,
the Principal Company Agreement and the Mortgage Borrower Company Agreement, (i)
as of the date hereof, Borrower is not subject to any Contractual Obligations
and has not entered into any agreement, instrument or undertaking by which it or
its assets are bound, or (ii) as of the date hereof, has not incurred any
Indebtedness prohibited by this Agreement, and (iii) prior to the date hereof,
Borrower has not entered into any Contractual Obligation, or any agreement,
instrument or undertaking by which it or its assets are bound or incurred any
Indebtedness prohibited by this Agreement.
Section 4.2    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE V    – BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement encumbering the
Collateral (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that (a) in each instance where the covenant relates to Borrower, as
to itself, (b) in each instance where the covenant relates to Mortgage Borrower,
in Borrower’s capacity as limited partner of Mortgage Borrower and the sole
member of Principal, (c) in each instance where the covenant relates to
Operating Company or the Operating Lease, Borrower shall use commercially
reasonable efforts to cause Senior Mezzanine Pledgor to cause Operating Company
to, (d) in each instance where the performance or obligation relates to the
Property, in Borrower’s capacity as the owner directly or indirectly of Mortgage
Borrower, and (e) in each instance where the covenant relates to the Senior
Mezzanine Borrower, in Borrower’s capacity as sole member of Senior
Mezzanine Borrower:
5.1.7    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence,

- 74 -



--------------------------------------------------------------------------------



rights, licenses, permits and franchises and shall comply, and cause Mortgage
Borrower and Operating Company to comply, in all material respects with all
Legal Requirements applicable to it, to Senior Mezzanine Borrower, to Mortgage
Borrower, Operating Company, the Collateral, the Senior Mezzanine Collateral and
the Property, as applicable, including, without limitation, building and zoning
codes and certificates of occupancy. There shall never be committed by Borrower,
and Borrower shall never permit Senior Mezzanine Borrower nor Mortgage Borrower
or Operating Company, nor cause Senior Mezzanine Borrower nor Mortgage Borrower
to permit any other Person in occupancy of or involved with the operation or use
of the Property, to commit any act or omission affording the federal government
or any state or local government the right of forfeiture against the Collateral,
the Senior Mezzanine Collateral, the Property or any part of the Collateral, the
Senior Mezzanine Collateral or the Property or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist, or to permit
Mortgage Borrower or Senior Mezzanine Borrower to commit, permit or suffer to
exist, any act or omission affording such right of forfeiture. Borrower shall,
and shall cause Mortgage Borrower and Operating Company to, at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business and
shall keep the Property in good working order and repair (subject to renovation
and construction activities undertaken in accordance with the terms and
conditions of the Loan Documents), and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
shall keep, or cause Mortgage Borrower or Operating Company to keep, the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in the Mortgage Loan Agreement. After prior
written notice to Lender, Borrower, Senior Mezzanine Borrower, Mortgage Borrower
or Operating Company, at their own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Operating
Company, the Collateral, the Senior Mezzanine Collateral or the Property or any
alleged violation of any Legal Requirement, provided, that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower, Senior Mezzanine Borrower, Mortgage Borrower or
Operating Company, as applicable, is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) none of the Property, the
Collateral, the Senior Mezzanine Collateral nor any part of the Property, the
Senior Mezzanine Collateral or the Collateral or interest therein will be in
imminent danger of being sold, forfeited, terminated, cancelled or lost;
(iv) Borrower shall, and shall cause Mortgage Borrower or Operating Company to,
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Operating Company, the Collateral, the Senior Mezzanine Collateral or
the Property, as applicable; and (vi) either (A) in the case of any contest
related to Mortgage Borrower or the Property, Mortgage Borrower shall have
furnished to Mortgage Lender such security as may be required pursuant to the
Mortgage Loan Agreement, or if Mortgage Lender and Senior Mezzanine Lender shall
have waived in writing the requirement to deposit such security, Borrower shall
have

- 75 -



--------------------------------------------------------------------------------



furnished, or caused Mortgage Borrower to furnish, such security to Lender,
(B) in the case of any contest related to Borrower or the Collateral, Borrower
shall furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith, (C) in the case of any contest related to Senior Mezzanine Borrower
or the Senior Mezzanine Collateral, Senior Mezzanine Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Senior Mezzanine Lender, or if Senior Mezzanine Lender shall have waived in
writing the requirement to deposit such security, Borrower shall have furnished,
or caused Senior Mezzanine Borrower to furnish, such security to Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable judgment of Lender, the validity, applicability or violation
of such Legal Requirement is finally established or the Collateral, the Senior
Mezzanine Collateral or the Property (or any part of the Collateral, the Senior
Mezzanine Collateral or the Property or interest therein) shall be in imminent
danger of being sold, forfeited, terminated, cancelled or lost.
5.1.8    Taxes and Other Charges. Borrower shall cause Mortgage Borrower and
Operating Company to pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to cause Mortgage
Borrower and Operating Company to directly pay Taxes shall be suspended for so
long as Mortgage Borrower complies with the terms and provisions of Section 7.2
of the Mortgage Loan Agreement. At any time that Mortgage Borrower is required
to deliver to Mortgage Lender receipts for payment or other evidence
satisfactory to Mortgage Lender that the Taxes and Other Charges have been so
paid pursuant to Section 5.1.2 of the Mortgage Loan Agreement and upon the
request of Lender and any time during the continuance of an Event of Default,
Borrower shall cause such receipts or other evidence to be delivered to Lender.
Borrower shall not suffer, and shall not permit Mortgage Borrower to suffer, and
shall promptly cause Mortgage Borrower and Operating Company to pay and
discharge any Lien or charge whatsoever which may be or become a Lien or charge
against the Property, and shall promptly cause Mortgage Borrower to pay, or
cause to be paid, all utility services provided to the Property. After prior
written notice to Lender, Mortgage Borrower or Operating Company, as applicable,
at Borrower’s (or Mortgage Borrower’s or Operating Company’s) own expense, may
contest, by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Mortgage Borrower or Operating Company, as applicable, is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) none of the Collateral, the Senior Mezzanine Collateral or the Property
nor any part of the Collateral, the Senior Mezzanine Collateral or the Property
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall promptly upon final determination thereof
pay (or cause Mortgage Borrower or Operating Company to pay) the amount of any
such Taxes or Other Charges and related Lien, together with all costs, interest
and penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges and
related Lien from the Property; and

- 76 -



--------------------------------------------------------------------------------



(vi) Mortgage Borrower shall furnish such security as may be required pursuant
to the Mortgage Loan Agreement, or if Mortgage Lender and Senior Mezzanine
Lender shall have waived in writing such security, Borrower shall have furnished
such security to Lender. In the event that any such security is deposited with
Lender, Lender may pay over any such cash deposit or part thereof held by Lender
to the claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property, the
Senior Mezzanine Collateral or the Collateral (or part of the Collateral, the
Senior Mezzanine Collateral or the Property or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage, the Senior Mezzanine Pledge Agreement or
the Pledge Agreement, respectively, being primed by any related Lien.
5.1.9    Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Leasehold Pledgor, Operating Company and/or Guarantor which are reasonably
likely to materially adversely affect Borrower’s, Mortgage Borrower’s, Senior
Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Leasehold Pledgor’s, Operating
Company’s or Guarantor’s financial condition or business or the Property, the
Senior Mezzanine Collateral or the Collateral.
5.1.10    Access to the Property. Borrower shall, and shall cause Mortgage
Borrower or Operating Company to, permit agents, representatives and employees
of Lender to inspect the Property or any part thereof at reasonable hours upon
reasonable advance written notice, and Borrower shall cause Mortgage Borrower or
Operating Company to permit such access by Lender subject to the rights of
tenants, licensees, concessionaires, patrons or guests and the terms of the
Management Agreement.
5.1.11    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Mortgage Borrower’s, Senior Mezzanine
Borrower’s, Operating Company’s or Guarantor’s financial condition or business,
or of the occurrence of any Default, Event of Default, Senior Mezzanine Default,
Senior Mezzanine Loan Event of Default, Mortgage Loan Default or Mortgage Loan
Event of Default of which Borrower or any Affiliate of Borrower (including,
without limitation, any Affiliated Manager) has actual knowledge.
5.1.12    Cooperate in Legal Proceedings. Borrower shall, and shall cause
Mortgage Borrower and Operating Company to, cooperate fully with Lender with
respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
5.1.13    Perform Loan Documents. Borrower shall, and shall cause Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Leasehold
Pledgor and Operating Company to, observe, perform and satisfy all the terms,
provisions, covenants and conditions of, and shall pay when due all costs, fees
and expenses to the extent required under the Loan Documents executed and
delivered by, or applicable to, Borrower, Mortgage Borrower, Senior Mezzanine
Pledgor, Senior Mezzanine Borrower, Leasehold Pledgor and Operating Company, as
applicable.

- 77 -



--------------------------------------------------------------------------------



5.1.14    Net Liquidation Proceeds After Debt Service. Borrower shall, and shall
cause Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Pledgor, Senior
Mezzanine Borrower and Operating Company to cooperate with Lender in obtaining
for Lender, in accordance with the relevant provisions of this Agreement, the
benefits of any Net Liquidation Proceeds After Debt Service, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of a Liquidation Event that
is a Casualty or Condemnation), provided that in lieu of any separate appraisal
that Borrower would otherwise be required to obtain pursuant to this
Section 5.1.8, Lender shall accept an appraisal delivered by Mortgage Borrower
to Mortgage Lender pursuant to and in accordance with Section 5.1.8 of the
Mortgage Loan Agreement if (a) no Event of Default has occurred and is
continuing on the date of such delivery and (b) such appraisal is also addressed
to Lender.
5.1.15    Further Assurances. Borrower shall, and shall cause Mortgage Borrower
and Operating Company to, at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower to
Lender pursuant to the terms of the Loan Documents (if any), by Senior Mezzanine
Borrower to Senior Mezzanine Lender pursuant to the terms of the Senior
Mezzanine Loan Documents and by Mortgage Borrower or Operating Company to
Mortgage Lender pursuant to the terms of the Mortgage Loan Documents or which
are reasonably requested by Lender in connection therewith (regardless of
whether Mortgage Lender or Senior Mezzanine Lender may have waived delivery of
the same);
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Collateral at any time securing or
intended to secure the obligations of Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor and Operating
Company under the Loan Documents, as Lender may reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
5.1.16    Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in Pledgor’s, Mortgage Borrower’s, Senior
Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Operating Company’s or
Principal’s name, identity (including their respective trade name or names),
place of organization or formation (as set forth in Section 4.1.36 hereof) or,
except as otherwise expressly permitted by this Agreement, Pledgor’s, Mortgage
Borrower’s, Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Operating
Company’s or Principal’s corporate or partnership or other structure unless
Borrower shall have first notified Lender in writing of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other

- 78 -



--------------------------------------------------------------------------------



Loan Documents and, in the case of a change in Pledgor’s, Mortgage Borrower’s,
Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Operating Company’s or
Principal’s structure, without first obtaining the prior written consent of
Lender, which consent may be given or denied in Lender’s sole discretion. Upon
Lender’s request, Pledgor shall, at Pledgor’s sole cost and expense, execute and
deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Collateral as a result of such change of principal place of business or place of
organization. Pledgor’s principal place of business and chief executive office,
and the place where Pledgor keeps its respective books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period of the existence of
Pledgor) and will continue to be the address of Pledgor set forth at the
introductory paragraph of this Agreement (unless Borrower notifies Lender in
writing at least thirty (30) days prior to the date of such change). Borrower
shall promptly notify Lender of any change in Pledgor’s respective
organizational identification number. If Pledgor does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.
5.1.17    Financial Reporting. 7.%2.%3.%4. Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
the Uniform System of Accounts and reconciled in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower and Operating Company and all items of
income and expense with respect to the Collateral and in connection with the
operation of the Property. Lender shall have the right from time to time at all
times during normal business hours upon reasonable written notice to examine
such books, records and accounts at the office of Borrower, Mortgage Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire. During the continuance of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s, Senior Mezzanine Borrower’s, Mortgage Borrower’s and
Operating Company’s accounting records with respect to the Property, the Senior
Mezzanine Collateral and the Collateral, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.
(a)    Borrower will furnish, or cause to be furnished, to Lender annually,
within ninety (90) days (or seventy-five (75) days, if Lender notifies Borrower
in writing that Lender expects that the principal amount (or applicable portion
of the principal amount) of the Loan as of the cut-off date for a Securitization
containing the Loan or such portion of the Loan may, or if the applicable
principal amount of the Loan as of the cut-off date for a Securitization and at
any time during which the Loan (or such portion of the Loan) is included in a
Securitization, does equal or exceed ten percent (10%) of the aggregate
principal amount of all loans or other assets included or expected to be
included, as applicable, in such Securitization) following the end of each
Fiscal Year of Borrower, a complete copy of Borrower’s, Mortgage Borrower’s,
Senior Mezzanine Borrower’s, Senior Mezzanine Pledgor’s, Leasehold Pledgor’s and
Operating Company’s annual financial statements certified by an officer of
Borrower (or, after the occurrence of an assumption of the Loan in accordance
with Section 5.2.10(e) hereof (for the avoidance of doubt, a Qualified Prime
Transfer does not constitute an assumption of the Loan pursuant to Section
5.2.10(e) hereof), audited by an

- 79 -



--------------------------------------------------------------------------------



independent certified public accountant) and which are in form and substance
satisfactory to Lender, which are in accordance with the Uniform System of
Accounts and reconciled in accordance with GAAP (or such other accounting basis
acceptable to Lender) covering the Collateral, the Senior Mezzanine Collateral
and the Property for such Fiscal Year and which contain statements of profit and
loss for the Property and a balance sheet for Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor and
Operating Company. Such statements shall set forth the financial condition and
the results of operations for the Property, the Senior Mezzanine Collateral and
the Collateral for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual net operating income, net cash flow, gross income,
and operating expenses.
(b)    Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete in all material respects and fairly present the
financial condition and results of the operations of Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Operating Company, the Collateral, the
Senior Mezzanine Collateral and the Property (subject to normal year-end
adjustments) as applicable: (i) an occupancy report for the subject quarter,
including an average daily rate accompanied by an Officer’s Certificate with
respect thereto; (ii) quarterly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar quarter, noting net operating
income, gross income, and operating expenses (not including any contributions by
Mortgage Borrower to the Replacement Reserve Fund and the Required Repair Fund),
and other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such calendar quarter,
and containing a comparison of budgeted income and expenses and the actual
income and expenses; and (iii) a calculation reflecting the Debt Yield as of the
last day of such quarter based upon the trailing twelve (12) month period
immediately preceding such date of determination. In addition, such certificate
shall also be accompanied by an Officer’s Certificate stating that the
representations and warranties of Borrower set forth in Section 4.1.30 are true
and correct with respect to each Person required under the Loan Documents to be
a Special Purpose Entity as of the date of such certificate; provided, however,
that acceptance of such Officer’s Certificate shall not constitute a waiver by
Lender of any rights it may have against Borrower or any other Person by reason
of the statements in such Officer’s Certificate evidencing non-compliance with
any terms or provisions of this Agreement. On or before thirty (30) days after
the end of each calendar month, Borrower shall furnish, or cause to be
furnished, to Lender the most current Smith Travel Research Reports then
available to Borrower and Operating Company reflecting market penetration and
relevant hotel properties competing with the Property.
(c)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit, or cause Mortgage Borrower to
submit, to Lender an Annual Budget for the Property not later than sixty (60)
days prior to the commencement of such period or Fiscal Year in form reasonably
satisfactory to Lender. To the extent Mortgage Borrower or Operating Company has
the right to approve all or any portion of the Annual Budget under the terms of
the Management Agreement (if the Management Agreement is a Non-Affiliated
Management Agreement) or Manager is otherwise an Affiliated Manager, such Annual
Budget shall be subject to Lender’s written approval (each such Annual Budget,
together with each Annual Budget

- 80 -



--------------------------------------------------------------------------------



which Mortgage Borrower or Operating Company does not have the right to approve,
an “Approved Annual Budget”). In the event that Lender objects to a proposed
Annual Budget submitted by Borrower, Lender shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise, or cause Mortgage Borrower to revise, such Annual Budget
and resubmit the same to Lender. Lender shall advise Borrower of any objections
to such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise, or cause Mortgage Borrower to promptly revise,
the same in accordance with the process described in this subsection until
Lender approves the Annual Budget. Until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and Other Charges, and increases of five
percent (5%) for all other Operating Expenses or Capital Expenditures. Borrower
and Mortgage Borrower shall have the right to allocate cost savings achieved in
the Annual Budget with respect to approved Capital Expenditures towards other
approved Capital Expenditures set forth in the Annual Budget.
(d)    In the event that Borrower, Senior Mezzanine Borrower, Mortgage Borrower
or Operating Company must incur an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget (each an “Extraordinary
Expense”) which Mortgage Borrower or Operating Company has the right to approve
under the terms of the Management Agreement (if the Management Agreement is a
Non-Affiliated Management Agreement), if applicable, then Borrower, Senior
Mezzanine Borrower or Mortgage Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which may be given or denied in Lender’s sole discretion.
(e)    Borrower shall furnish, or cause Mortgage Borrower to furnish, to Lender,
within ten (10) Business Days after written request (or as soon thereafter as
may be reasonably possible), such further detailed information in the possession
or control of Borrower or any Affiliate of Borrower (including, without
limitation, any Affiliated Manager) with respect to the Collateral, the Senior
Mezzanine Collateral or Mortgage Borrower’s operation of the Property and the
financial affairs of Borrower, Senior Mezzanine Borrower or Mortgage Borrower as
may be reasonably requested by Lender. Prior to the Securitization of the entire
Loan, within thirty (30) days following receipt of written request by Lender,
Borrower will furnish, or cause to be furnished to Lender, a forecast for the
Property in the aggregate for the remainder of the applicable Fiscal Year.
(f)    Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender, which may be satisfied by
delivery of the audited annual financial statements of AHT (or AHP, following a
Qualified Prime Transfer pursuant to which AHLP is released as a Guarantor in
accordance with the terms of the Loans Documents), provided that such financial
statements reflect all financial reporting information that would otherwise
appear on the balance sheet and profit and loss statement of Guarantor.

- 81 -



--------------------------------------------------------------------------------



(g)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files) or (iv) in such other
form reasonably acceptable to Lender. Borrower agrees that Lender may disclose
information regarding the Collateral, the Senior Mezzanine Collateral and the
Property and Borrower, Mortgage Borrower, Senior Mezzanine Borrower and
Operating Company that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.
5.1.18    Business and Operations. Borrower will, and will cause Mortgage
Borrower and Operating Company to, continue to engage in the businesses
presently conducted by it as and to the extent the same are necessary for the
ownership, maintenance, management and operation of the Property, the Senior
Mezzanine Collateral or the Collateral. Borrower will, and will cause Mortgage
Borrower and Operating Company to, qualify to do business and will remain in
good standing under the laws of each jurisdiction of its formation as and to the
extent the same are required for the ownership, maintenance, management and
operation of the Property, the Senior Mezzanine Collateral and the Collateral.
Borrower shall cause Mortgage Borrower to at all times during the term of the
Loan, continue to own all of Equipment, Fixtures and Personal Property and
Borrower shall cause Operating Company to continue to own or lease (to the
extent not prohibited hereunder) all Equipment, Fixtures and Personal Property
which are necessary to operate the Property in the manner required hereunder and
in the manner in which it is currently operated.
5.1.19    Title to the Property, the Senior Mezzanine Collateral and the
Collateral. Borrower shall, and shall cause Mortgage Borrower and Operating
Company to, as applicable, warrant and defend (a) the title to the Property and
every part thereof, subject only to Liens permitted hereunder and under the
Mortgage Loan Agreement (including Permitted Encumbrances) and (b) the validity
and priority of the Lien of the Mortgage, subject only to Liens permitted
hereunder and under the Mortgage Loan Agreement (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender if an
interest in the Collateral, other than as permitted hereunder, is claimed by
another Person.
5.1.20    Costs of Enforcement. In the event that Lender exercises any or all of
its rights or remedies under the Pledge Agreement or any other Loan Documents as
and when permitted thereby, or of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Principal, Senior Mezzanine Pledgor or any constituent
Persons of any of the foregoing or an assignment by Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Principal, or any of their constituent Persons for
the benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and expenses, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.

- 82 -



--------------------------------------------------------------------------------



5.1.21    Estoppel Statement. 8.%2.%3.%4. After written request by Lender,
Borrower shall within ten (10) days furnish Lender with a statement, duly
acknowledged and certified, setting forth (i)  the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the Interest Rate
of the Note, (iv) the date installments of interest and/or principal were last
paid, (v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that the Note, this Agreement, the Pledge Agreement and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.
(a)    In connection with any sale or syndication of an interest in the Loan or
Securitization, after request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified with
respect to the Mortgage Loan, setting forth (i) the original principal amount of
the Mortgage Note, (ii) the unpaid principal amount of the Mortgage Note, (iii)
the interest rate of the Mortgage Note, (iv) the date installments of interest
and/or principal were last paid under the Mortgage Note, (v) to Borrower’s
knowledge, whether any offsets exist or any defenses based on specific actions
of Mortgage Lender exist, and (vi) that the Mortgage Note, the Mortgage Loan
Agreement, the Mortgage and the other Mortgage Loan Documents have not been
modified or if modified, giving particulars of such modification.
(b)    Borrower shall, and shall cause Mortgage Borrower and Operating Company
to, deliver to Lender upon written request, tenant estoppel certificates from
(i) each material commercial Tenant leasing space at the Property, and (ii)
Operating Company pursuant to the Operating Lease, each in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to cause Mortgage Borrower to deliver such certificates more frequently than two
(2) times in any calendar year.
5.1.22    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.
5.1.23    Performance by Borrower.
(a)    Borrower shall, and shall cause Mortgage Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor and Operating Company to, in
a timely manner observe, perform and fulfill each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower, Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor or Operating Company, as applicable, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, Mortgage Borrower, Leasehold Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor or Operating Company, as
applicable, without the prior written consent of Lender.
(b)    Borrower shall cause Mortgage Borrower and Operating Company in a timely
manner to observe, perform and fulfill each and every covenant, term and
provision of each Mortgage Loan Document executed and delivered by, or
applicable to, Mortgage Borrower and Operating Company, as applicable, and shall
not enter into or otherwise suffer or permit any

- 83 -



--------------------------------------------------------------------------------



amendment, waiver, supplement, termination or other modification of any Mortgage
Loan Document executed and delivered by, or applicable to, Mortgage Borrower or
Operating Company, as applicable, without the prior written consent of Lender.
(c)    Borrower shall cause Senior Mezzanine Borrower in a timely manner to
observe, perform and fulfill each and every covenant, term and provision of each
Senior Mezzanine Loan Document executed and delivered by, or applicable to,
Senior Mezzanine Borrower.
5.1.24    Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower and Leasehold Pledgor
in the Loan Documents as of the date of the closing of such Securitization in
all relevant jurisdictions or, to the extent such representations have been
rendered inaccurate by any intervening changes in facts or circumstances,
stating the same and identifying such facts and circumstances with specificity,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Leasehold Pledgor, Operating Company, Principal and Guarantor as of the date of
the Securitization.
5.1.25    Environmental Covenants. 9.%2.%3.%4. Borrower covenants and agrees
that it shall, and shall cause Mortgage Borrower to, ensure that: (i) all uses
and operations on or of the Property, whether by Borrower, Mortgage Borrower or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no Releases of Hazardous Substances
in, on, under or from the Property; (iii) there shall be no Hazardous Substances
in, on, or under the Property, except those that are (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required by Environmental Law), (B) de-minimis amounts necessary to
operate the Property for the purposes set forth in the Mortgage Loan Agreement
which will not result in an environmental condition in, on or under the Property
and which are otherwise permitted under and used in compliance with
Environmental Law or (C) fully disclosed to Lender in writing; (iv) Borrower
shall, and shall cause Mortgage Borrower and Operating Company to, keep the
Property free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower, Mortgage
Borrower or any other Person (the “Environmental Liens”); (v) Borrower shall,
and shall cause Mortgage Borrower and Operating Company to, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
subsection (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, and shall cause Mortgage Borrower to, at its sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property, pursuant to any
reasonable written request of Lender made in the event that Lender has reason to
believe that an environmental hazard exists on the Property (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Lender the reports and other results thereof, and Lender shall be
entitled to rely on such reports and other results thereof; (vii) Borrower
shall, and shall cause Mortgage Borrower and Operating Company to, at its sole
cost and expense, comply with all reasonable written requests of Lender made in
the event that Lender has reason to believe that an

- 84 -



--------------------------------------------------------------------------------



environmental hazard exists on the Property, including to (A) reasonably
effectuate Remediation of any condition (including but not limited to a Release
of a Hazardous Substance) in, on, under or from the Property; (B) comply with
any Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) Borrower shall not, nor
cause or permit Mortgage Borrower or Operating Company to, do or allow any
Tenant or other user of the Property to do any act that materially increases the
dangers to human health or the environment, poses an unreasonable risk of harm
to any Person (whether on or off the Property), impairs or may impair the value
of the Property, is contrary to any requirement of any insurer, constitutes a
public or private nuisance, constitutes waste, or violates any covenant,
condition, agreement or easement applicable to the Property; and (ix) Borrower
shall, and shall cause Mortgage Borrower to, immediately notify Lender in
writing of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower or any of its
Affiliates becomes aware from any source whatsoever (including but not limited
to a governmental entity) relating in any way to the release or potential
release of Hazardous Substances or Remediation thereof, likely to result in
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Section 5.1.19.
(a)    In the event that Lender has reason to believe that an environmental
hazard exists on the Property that may, in Lender’s sole discretion, endanger
any Tenants or other occupants of the Property or their guests or the general
public or is reasonably likely to materially and adversely affect the value of
the Property, upon written notice from Lender delivered in a reasonable period
of time in advance, Borrower shall, and shall cause Mortgage Borrower to, at
Borrower’s expense, promptly cause an engineer or consultant reasonably
satisfactory to Lender to conduct an environmental assessment or audit (the
scope of which shall be determined in Lender’s sole and absolute discretion) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period
or if Lender has reason to believe that an environmental hazard exists on the
Property that, in Lender’s sole judgment, endangers any Tenant or other occupant
of the Property or their guests or the general public or is reasonably likely to
materially and adversely affect the value of the Property, upon written notice
to Borrower delivered in a reasonable period of time in advance, Lender and any
other Person designated by Lender, including but not limited to any receiver,
any representative of a governmental entity, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing. Borrower shall, and shall cause Mortgage Borrower and
Operating Company to, cooperate with and provide Lender and any such Person
designated by Lender with access to the Property.

- 85 -



--------------------------------------------------------------------------------



(b)    Borrower hereby covenants to prepare, or cause to be prepared, an
operations and maintenance program (the “O&M Program”) for the Property
identified to Borrower by Lender from time to time which addresses any
requirements of the applicable Environmental Report and includes (i) testing for
asbestos and lead-based paint at the Property by an engineering firm licensed to
conduct such testing and the preparation by such engineering firm of a report on
the results of such testing and any recommendations for removal, encapsulation
or other remediation with respect to any asbestos or lead-based paint; (ii) if
recommended in the Environmental Report, a plan for the encapsulation, removal
or other action with respect to asbestos or lead-based paint at the Property;
and (iii) compliance with other requirements required by the Environmental
Report or Lender. The O&M Program shall be subject to Lender’s approval and,
within thirty (30) days of the date hereof, Borrower shall provide Lender with
evidence reasonably satisfactory to Lender that the O&M Program has been
established and is in operation. Borrower hereby covenants and agrees that,
during the term of the Loan, including any extension or renewal thereof,
Borrower shall cause Mortgage Borrower and Operating Company to comply in all
respects with the terms and conditions of the O&M Program.
5.1.26    Leasing Matters. Any Major Leases executed after the date hereof shall
be subject to the prior written approval of Lender, which approval shall be
subject to the Deemed Approval Standard. Upon request, Borrower shall furnish
Lender with executed copies of all Leases. All renewals and extensions of Leases
and all proposed Leases shall provide for rental rates comparable to existing
local market rates. All proposed Leases shall be on commercially reasonable
terms and shall not contain any terms which would materially affect Lender’s
rights under the Loan Documents; provided, that, any renewals and/or extensions
of Major Leases not entered into pursuant to rights contained in such Major
Leases shall be subject to the prior written approval of Lender, which approval
shall be subject to the Deemed Approval Standards. All Leases executed after the
date hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Mortgage Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall, and shall cause Mortgage Borrower
and Operating Company to, (i) observe and perform the obligations imposed upon
the lessor under the Leases in a commercially reasonable manner; (ii) enforce,
and Mortgage Borrower or Operating Company, as applicable, may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property;
provided, however, that no such amendment, modification, termination or
surrender of any Major Lease will be permitted without the prior written consent
of Lender, which consent shall be subject to the Deemed Approval Standard;
(iii) not collect any of the rents more than one (1) month in advance (other
than security deposits); (iv) not execute any other assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) not alter, modify or change the terms of the Leases in a manner
inconsistent with the provisions of the Loan Documents, the Senior Mezzanine
Loan Documents and the Mortgage Loan Documents; and (vi) execute and deliver at
the request of Lender all such further assurances and confirmations in
connection with the Leases as Lender shall from time to time reasonably require
and as are permitted by the Mortgage Loan Documents.
5.1.27    Alterations. 10.%2.%3.%4. Borrower shall obtain Lender’s prior written
consent prior to permitting Mortgage Borrower or Operating Company to perform
any alterations

- 86 -



--------------------------------------------------------------------------------



to any Improvements, which consent shall be subject to the Deemed Approval
Standard, except with respect to alterations that are reasonably likely to have
a material adverse effect on Borrower’s, Senior Mezzanine Borrower’s, Mortgage
Borrower’s or Operating Company’s financial condition, the value of the
Collateral, the Senior Mezzanine Collateral, the Property or the Property’s Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any alterations that will not have a material
adverse effect on Borrower’s, Senior Mezzanine Borrower’s, Mortgage Borrower’s
or Operating Company’s financial condition, the value of the Collateral, the
Senior Mezzanine Collateral, the Property or the Property’s Net Operating
Income, provided that such alterations are made in connection with (a) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, (b) tenant improvement work performed pursuant to the
terms and provisions of a Lease and not adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, (c) alterations performed in connection with the Restoration of
the Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of the Mortgage Loan Agreement, (d) alterations
permitted to be performed by Manager (provided Manager is a Non-Affiliated
Manager) without the approval of Mortgage Borrower or Operating Company under
the terms of the Management Agreement (provided the Management Agreement is a
Non-Affiliated Management Agreement), or (e) alterations performed pursuant to
an Approved Annual Budget. If the total unpaid amounts due and payable with
respect to alterations constituting a single project to the Improvements at the
Property (other than such amounts (I) to be paid or reimbursed by Tenants under
the Leases (II) for which there are then funds expressly reserved pursuant to
the applicable Approved Annual Budget in the Reserve Funds, the Manager-Held
Reserves or the Mezzanine Reserve Funds, or (III) to the extent of which (x)
Mortgage Lender shall then be holding a Completion Guaranty from Guarantor in
accordance with Sections 5.1.21(b) of the Mortgage Loan Agreement, (y) Senior
Mezzanine Lender shall then be holding a Completion Guaranty from Guarantor in
accordance with Sections 5.1.21(b) of the Senior Mezzanine Loan Agreement, or
(z) Lender shall then be holding a Completion Guaranty from Guarantor in
accordance with Sections 5.1.21(b)) shall at any time exceed the Threshold
Amount, then subject to Section 5.1.21(b)(ii) below, Borrower shall cause
Mortgage Borrower to promptly deliver to Lender, upon Lender’s request, as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations (C) other securities having a rating acceptable to Lender
and, at Lender’s option, with respect to which the Approved Rating Agencies have
provided a Rating Agency Confirmation or (D)  a Letter of Credit. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Property over the Threshold
Amount and Lender may apply such security from time to time at the option of
Lender to pay for such alterations.
(a)    Notwithstanding the foregoing, Borrower shall be relieved of its
obligation to deliver to Lender the security for the payment of the excess of
the total unpaid amounts with respect to alterations to the Improvements on the
Property over the Threshold Amount required under Section 5.1.21(a) above to the
extent:
(i)    The total cost for the alterations does not exceed ($6,400,000.00);
provided, that, Borrower shall have delivered to Lender a Completion Guaranty
from Guarantor in

- 87 -



--------------------------------------------------------------------------------



the amount equal to the excess of the total unpaid amounts with respect to
alterations over the Threshold Amount, each such Completion Guaranty to be
accompanied by an Additional Insolvency Opinion or a “bring down” of the
Insolvency Opinion satisfactory in form and substance to Lender, and provided
further, that notwithstanding the foregoing, in the event that an Event of
Default or Cash Sweep Period shall occur and be continuing Mortgage Borrower
shall deliver to Mortgage Lender the security otherwise required under clause
(a) above within one (1) Business Day of the occurrence of such Event of Default
or the related Cash Sweep Event, in an amount equal to the aggregate amount of
alterations, the completion of which is guaranteed under each Completion
Guaranty delivered to Lender under this Section 5.1.21(b) and, upon receipt
thereof, Lender shall thereupon release and return to Guarantor each such
Completion Guaranty;
(ii)    Mortgage Borrower is otherwise required to post security under Section
5.1.21 of the Mortgage Loan Agreement (including, without limitation, under
Section 5.1.21(b) thereof), and Borrower delivers evidence satisfactory to
Lender that (A) Mortgage Lender has waived the posting of such security, or (B)
Mortgage Borrower has posted such security with Mortgage Lender; or
(iii)    Senior Mezzanine Borrower is otherwise required to post security under
Section 5.1.21 of the Senior Mezzanine Loan Agreement (including, without
limitation under Section 5.1.21(b) thereof), and Borrower delivers evidence
satisfactory to Lender that (A) Senior Mezzanine Lender has waived the posting
of such security, or (B) Senior Mezzanine Borrower has posted such security with
Senior Mezzanine Lender.
5.1.28    Intentionally Omitted.
5.1.29    Embargoed Person. Borrower has performed and shall perform reasonable
due diligence to insure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Operating Company, Principal and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person, excluding
shares of securities traded on a nationally or internationally recognized stock
exchange; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Mortgage Borrower, Operating Company, Principal or Guarantor, as
applicable, with the result that the investment in Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Operating Company, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower, Leasehold Pledgor, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Mortgage Borrower, Operating Company, Principal or
Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, Leasehold Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower,
Operating Company, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the

- 88 -



--------------------------------------------------------------------------------



Loan is in violation of law, or may cause the Property, the Senior Mezzanine
Collateral or the Collateral to be subject to forfeiture or seizure.
5.1.30    Operation of Property. 11.%2.%3.%4. Borrower, Mortgage Borrower,
Operating Company and Manager shall cause the Property to be operated, in all
material respects, in accordance with the applicable Operating Lease (or
Replacement Operating Lease) and the Management Agreement (or Replacement
Management Agreement). In the event that the Operating Lease expires or is
terminated (without limiting any obligation of Borrower to cause Mortgage
Borrower to obtain Lender’s consent to any termination or modification of the
Operating Lease in accordance with the terms and provisions of this Agreement),
Borrower shall cause Mortgage Borrower to promptly enter into a Replacement
Operating Lease with Operating Company or another Qualified Operator, as
applicable. In the event that any Management Agreement expires or is terminated
(without limiting any obligation of Borrower to cause Mortgage Borrower to
obtain Lender’s consent to any termination or modification of the Management
Agreement in accordance with the terms and provisions of this Agreement),
Borrower shall cause Mortgage Borrower and Operating Company to, promptly enter
into a Replacement Management Agreement with Manager or another Qualified
Manager, as applicable. In the event that any Franchise Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of Franchise Agreement in accordance
with the terms and provisions of this Agreement), Borrower shall cause Mortgage
Borrower and Operating Company to, promptly enter into a Replacement Franchise
Agreement with Franchisor or another Qualified Franchisor, as applicable, or
operate the Property without a Franchise Agreement provided that the Property is
operated in the same manner the Property was operated as of the Closing Date.
Notwithstanding anything contained in this Agreement to the contrary, at the
expiration of the term of the Operating Lease, Borrower may cause Mortgage
Borrower to enter, and Operating Company may enter into an extension of such
Operating Lease for a five (5) year renewal term on the same terms and
conditions as the expired Operating Lease, except that the Operating Rent may be
modified solely to the extent necessary to enable AHT to maintain compliance
with (and continue to comply with) the rules and regulations applicable to it as
a REIT (as such term is defined in the Operating Lease as of the Closing Date),
which Mortgage Borrower and Operating Company intend to satisfy by reference to
a transfer pricing report prepared by a “Big 4” accounting firm.
(a)    Borrower shall cause Mortgage Borrower and Operating Company, as
applicable, to: (i) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Operating Lease, the Management Agreement and the Franchise Agreement,
if any, and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under the Operating Lease, the Management Agreement or the Franchise Agreement,
if any, of which it is aware; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, written notice,
written report and written estimate received by it under the Operating Lease or
the Management Agreement; and (iv) enforce the performance and observance of all
of the covenants and agreements required to be performed and/or observed by
Operating Company under the Operating Lease and/or by Manager under the
Management Agreement, in a commercially reasonable manner.

- 89 -



--------------------------------------------------------------------------------



(b)    In the event that the Property shall become subject to a Franchise
Agreement in accordance with the terms and conditions of the Loan Documents, and
such Franchise Agreement shall by its terms expire and Borrower shall cause
Mortgage Borrower or Operating Company, as applicable, to extend the term of
such Franchise Agreement or to replace such Franchise Agreement with a
Replacement Franchise Agreement, each in accordance with the terms and
conditions of the Loan Documents, amounts (if any) required to be deposited into
any reserve account then required to be maintained by Borrower under Section 7.3
hereof on the next Payment Date immediately succeeding the date on which such
extension or Replacement Franchise Agreement becomes effective shall include the
aggregate amount required to be expended by Mortgage Borrower or Operating
Company under any PIP required by the applicable Franchisor in connection with
such Franchise Agreement, provided that, in lieu of including such amount in
such deposit, Borrower shall have the right to deliver to Lender a Completion
Guaranty from Guarantor in such amount, such Completion Guaranty to be
accompanied by an Additional Insolvency Opinion or a “bring down” of the
Insolvency Opinion satisfactory in form and substance to Lender, provided, that,
notwithstanding the foregoing, in the event that an Event of Default or Cash
Sweep Period shall occur and be continuing Borrower shall deliver to Lender the
unpaid balance of the amount otherwise required to be reserved under such PIP
within one (1) Business Day of the occurrence of such Event of Default or the
related Cash Sweep Event, and Lender shall thereupon release and return to such
guarantor each such Completion Guaranty, provided that Borrower shall not be
required to deliver such amount to Lender if Borrower delivers to Lender
evidence satisfactory to Lender that Mortgage Borrower or Senior Mezzanine
Borrower shall then have delivered the amount required under Section 5.1.24(b)
of the Mortgage Loan Agreement or Section 5.1.24(b) of the Senior Mezzanine Loan
Agreement.
5.1.31    Intentionally Omitted.
5.1.32    Operating Lease. Borrower represents, covenants and warrants that it
is the express intent of Mortgage Borrower and Operating Company that the
Operating Lease constitute a lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
sole interest of Operating Company in the Property is as tenant under the
Operating Lease. In the event that it shall be determined that the Operating
Lease is not a lease under applicable real property laws or under laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the interest of
Operating Company in the Property is other than that of tenant under the
Operating Lease, Borrower hereby covenants and agrees that it shall cause
Operating Company’s interest in the Property, however characterized, to continue
to be subject and subordinate to the lien of the Mortgage, or Mortgage
Borrower’s fee interest in the Property, on all the same terms and conditions as
contained in the Operating Lease and the Mortgage.
5.1.33    Submerged Land Lease.
(a)    Borrower shall not, nor shall it cause or permit Mortgage Borrower or
Operating Company to, without Lender’s prior written consent, amend, modify or
supplement, or consent to or suffer the amendment, modification or
supplementation of the Submerged Land Lease; provided, however, that Mortgage
Borrower may renew the Submerged Land Lease at its expiration

- 90 -



--------------------------------------------------------------------------------



pursuant to the-then current standard form of lease issued by the landlord
thereunder, with such modifications that do not and would not reasonably be
expected to have a Material Adverse Effect.
(b)    Borrower shall cause Mortgage Borrower to pay all charges and other sums
to be paid by Mortgage Borrower pursuant to the terms of the Submerged Land
Lease, if any, as the same shall become due and payable and prior to the
expiration of any applicable grace period therein provided;
(c)    Borrower shall cause Mortgage Borrower to comply, in all material
respects, with all of the terms, covenants and conditions on Mortgage Borrower’s
part to be complied with pursuant to terms of the Submerged Land Lease;
(d)    Borrower shall not cause or permit Mortgage Borrower to, without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, terminate or surrender, the Submerged Land
Lease;
(e)    Borrower shall cause Mortgage Borrower to promptly furnish to Lender any
notice of default or other communication delivered in connection with the
Submerged Land Lease by any party to the Submerged Land Lease other than routine
correspondence and invoices; and
(f)    Other than to Mortgage Lender, Borrower shall not cause or permit
Mortgage Borrower to assign or encumber its rights under the Submerged Land
Lease.
5.1.34    Reserve Funds. Borrower shall cause (a) Mortgage Borrower to deposit
and maintain each of the Reserve Funds as more particularly set forth in
Article VII of the Mortgage Loan Agreement and to perform and comply with all
the terms and provisions relating thereto and (b) each Senior Mezzanine Borrower
to deposit and maintain each of the Senior Mezzanine Reserve Funds as more
particularly set forth in Article VII of the Senior Mezzanine Loan Agreement and
to perform and comply with all the terms and provisions relating thereto.
Borrower grants to Lender a first-priority perfected security interest in
Borrower’s interest in each of the Reserve Funds and each of the Senior
Mezzanine Reserve Funds, if any, subject to the prior rights of Mortgage Lender
and Senior Mezzanine Lender, and any and all monies now or hereafter deposited
in each of the Reserve Funds and Senior Mezzanine Reserve Fund as additional
security for payment of the Debt to the extent Borrower has an interest in same.
Subject to the qualifications regarding Borrower’s interest in the Reserve Funds
and Senior Mezzanine Reserve Fund, if any, until expended or applied in
accordance with the Mortgage Loan Documents, the Senior Mezzanine Loan Documents
or the Loan Documents, the Borrower’s interest in the Reserve Funds (and, if
applicable, the Mezzanine Reserve Funds and the Senior Mezzanine Reserve Funds)
shall constitute additional security for the Debt and upon the occurrence and
during the continuance of an Event of Default, Lender may, in addition to any
and all other remedies available to Lender, apply any sums then present in any
or all of the Reserve Funds (and, if applicable, any Mezzanine Reserve Funds and
the Senior Mezzanine Reserve Funds) to the payment of the Debt in any order in
its sole discretion, in accordance with the Cash Management Agreement.
5.1.35    Notices. Borrower shall give notice, or cause notice to be given to
Lender, promptly upon the occurrence of any default or event of default under
any Contractual Obligation

- 91 -



--------------------------------------------------------------------------------



of Borrower, or, to the knowledge of Borrower, Leasehold Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal, or
Guarantor that would reasonably be likely to have a Material Adverse Effect.
5.1.36    Special Distributions. Subject to the terms of the Cash Management
Agreement, on each date on which amounts are required to be paid to Lender under
any of the Loan Documents, Borrower shall exercise its rights under the
Mezzanine Borrower Company Agreement, the Principal Company Agreement and the
Senior Mezzanine Company Agreement to cause Mortgage Borrower and Principal to
make to Borrower a distribution in an aggregate amount such that Lender shall
receive the amount required to be paid to Lender on such date.
5.1.37    Curing. During the continuance of an Event of Default, after three (3)
Business Days’ notice to Borrower (except in an emergency when no notice shall
be required) Lender shall have the right, but shall not have the obligation, to
exercise Borrower’s rights under the Mortgage Borrower Company Agreement or
Principal Company Agreement (a) to cure a Mortgage Loan Event of Default and
(b) to satisfy any Liens, claims or judgments against the Property (except for
Permitted Encumbrances), in the case of either (a) or (b), unless Borrower or
Mortgage Borrower shall be diligently pursuing remedies to cure to Lender’s sole
satisfaction. Borrower shall reimburse Lender on demand for any and all
reasonable costs incurred by Lender in connection with curing any such Mortgage
Loan Event of Default or satisfying any Liens, claims or judgments against the
Property.
5.1.38    Mortgage Borrower Covenants. (a) Borrower shall cause Mortgage
Borrower to comply with all obligations with which Mortgage Borrower has
covenanted to comply under the Mortgage Loan Agreement and all other Mortgage
Loan Documents (including, without limitation, those certain affirmative and
negative covenants set forth in Article V of the Mortgage Loan Agreement)
whether the Mortgage Loan has been repaid or the related Mortgage Loan Document
terminated, unless otherwise consented to in writing by Lender.
(b)    Borrower shall cause Senior Mezzanine Borrower to comply with all
obligations with which Senior Mezzanine Borrower has covenanted to comply under
the Senior Mezzanine Loan Agreement and all other Senior Mezzanine Loan
Documents (including, without limitation, those certain affirmative and negative
covenants set forth in Article V of the Senior Mezzanine Loan Agreement) whether
the related Senior Mezzanine Loan Document has been repaid or otherwise
terminated, unless otherwise consented to in writing by Lender.
5.1.39    Payment of Obligations. Borrower will pay its obligations, including
tax liabilities, that, if not paid, are reasonably likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest is not reasonably expected to result in a
Material Adverse Effect.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of all respective obligations of Borrower under the Loan
Documents or the

- 92 -



--------------------------------------------------------------------------------



earlier release of the Lien of the Pledge Agreement and the Collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees, and covenants and agrees to cause Senior
Mezzanine Borrower to covenant and agree, with Lender (a) in each instance
whether the covenant relates to Borrower as to itself, (b) in each instance
where the covenant relates to Mortgage Borrower or Senior Mezzanine Borrower,
Borrower shall cause Mortgage Borrower or Senior Mezzanine Borrower not to,
(c) in each instance where the covenant relates to Operating Company or the
Operating Lease, Borrower shall use commercially reasonable efforts to cause
Operating Company not to and (d) in each instance where the covenant relates to
Leasehold Pledgor or Senior Mezzanine Pledgor, Borrower shall use commercially
reasonable efforts to cause Leasehold Pledgor or Senior Mezzanine Borrower not
to, that it will not do, directly or indirectly, any of the following:
5.2.3    Operation of Property. 12.%2.%3.%4. Borrower shall not cause or permit
Mortgage Borrower to, nor shall it permit Operating Company to, without Lender’s
prior written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that, Mortgage Borrower or Operating Company, as applicable, may,
without Lender’s consent, (x) replace Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement and (y)
amend or modify the Management Agreement unless such amendment(s) or
modification(s), by itself or together with other amendments or modifications
thereto, have a Material Adverse Effect (in which case, Lender’s prior written
consent shall be required, subject to the Deemed Approval Standard);
(ii) surrender, terminate or cancel the Franchise Agreement; provided, that
Mortgage Borrower or Operating Company, as applicable, may, without Lender’s
consent, replace Franchisor so long as the replacement franchisor is a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, (iii) except in
connection with the replacement of Manager as set forth above, reduce or consent
to the reduction of the term of the Management Agreement or the Franchise
Agreement; provided, that Mortgage Borrower or Operating Company, as applicable,
may, without Lender’s consent, extend the term of the Management Agreement or
the Franchise Agreement, provided in each case that all other terms and
conditions of such agreement remain unmodified; (iv) increase or consent to the
increase of the amount of any charges under the Management Agreement or any
Franchise Agreement, other than a PIP to the extent required in connection with
any action permitted by Mortgage Borrower or Operating Company set forth in this
Section 5.2.1 that is to be funded from the Replacement Reserve Fund or
Manager-Held Reserve Deposits, or to be covered by a Completion Guaranty
pursuant to and in accordance with Sections 5.1.21(b) or 5.1.24(c) of the
Mortgage Loan Agreement, Sections 5.1.21(b) or 5.1.24(c) of the Senior Mezzanine
Loan Agreement or Sections 5.1.21(b) or 5.1.24(c) hereof, as the case may be, or
(v) except as otherwise expressly set forth in this Section 5.2.1 above,
otherwise modify, change, supplement, alter or amend, or waive or release any of
its rights and remedies under, the Management Agreement or the Franchise
Agreement in any material respect.
(h)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not permit Mortgage Borrower or Operating Company to
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under any Management Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.

- 93 -



--------------------------------------------------------------------------------



5.2.4    Liens.
(e)    Borrower shall not, and shall not permit Mortgage Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or Operating
Company (for so long as the Operating Lease shall remain in effect) to, create,
incur, assume or suffer to exist any Lien on any portion of the Property, the
Senior Mezzanine Collateral or the Collateral or permit any such action to be
taken, except for Permitted Encumbrances; provided, however, that the same shall
not constitute an Event of Default in the event of a mechanics’, materialman’s
or similar lien if the applicable mechanic’s, materialman’s or similar lien has
been insured against or bonded over within thirty (30) days after Mortgage
Borrower or Operating Company, as applicable, actually receives written notice
of same or which are being contested, provided, further, that, it shall also not
be an Event of Default if Mortgage Borrower or Operating Company shall have
commenced actions to insure or bond over any such lien within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to insure or
bond over such lien, such thirty (30) day period shall be extended for an
additional ten (10) day period, provided, further that with respect to any
contest (i) no Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Mortgage Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or Operating
Company, as applicable, is subject and shall not constitute a default thereunder
and such proceeding shall be conducted in accordance with all applicable
statutes, laws and ordinances; (iii) neither the Property, the Senior Mezzanine
Collateral, the Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall cause Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor or Operating Company to promptly upon final
determination thereof pay the amount of any such lien, together with all costs,
interest and penalties which may be payable in connection therewith; and
(v) such proceeding shall suspend the collection of contested amounts to which
such lien relates from the Property, the Senior Mezzanine Collateral or the
Collateral.
(f)    Borrower shall obtain Lender’s consent for any Lien for which Mortgage
Borrower or Senior Mezzanine Borrower is required to obtain Mortgage Lender’s or
Senior Mezzanine Lender’s consent under the Mortgage Loan Documents or Senior
Mezzanine Loan Documents. Borrower shall not permit or cause Senior Mezzanine
Borrower or Mortgage Borrower to create, incur, assume or suffer to exist any
Lien on any portion of the Senior Mezzanine Collateral or the Property or permit
any such action to be taken, except Permitted Exceptions.
5.2.5    Dissolution. Borrower shall not, and shall not permit Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Leasehold Pledgor
or Operating Company to (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to (i) in the case of Mortgage Borrower, the
ownership and operation of the Property, (ii) in the case of Operating Company,
the leasing and operation of the Property, (iii) in the case of Borrower, the
ownership of the Collateral, (iv) in the case of Leasehold Pledgor, the
ownership of the limited liability company interests in Senior Mezzanine
Pledgor, and (v) in the case of Senior Mezzanine Borrower and Senior Mezzanine
Pledgor the ownership of the Senior Mezzanine Collateral, (c) transfer, lease or
sell, in one

- 94 -



--------------------------------------------------------------------------------



transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents, (d) modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction, or (e) cause Mortgage Borrower, Senior Mezzanine Borrower or
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which Mortgage Borrower, Senior Mezzanine
Borrower or Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the organizational documents of
Mortgage Borrower, Senior Mezzanine Borrower or Principal, in each case, without
obtaining the prior written consent of Lender or Lender’s designee.
5.2.6    Change In Business. (a) Borrower shall not enter into any line of
business other than the ownership of the Collateral, or make any material change
in the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business. Nothing contained in this Section 5.2.4 is intended to expand the
rights of Borrower contained in Section 5.2.10(b).
(b)    Borrower shall not permit Senior Mezzanine Borrower to enter into any
line of business other than ownership of the Senior Mezzanine Collateral, or
undertake or participate in activities other than the continuance of its
business as permitted by the Senior Mezzanine Loan Agreement.
5.2.7    Debt Cancellation. Borrower shall not, and shall not permit or cause
Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor or Operating Company to, cancel or otherwise forgive or
release any claim or debt (other than termination of Leases and Operating Lease
in accordance herewith or in accordance with the Mortgage Loan Agreement or the
Senior Mezzanine Loan Agreement) owed to Borrower, Mortgage Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or Operating
Company by any Person, except for adequate consideration and in the ordinary
course of business.
5.2.8    Zoning. Borrower shall not permit Mortgage Borrower or Operating
Company to, initiate or consent to any zoning reclassification of any portion of
the Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of the Property in any manner that is reasonably
likely to result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.
5.2.9    No Joint Assessment. Borrower shall not permit Mortgage Borrower to
suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and
(b) which constitutes real property with any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Property.

- 95 -



--------------------------------------------------------------------------------



5.2.10    Intentionally Omitted.
5.2.11    ERISA. 13.%2.%3.%4. Neither Borrower nor Leasehold Pledgor shall
engage in, and neither Borrower nor Leasehold Pledgor shall permit Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or Operating
Company to engage in, any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.
(a)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A)  none of Borrower,
Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or
Operating Company is nor maintains an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B)  none of Borrower,
Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or
Operating Company is subject to any state statute regulating investment of, or
fiduciary obligations with respect to governmental plans and (C) one or more of
the following circumstances is true:
(i)    Equity interests in Borrower and Leasehold Pledgor, as applicable, are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower or Leasehold Pledgor, as applicable, are held by “benefit
plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or
(iii)    Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
5.2.12    Transfers. 14.%2.%3.%4. Borrower acknowledges that Lender has examined
and relied on the experience of Pledgor and Operating Company and their
respective stockholders, general partners, members, principals and (if Pledgor
or Operating Company is a trust) beneficial owners in owning the Collateral in
agreeing to make the Loan, and will continue to rely on Pledgor’s ownership of
the Collateral as a means of maintaining the value of the Collateral as security
for repayment of the Debt and the performance of the Other Obligations. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Collateral.
(a)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein

- 96 -



--------------------------------------------------------------------------------



or (ii) permit a Sale or Pledge of an interest in any Restricted Party, other
than (A) pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.1.20 and (B) Permitted Transfers.
(b)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral, or any part thereof,
Senior Mezzanine Borrower agrees to sell the Senior Mezzanine Collateral, or any
part thereof, or Mortgage Borrower agrees to sell the Property or any part
thereof, in each case, for a price to be paid in installments; (ii) with the
exception of the Operating Lease, an agreement by Mortgage Borrower or Operating
Company leasing all or a substantial part of the Property for other than actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Mortgage Borrower’s or Operating
Company’s respective right, title and interest in and to any Leases or any
Rents; (iii) if a Restricted Party is a corporation, any merger, consolidation
or Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock; (iv) if a Restricted Party is a limited or general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Sale or Pledge of the partnership interest
of any general partner or any profits or proceeds relating to such partnership
interest, or the Sale or Pledge of limited partnership interests or any profits
or proceeds relating to such limited partnership interest or the creation or
issuance of new limited partnership interests; (v) if a Restricted Party is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new non
managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.
(c)    Notwithstanding the provisions of this Section 5.2.10 or any other
provision of this Agreement or the Loan Documents, and provided in each case
that (i) the Mortgage Loan and the Senior Mezzanine Loan shall have been repaid
in full (other than contingent liabilities under the Mortgage Loan Documents and
the Senior Mezzanine Loan Documents) or (ii) Mortgage Lender’s and Senior
Mezzanine Lender’s consent to such Transfer is not required under the Mortgage
Loan Documents or Senior Mezzanine Loan Documents or shall have been obtained,
Lender’s consent shall not be required in connection with (A) one or a series of
Transfers, of not more than forty-nine percent (49%) of the stock, the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party (including the amendment of the organizational documents
of such Restricted Party solely for the purpose of reflecting such Transfers),
provided, however, no such Transfer shall result in the change of Control in a
Restricted Party, (B) transfers, issuances, conversions and redemptions of
stock, membership interests and partnership interests in any one or more AHT
Corporate Pledge Entities (but excluding pledges other than pledges under the
Existing Corporate Financing) and, following a Qualified Prime Transfer, AHP
Corporate Pledge Entities (but excluding pledges other than pledges under the
AHP Corporate Financing), (C) all transfers of worn out or obsolete furnishings,
fixtures or equipment that are reasonably promptly replaced with property of
equivalent value and functionality in the ordinary course of operation of

- 97 -



--------------------------------------------------------------------------------



the Property, (D) all Transfers (including Permitted Encumbrances) to the extent
expressly permitted under any other provision of this Agreement or the Loan
Documents, (E) Transfers of stock, membership interests or partnership interests
in any one or more AHT Corporate Pledge Entities pursuant to an exercise of
remedies by the lenders (or an administrative agent on behalf of such lenders)
under the Existing Corporate Financing, provided, that, each such lender (and
any such administrative agent) is then an institutional lender, (F) Transfers of
stock, membership interests or partnership interests in any one or more AHP
Corporate Pledge Entities pursuant to an exercise of remedies by the lenders (or
an administrative agent on behalf of such lenders) under the AHP Corporate
Financing, provided that each such lender (and any such administrative agent) is
then an institutional lender, and (G) a Qualified Prime Transfer. Provided,
further, that (I) for so long as the Loan, the Mortgage Loan or the Senior
Mezzanine Loan shall remain outstanding, (x) no pledge or other encumbrance of
any direct interests in Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Principal, Operating Company, Leasehold Pledgor or Senior Mezzanine Pledgor
shall be permitted (except for liens and encumbrances created by the Loan
Documents, the Mortgage Loan Documents or the Senior Mezzanine Loan Documents,
as applicable); and (y) none of Borrower, Mortgage Borrower, Principal,
Operating Company, Leasehold Pledgor, Senior Mezzanine Pledgor or Senior
Mezzanine Borrower shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest, a
fixed rate of return and rights of the equity holder to demand repayment of its
investment), and (II) as a condition to each Transfer described in clause (A) or
(E) (as to any such Transfer arising prior to a Qualified Prime Transfer) above
(1) of more than twenty percent (20%) of the then-outstanding direct or indirect
ownership interests in the Person that is the subject of such Transfer or
(2) that would result in a change of Control of such Person, Lender shall
receive not less than thirty (30) days’ prior written notice of such proposed
Transfer. If after giving effect to any such Transfer described in clause (A),
(E) or (F) above, more than forty-nine percent (49%) in the aggregate of direct
or indirect interests in a Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall, no
less than thirty (30) days prior to the effective date of any such Transfer,
deliver to Lender an Additional Insolvency Opinion. In addition, and
notwithstanding anything to the contrary in this Section 5.2.10(d), at all times
(x) prior to a Qualified Prime Transfer, AHLP must continue to Control Borrower
and Leasehold Pledgor and own, directly or indirectly, at least a fifty-one
percent (51%) direct or indirect legal and beneficial interest in each of
Borrower and Leasehold Pledgor and (y) upon the occurrence of a Qualified Prime
Transfer, and at all times thereafter, AHPLP must continue to Control Borrower
and Leasehold Pledgor and own, directly or indirectly, at least a fifty-one
percent (51%) direct or indirect legal and beneficial interest in each of
Borrower and Leasehold Pledgor. In addition to and not in limitation of the
foregoing, Lender’s consent shall not be required in connection with a Transfer
of direct or indirect interests in Borrower and Leasehold Pledgor made by Senior
Mezzanine Borrower to secure the Senior Mezzanine Loan in accordance with the
Senior Mezzanine Loan Documents.
(d)    Other than a Qualified Prime Transfer, no Transfer of the Property and
assumption of the Loan shall occur during the period that is sixty (60) days
prior to and sixty (60) days after a Securitization. Otherwise, Lender shall
consent to a one (1) time Transfer of the Property or the legal or beneficial
direct or indirect ownership interests therein or in Borrower and Leasehold
Pledgor (if such Transfer is not made in accordance with Section (d) above) and
an assumption of

- 98 -



--------------------------------------------------------------------------------



the entire Loan pursuant to this Section 5.2.10(e), which consent shall not be
unreasonably withheld, conditioned or delayed, provided that Lender receives
sixty (60) days’ prior written notice of such Transfer and no Event of Default
has occurred and is continuing, and further provided that the following
additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Approved
Rating Agencies pursuant to clause (x) below);
(iii)    the proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of the proposed Transfer (other than an involuntary
Bankruptcy Action that was not consented to by such Person and was discharged or
dismissed within ninety (90) days of the date such Bankruptcy Action was filed);
(vi)    with respect to a Transfer of the Property, Transferee shall assume all
of the obligations of Mortgage Borrower and Operating Company, as applicable,
under the Mortgage Loan Documents in a manner satisfactory to Lender in all
respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender;
(vii)    there shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or any Related Entities
which, in each case, is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    with respect to any Transfer of the Property, Transferee must be able to
satisfy all representations and covenants in Sections 4.1.30 and 4.1.40 as
Transferee, and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth

- 99 -



--------------------------------------------------------------------------------



in Sections 4.1.35, 5.1.23 and 5.2.9 of this Agreement, no Default or Event of
Default shall otherwise occur as a result of such Transfer, and Transferee shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and, following a
Securitization, satisfactory to the Approved Rating Agencies and (B) all
certificates, agreements and legal opinions reasonably required by Lender;
(x)    if required by Lender, Transferee shall be approved by the Approved
Rating Agencies, which approval, if required by Lender, shall take the form of a
Rating Agency Confirmation with respect to such assumption or Transfer;
(xi)    prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender and delivered an Additional Insolvency Opinion
covering the replacement guarantor;
(xii)    Borrower shall deliver, at its sole cost and expense, a new UCC Title
Insurance Policy or, if reasonably acceptable to Lender, an endorsement to the
existing UCC Title Insurance Policy, insuring Lender’s valid first lien on the
Collateral and naming the Transferee as owner of the Collateral, which new
policy or endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Collateral shall not be subject to any additional
exceptions or liens other than those contained in the relevant UCC Title
Insurance Policy issued on the date hereof and the Permitted Encumbrances
relating thereto;
(xiii)    the Property shall be managed by Manager or a Qualified Manager
pursuant to the Management Agreement or a Replacement Management Agreement;
(xiv)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender (i) an Additional Insolvency Opinion reflecting such Transfer
satisfactory in form and substance to Lender and (ii) such other bankruptcy
related opinions as shall be requested by Lender, including an opinion that no
fraudulent conveyance or preference results from the transfer of the Property
and the assumption by the Mezzanine Entities of the obligations of Borrower of
the Loan Documents;
(xv)    the Senior Mezzanine Loan shall have been repaid in full (other than
contingent liabilities under the Senior Mezzanine Loan Documents) or Senior
Mezzanine Lender shall have consented in writing to such Transfer, or the Senior
Mezzanine Loan shall be assumed by Transferee or its Affiliates in accordance
with the terms and conditions contained in the Senior Mezzanine Loan Documents;
(xvi)    all of the entities which own interests in the Transferee similar to
the interests in Mortgage Borrower owned by Borrower (collectively, the
“Mezzanine Entities”) (i) shall assume the Loan and all the agreements of
Borrower under the Loan Documents (and without limiting the foregoing, all of
the ownership interests in the Transferee, as applicable, all payments thereon
and all proceeds thereof shall be pledged to Lender on terms no less

- 100 -



--------------------------------------------------------------------------------



favorable than the pledge of the Collateral under the Pledge Agreement), which
shall be evidenced by new loan documents substantially similar (in form and
substance) to the Loan Documents and otherwise reasonably acceptable to Lender
in order to properly reflect the new ownership structure and the pledge of the
interests thereunder, (ii) shall each be a bankruptcy-remote Special Purpose
Entity, and (iii) shall otherwise have a legal, financial and ownership
structure that is (A) substantially the same as Borrower, or (B) at least as
favorable to Lender, as determined by Lender in its reasonable discretion, as
the legal, financial and ownership structure of Borrower;
(xvii)    Lender shall have approved the Transferee’s owners title insurance
policy with respect to the Property, subject only to the Permitted Encumbrances;
and
(xviii)    such Transfer has been approved under the Mortgage Loan Documents by
Mortgage Lender and all conditions set forth in the Mortgage Loan Documents
relating thereto have been satisfied as determined by Lender in its reasonable
discretion and as if each reference therein to “Lender” were to mean Lender and
not Mortgage Lender.
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Pledge Agreement
and the other Loan Documents accruing after such Transfer. The foregoing release
shall be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
(e)    Upon a Qualified Prime Transfer (and satisfaction of all conditions
precedent set forth in such definition), AHPLP shall join the Guaranty, the
Environmental Indemnity and any Completion Guaranty as a joint and several
“Guarantor” and “Indemnitor” thereunder, respectively, and become a Guarantor
under this Agreement unless, if at the time of the Qualified Prime Transfer, the
net worth of AHP is equal to at least seventy-five percent (75%) of the net
worth of AHP as set forth in the Form 10 as reasonably determined by Lender
based on the financial statements and other financial information reasonably
requested by Lender, which financial statements and other financial information
shall be certified by AHP as true, complete and correct, and AHLP shall be
released from all obligations under the Guaranty and Environmental Indemnity
arising from and after the date of the Qualified Prime Transfer.
(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in breach of this Agreement. This
provision shall apply to every Transfer in breach of this Agreement, regardless
of whether voluntary or not, or whether or not Lender has consented to any
previous Transfer.
5.2.13    Operating Lease.
(a)    Except as provided in Section 5.1.24 of this Agreement, Borrower shall
not permit Mortgage Borrower or Operating Company to, as applicable (i) breach
any material covenants, agreements and obligations required to be performed and
observed by Mortgage Borrower or Operating Company under the Operating Lease,
(ii) enter into an assignment or sublease

- 101 -



--------------------------------------------------------------------------------



of Operating Company’s interest in the Operating Lease without Lender’s prior
written consent, (iii) surrender, terminate, cancel, amend or modify in any
material respect the Operating Lease, (iv) reduce or consent to the reduction of
the term of (or permit the reduction or consent to the reduction) the Operating
Lease; (v) increase or consent to the increase of the amount of any rent, fees
or other charges payable under the Operating Lease or permit Operating Company
to accrue rent under the Operating Lease; or (vi) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Operating Lease in any material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not permit Mortgage Borrower or Operating Company to,
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Operating Lease without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.
(c)    Notwithstanding anything contained to the contrary in
subsection (a)(iii), Mortgage Borrower shall be entitled to terminate or modify
the Operating Lease upon satisfaction of the conditions and in accordance with
the terms of Section 5.2.11 of the Mortgage Loan Agreement.
(d)    Any Borrower request for Lender’s consent under subclauses (iii) through
(v) of clause (a) above shall be subject to the Deemed Approval Standard.
5.2.14    Submerged Land Lease. Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Borrower
shall not cause or permit Mortgage Borrower to (a) surrender, terminate or
cancel the Submerged Land Lease; (b) reduce or consent to the reduction of the
term of the Submerged Land Lease; (c) increase or consent to any increase of the
amount of any charges under the Submerged Land Lease; (d) modify, change,
supplement, alter or amend the Submerged Land Lease or waive or release in any
material respect any of Mortgage Borrower’s rights and remedies under the
Submerged Land Lease; or (e) grant its consent or approval as may be requested
in connection with the terms and provisions of the Submerged Land Lease with
respect to any material matter except as may be required thereunder.
5.2.15    Material Agreements. Borrower shall not and shall cause Mortgage
Borrower, Leasehold Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Peldgor
and Operating Company to not, without Lender’s prior written consent, which
approval shall be subject to the Deemed Approval Standard: (i) enter into
(except for Material Agreements in effect on the Closing Date), surrender or
terminate any Material Agreement to which it is a party (unless (A) the other
party thereto is in default and the termination of such agreement would be
commercially reasonable or (B) such termination is effectuated in the ordinary
course of the business of Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor or Operating Company and in compliance with
the terms of such Material Agreement and, to the extent that the services
provided pursuant to such Material Agreement continue to be required in Mortgage
Borrower’s reasonable opinion with respect to the Property, Mortgage Borrower or
Operating Company shall enter into a contract with a replacement service
provider in accordance with the terms of this Section 5.2.13), (ii) increase or
consent to the material increase of the amount of any

- 102 -



--------------------------------------------------------------------------------



charges under any Material Agreement to which it is a party, except as provided
therein or on an arm’s-length basis and commercially reasonable terms; or
(iii) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement to which it is a
party in any material respect, except on an arm’s-length basis and commercially
reasonable terms.
5.2.16    Limitation on Securities Issuances. None of Borrower, Mortgage
Borrower, Principal, Senior Mezzanine Pledgor, Leasehold Pledgor or Senior
Mezzanine Borrower shall issue any limited liability company interests,
partnership interests, capital stock interests or other securities other than
those that have been issued as of the date hereof, except as may be expressly
required pursuant to the terms of Section 9.1.1(c) or 9.1.3 of the Mortgage Loan
Agreement.
5.2.17    Limitations on Distributions. No provision of the Loan Documents
shall, or shall be deemed to, restrict or prohibit any distributions from
Mortgage Borrower, Senior Mezzanine Borrower, Principal or Borrower to any
constituent owner. Notwithstanding the foregoing, following the occurrence and
during the continuance of an Event of Default, Borrower shall not make any
distributions.
5.2.18    Other Limitations. Except as otherwise expressly permitted herein,
prior to the payment in full of the Debt, neither Borrower nor any of its
Affiliates shall, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), give its consent or
approval to any of the following actions or items:
(a)    except as permitted by Lender herein (i) any prepayment in full of the
Mortgage Loan and/or any prepaying in full of the Senior Mezzanine Loan unless
the Loan is prepaid in full concurrently therewith, or (ii) except as expressly
set forth Section 5.2.10 herein, any Transfer of the Property (or any portion
thereof) or the Senior Mezzanine Collateral (or any portion thereof);
(b)    creating, incurring, assuming or suffering to exist any additional Liens
on any portion of the Property except for Permitted Encumbrances and rights of
contest expressly permitted by the Mortgage Loan Agreement, the Senior Mezzanine
Loan Agreement and this Agreement;
(c)    except as may be expressly required pursuant to the terms of the Mortgage
Loan Agreement or the Senior Mezzanine Loan Agreement, or any modification,
amendment, consolidation, spread, restatement, waiver or termination of any of
the Mortgage Loan Documents or the Senior Mezzanine Loan Documents (other than a
termination that is effected pursuant to the provisions of the Mortgage Loan
Documents or the Senior Mezzanine Loan Documents and does not otherwise violate
the terms of this Agreement or the other Loan Documents);
(d)    the distribution to the partners, members or shareholders of Mortgage
Borrower or Senior Mezzanine Borrower of property other than cash;
(e)    except (i) as set forth in an Approved Annual Budget, (ii) as permitted
under the Mortgage Loan Documents or (iii) in connection with alterations
performed subject to and in

- 103 -



--------------------------------------------------------------------------------



accordance with Section 5.1.21 of this Agreement, any (A) improvement,
renovation or refurbishment of all or any part of the Property to a materially
higher standard or level than that of comparable properties in the same market
segment and in the same geographical area as the Property, (B) removal,
demolition or material alteration of the Improvements or Equipment on the
Property or (C) material increase in the square footage or gross leasable area
of the Improvements on the Property if a material portion of any of the expenses
in connection therewith are paid or incurred by Mortgage Borrower; or
(f)    except as otherwise expressly permitted herein or pursuant to the
Mortgage Loan Agreement, any material change in the method of conduct of the
business of Mortgage Borrower, Senior Mezzanine Borrower or Borrower that would
reasonably be expected to have a Material Adverse Effect on Mortgage Borrower’s,
Senior Mezzanine Borrower’s or Borrower’s ability to perform its obligations
under the Mortgage Loan Documents, Senior Mezzanine Loan Documents or Loan
Documents, as applicable, and/or on the use, operation or value of the Property,
such consent to be given in the sole discretion of the Lender.
5.2.19    Contractual Obligations. Other than the Loan Documents, the Borrower
Operating Agreement, the Mortgage Borrower Company Agreement, the Senior
Mezzanine Borrower Company Agreement and the Principal Company Agreement,
neither Borrower nor any of its assets shall be subject to any Contractual
Obligations, and Borrower shall not enter into any agreement, instrument or
undertaking by which it or its assets are bound, except for such liabilities,
not material in the aggregate, that are incidental to its activities as a
limited partner, member or shareholder, as applicable, of Mortgage Borrower,
Senior Mezzanine Borrower or Principal.
5.2.20    Refinancing. Borrower shall not consent to or permit a refinancing of
the Mortgage Loan (other than in connection with the simultaneous payoff or
refinancing of the Loan, in its entirety and in accordance with the terms and
provisions of the Loan Documents and the Mortgage Loan Documents, respectively),
or the Senior Mezzanine Loan (other than in connection with the simultaneous
payoff or refinancing of the Loan, in its entirety and in accordance with the
terms and provisions of the Loans Documents and the Senior Mezzanine Loan
Documents, respectively) unless it obtains the prior consent of Lender, which
consent may be given or withheld by Lender in its sole discretion.
5.2.21    Bankruptcy Related Covenants.
(a)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Mortgage Borrower, Principal, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Operating Company or Leasehold Pledgor to,
seek or consent to substantive consolidation of any of the foregoing into the
bankrupt estate of any guarantor or indemnitor with respect to the Loan,
including, without limitation, Guarantor, in connection with a case or
proceeding under the Bankruptcy Code or under the Bankruptcy Code involving any
guarantor or indemnitor with respect to the Loan, including, without limitation,
Guarantor.
(b)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Mortgage Borrower or Senior Mezzanine Borrower to cause
or permit Operating Company, Leasehold Pledgor, Senior Mezzanine Borrower, any
other Restricted Party,

- 104 -



--------------------------------------------------------------------------------



any guarantor or indemnitor with respect to the Loan, including, without
limitation, Guarantor, or any Affiliate of the foregoing to, contest, oppose or
object to any motion made by Lender to obtain relief from the automatic stay or
seek to reinstate the automatic stay in connection with a case or proceeding
under the Bankruptcy Code or under any other federal, state or foreign
insolvency law involving any guarantor or indemnitor with respect to the Loan,
including, without limitation, Guarantor.
(c)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Senior Mezzanine Borrower or Mortgage Borrower to cause
or permit Operating Company, Leasehold Pledgor, Senior Mezzanine Borrower, any
other Restricted Party, any guarantor or indemnitor with respect to the Loan,
including, without limitation, Guarantor, or any Affiliate of the foregoing to,
provide, originate, acquire an interest in or solicit (in writing) or accept
from any guarantor or indemnitor with respect to the Loan, including, without
limitation, Guarantor, or any Affiliate of any guarantor or indemnitor with
respect to the Loan, including, without limitation, Guarantor, or any other
Restricted Party, any debtor-in-possession financing on behalf of any guarantor
or indemnitor with respect to the Loan, including, without limitation,
Guarantor, in the event that any guarantor or indemnitor with respect to the
Loan, including, without limitation, Guarantor is the subject of a case or
proceeding under the Bankruptcy Code or under federal, state or foreign
insolvency law involving any guarantor or indemnitor with respect to the Loan,
including, without limitation, Guarantor.
ARTICLE VI    – INSURANCE; CASUALTY; CONDEMNATION;
Section 6.1    Insurance. 15.%2.%3.%4. Borrower shall cause Mortgage Borrower to
maintain, or cause to be maintained, at all times during the term of the Loan
the insurance required under Section 6.1 of the Mortgage Loan Agreement,
including, without limitation, meeting all insurer requirements thereunder. In
addition, Borrower shall cause Lender and Borrower to each be named as an
additional insured under the insurance policies described in Section 6.1(a)(v),
(vii) and (viii) of the Mortgage Loan Agreement. In addition, Borrower shall
cause Lender to be named as a loss payee together with Mortgage Lender, as their
interest may appear but subject to the terms of the Intercreditor Agreement,
under the insurance policies required under Sections 6.1(a)(i), (ii), (iii),
(iv), (ix) and (x) of the Mortgage Loan Agreement. Borrower shall give written
notice to Lender if the policy has not been renewed thirty (30) days prior to
its expiration. Borrower shall provide Lender with evidence of all such
insurance required hereunder simultaneously with Mortgage Borrower’s provision
of such evidence to Mortgage Lender.
(d)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate (but no more coverage than is required under the Mortgage Loan
Agreement) after ten (10) days’ notice to Borrower if prior to the date upon
which any such coverage will lapse or at any time Lender deems necessary
(regardless of prior notice to Borrower) to avoid the lapse of any such
coverage. All premiums incurred by Lender in connection with such action or in
obtaining such

- 105 -



--------------------------------------------------------------------------------



insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Collateral and shall bear
interest at the Default Rate.
Section 6.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such Casualty (if the damage caused thereby exceeds the
Threshold Amount) to Lender and shall cause Mortgage Borrower or Operating
Company, as applicable, to promptly commence and diligently prosecute to
completion the repair and restoration of such as nearly as possible to the
condition the Property was in immediately prior to such Casualty (with such
alterations as may be approved pursuant to the Mortgage Loan Agreement) and
otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance.
Section 6.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall cause Mortgage Borrower or Operating Company, as
applicable, from time to time deliver to Lender all instruments requested by it
to permit such participation. Borrower shall cause Mortgage Borrower or
Operating Company, as applicable, at its expense, to diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Net Liquidation Proceeds After Debt Service shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Net Liquidation Proceeds After Debt Service by the condemning
authority but shall be entitled to receive out of the Net Liquidation Proceeds
After Debt Service at the rate or rates provided herein or in the Note. If the
Property or any portion thereof is taken by a condemning authority, Borrower
shall cause Mortgage Borrower or Operating Company, as applicable, to promptly
commence and diligently prosecute the Restoration of the Property pursuant to
Section 6.4 of the Mortgage Loan Agreement and otherwise comply with the
provisions of Section 6.4 of the Mortgage Loan Agreement.
Section 6.4    Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender or Operating Company, as
applicable, under Section 6.4 of the Mortgage Loan Agreement and to otherwise
comply in all respects with Section 6.4 of the Mortgage Loan Agreement in
connection with a restoration of the Property after a Casualty or Condemnation.
ARTICLE VII    – RESERVE FUNDS
Section 7.1    Required Repairs. Borrower shall, or shall cause Mortgage
Borrower, to perform the Required Repairs, in accordance with all of the terms
and conditions set forth in Section 7.1 of the Mortgage Loan Agreement.

- 106 -



--------------------------------------------------------------------------------



Section 7.2    Tax and Insurance Escrow Fund. 16.%2.%3.%4.  Borrower shall cause
Mortgage Borrower to comply with all the terms and conditions set forth in
Section 7.2 of the Mortgage Loan Agreement.
(i)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Tax and Insurance Escrow Fund pursuant to the terms of
Section 7.2 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Tax and Insurance Escrow Fund
pursuant to Section 7.2 of the Mortgage Loan Agreement, and (B) the provisions
of Section 7.2 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference; provided, however, that if Senior Mezzanine
Borrower is required to and does make monthly deposits to the Tax and Insurance
Escrow Fund (as defined in the Senior Mezzanine Loan Agreement) under the Senior
Mezzanine Loan, Lender shall not have the right in subsection (A) above.
Section 7.3    Replacements and Replacement Reserve Fund.
(g)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 7.3 of the Mortgage Loan Agreement.
(h)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Replacement Reserve Account pursuant to the terms of
Section 7.3 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Replacement Reserve Account
pursuant to Section 7.3 of the Mortgage Loan Agreement, and (B) the provisions
of Section 7.3 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference; provided, however, that if Senior Mezzanine
Borrower is required to and does make monthly deposits to the Replacement
Reserve Account (as defined in the Senior Mezzanine Loan Agreement) under the
Senior Mezzanine Loan, Lender shall not have the right set forth in
subsection (A) above.
Section 7.4    Intentionally Omitted.
Section 7.5    Excess Cash Flow Reserve Fund.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 7.5 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents (i) Mortgage Borrower is
required to maintain the Excess Cash Flow Reserve Account pursuant to the terms
of Section 7.5 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Excess Cash Flow Reserve Account
pursuant

- 107 -



--------------------------------------------------------------------------------



to Section 7.5 of the Mortgage Loan Agreement, and (B) the provisions of
Section 7.5 of the Mortgage Loan Agreement and all related definitions shall be
incorporated herein by reference; provided, however, that if Senior Mezzanine
Borrower is required to and does make monthly deposits to the Excess Cash Flow
Reserve Account (as defined in the Senior Mezzanine Loan Agreement) under the
Senior Mezzanine Loan, Lender shall not have the right set forth in
subsection (A) above.
Section 7.6    Mezzanine Reserve Funds, Generally. 17.%2.%3.%4. Borrower grants
to Lender a first-priority perfected security interest in each of the Mezzanine
Reserve Funds and any and all monies now or hereafter deposited in each of the
Mezzanine Reserve Funds as additional security for payment of the Debt. Until
expended or applied in accordance herewith, the Mezzanine Reserve Funds shall
constitute additional security for the Debt.
(a)    During the continuance of an Event of Default or a Cash Sweep Period that
has been caused by the occurrence of any Bankruptcy Action of Manager described
in Section 2.6.2(c) of the Mortgage Loan Agreement, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Mezzanine Reserve Funds to the payment of the Debt
in any order in its sole discretion in accordance with the Cash Management
Agreement.
(b)    The Mezzanine Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Mezzanine Reserve Funds shall
be held in an Eligible Account in Permitted Investments as directed by Lender or
Lender’s Servicer. Unless expressly provided for in this Article VII, all
interest on each of the Mezzanine Reserve Funds shall not be added to or become
a part thereof and shall be the sole property of and shall be paid to Lender.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest earned on the Mezzanine Reserve Funds
credited or paid to Borrower.
(c)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Mezzanine
Reserve Fund or the monies deposited therein or permit any lien or encumbrance
to attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.
(d)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Mezzanine Reserve Funds. Borrower shall
indemnify Lender and Servicer and hold Lender and Servicer harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Mezzanine Reserve Funds or the performance of the obligations for which
the Mezzanine Reserve Funds were established. Borrower shall assign to Lender
all rights and claims Borrower may have against all persons or entities
supplying labor, materials or other services which are to be paid from or
secured by the Mezzanine Reserve Funds; provided, however, that Lender may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.
(e)    Intentionally omitted.

- 108 -



--------------------------------------------------------------------------------



(f)    Any amount remaining in the Mezzanine Reserve Funds after the Debt has
been paid in full shall be returned to Borrower.
Section 7.7    Transfer of Funds In Mortgage Reserve Accounts. If Mortgage
Lender waives any Reserve Funds or other reserves or escrow accounts required in
accordance with the terms of the Mortgage Loan Agreement and Senior Mezzanine
Lender then waives the related Senior Mezzanine Reserve Fund(s) or other
reserves or escrow accounts required in accordance with the terms of the Senior
Mezzanine Loan Agreement, which reserves or escrow accounts are also required in
accordance with the terms of this Article VII, or if the Mortgage Loan and the
Senior Mezzanine Loan are both refinanced or paid off in full (without a
prepayment of the Loan) and Reserve Funds in respect of which Mezzanine Reserve
Funds are required hereunder are not required under the new mortgage loan, if
any, then Borrower shall cause any amounts that would have been deposited into
any Reserve Funds or other reserves or escrow accounts in accordance with the
terms of the Mortgage Loan Agreement to be transferred to and deposited with
Lender in accordance with the terms of this Article VII (and Borrower shall
enter into a cash management agreement and lockbox agreement for the benefit of
Lender substantially similar to the arrangement entered into at the time of the
closing of the Mortgage Loan).
ARTICLE VIII    – DEFAULTS
Section 8.1    Event of Default. 18.%2.%3.%4. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(iv)    subject to Section 2.6.3 hereof, if any portion of the Debt is not paid
when due;
(v)    subject to Section 5.1.2 hereof, if any of the Taxes or Other Charges are
not paid prior to the date on which any fees, interest or other penalties or
charges shall become due in respect of such unpaid amounts;
(vi)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;
(vii)    if Pledgor Transfers or otherwise encumbers, or causes or permits
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or
Operating Company to Transfer or otherwise encumber any portion of the Property,
the Senior Mezzanine Collateral, or the Collateral without Lender’s prior
written consent in violation of the provisions of this Agreement, Article 6 of
the Mortgage, the Senior Mezzanine Pledge Agreement, the Pledge Agreement or any
other Loan Document (subject in all events to provisions of this Agreement and
the other Loan Documents regarding permitted contests of Liens);
(viii)    if any representation or warranty made by Pledgor herein (including
any representation or warranty of Mortgage Borrower or Senior Mezzanine Borrower
that is incorporated herein by reference pursuant to Section 4.1.21 hereof and
made by Borrower hereunder) or in any other Loan Document, or in any report,
certificate, financial statement

- 109 -



--------------------------------------------------------------------------------



or other instrument, agreement or document now or hereafter furnished to Lender
in connection with the Loan shall have been false or misleading in any material
respect as of the date the representation or warranty was made; provided,
however, that if such representation or warranty which was false or misleading
in any material respect is, by its nature, curable and is not reasonably likely
to have a material adverse effect on Borrower, Leasehold Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Operating
Company, the Property, the Collateral, the Senior Mezzanine Collateral, Lender
(including, without limitation, Lender’s security interest in the Collateral) or
the Loan and such representation or warranty was not, to the knowledge of
Pledgor or any of its Affiliates (including, without limitation, any Affiliated
Manager), false or misleading in any material respect when made, then the same
shall not constitute an Event of Default unless Borrower has not cured the same
within five (5) Business Days after receipt by Borrower of notice from Lender of
such breach;
(ix)    if Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Operating Company or Principal shall make an assignment for
the benefit of creditors;
(x)    if a receiver, liquidator or trustee shall be appointed for Pledgor,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Operating Company or Principal or if Pledgor, Mortgage Borrower, Operating
Company, Senior Mezzanine Borrower, Senior Mezzanine Pledgor or Principal shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Operating Company or Principal, or if any proceeding for the
dissolution or liquidation of Pledgor, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Operating Company or Principal shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Pledgor, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company or
Principal upon the same not being discharged, stayed or dismissed within
ninety (90) days;
(xi)    if Pledgor attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(xii)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding

- 110 -



--------------------------------------------------------------------------------



for the dissolution or liquidation of Guarantor or such other guarantor or
indemnitor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Guarantor or such other guarantor or indemnitor, upon the same not being
discharged, stayed or dismissed within ninety (90) days; provided, further,
however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;
(xiii)    if Borrower breaches any covenant contained in (i) Section 4.1.30
hereof, provided, that, if such breach occurs and, in the event that no
Bankruptcy Action shall have been filed with respect to the Person in respect of
which such breach occurred prior to the time that Lender becomes aware of the
breach, continues beyond a cure period ending on the earlier of (A) five (5)
Business Days after Borrower’s receipt of notice thereof from Lender and (B) the
filing of any such Bankruptcy Action, and (other than after the filing of any
such Bankruptcy Action) Borrower fails to deliver to Lender, within five (5)
Business Days after a request therefor from Lender, an Additional Insolvency
Opinion to the effect that such breach shall not impair, negate or adversely
change the opinions rendered in the Insolvency Opinion, or (ii) any negative
covenant contained in Section 5.2 hereof or Section 4 of the Pledge Agreement
(subject in all events to provisions of this Agreement and the other Loan
Documents regarding permitted contests of Liens);
(xiv)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xv)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xvi)    if (A) a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default causes Manager to terminate or cancel
such Management Agreement (or such Replacement Management Agreement) and a
Replacement Management Agreement is not entered into promptly thereafter but in
no event later than sixty (60) days after such termination, or (B) any
Bankruptcy Action of Manager occurs and such occurrence is reasonably likely (as
determined by Lender in its sole discretion) to have a Material Adverse Effect;
provided, further, however, it shall be at Lender’s option to determine whether
an occurrence described in this subclause (B) shall be an Event of Default
(provided, further, however, that, no Event of Default shall be deemed to have
occurred solely as a result of a Bankruptcy Action with respect to Manager if
(i) such Bankruptcy Action is involuntary and none of Mortgage Borrower, Senior
Mezzanine Borrower, any Affiliated Manager nor any affiliate of Mortgage
Borrower, Senior Mezzanine Borrower or any Affiliated Manager has colluded with
or assisted in such involuntary filing, and (ii) within sixty (60) days of the
date such Bankruptcy Action occurs (A) such Bankruptcy

- 111 -



--------------------------------------------------------------------------------



Action is discharged or dismissed, or (B) Mortgage Borrower replaces such
Manager with a Qualified Manager pursuant to a Replacement Management
Agreement);
(xvii)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;
(xviii)    Borrower shall fail to obtain and/or maintain the Junior Mezzanine
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof;
(xix)    if Pledgor shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or the other Loan Documents not
specified in subsections (i) to (xv) above, for ten (10) days after notice to
Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Pledgor shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Pledgor in the exercise of
due diligence to cure such Default, such additional period not to exceed ninety
(90) days;
(xx)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Pledgor,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, the
Collateral, the Senior Mezzanine Collateral or the Property, or if any other
such event shall occur or condition shall exist, if the effect of such default,
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Lender to accelerate the maturity of all or any portion of the Debt;
(xxi)    if a material default has occurred and continues beyond any applicable
cure period under the Franchise Agreement (if any) if such default causes
Franchisor to terminate or cancel the Franchise Agreement and (A) a Replacement
Franchise Agreement is not entered into promptly thereafter, or (B) Borrower
fails to cause Mortgage Borrower to promptly operate the Property without a
Franchise Agreement in the same manner as the Property was operated on the
Closing Date;
(xxii)    if Borrower, Mortgage Borrower or Operating Company ceases to do
business as a hotel at the Property or terminates such business for any reason
whatsoever (other than temporary cessation in connection with any continuous and
diligent renovation or restoration of the Property following a Casualty or
Condemnation);
(xxiii)    if the Operating Lease shall be surrendered or if the Operating Lease
shall be terminated or canceled for any reason or under any circumstances
whatsoever, except

- 112 -



--------------------------------------------------------------------------------



with the consent of Lender; or if any of the terms, covenants or conditions of
the Operating Lease shall in any manner be modified, changed, supplemented,
altered, restated or amended without the consent of Lender except as may
otherwise expressly permitted in this Agreement;
(xxiv)    if Mortgage Borrower shall be in default in any of its material
obligations beyond any applicable notice and cure period under the Submerged
Land Lease; or
(xxv)    if a Mortgage Loan Event of Default shall occur; or
(xxvi)    if a Senior Mezzanine Loan Event of Default shall occur.
(j)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Pledgor and the Collateral, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents and all or any part of the Collateral and may exercise all
the rights and remedies of a secured party under the Uniform Commercial Code, as
adopted and enacted by the State or States where any of the Collateral is
located, against Pledgor, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
Section 8.2    Remedies. 19.%2.%3.%4. Upon the occurrence of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower and Leasehold Pledgor under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Pledgor or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any of the
Collateral. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral and the
Collateral has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

- 113 -



--------------------------------------------------------------------------------



(i)    With respect to Pledgor and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
the Collateral for the satisfaction of any of the Debt in any preference or
priority, and Lender may seek satisfaction out of the Collateral, or any part
thereof, in its absolute discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose upon the
Collateral in any manner and for any amounts secured by the Pledge Agreement
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the
Collateral to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Pledge Agreement as Lender may elect. Notwithstanding one or more
partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement and the other Loan Documents to secure payment of sums secured by the
Pledge Agreement and the other Loan Documents and not previously recovered.
(j)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints (and shall cause Leasehold Pledgor so to appoint) Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying (and shall cause Leasehold Pledgor so to ratify) all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower and Leasehold Pledgor by Lender of Lender’s
intent to exercise its rights under such power. Borrower shall be obligated to
pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the Severed Loan Documents and the Severed
Loan Documents shall not contain any representations, warranties or covenants
not contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.
(k)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
(l)    Any amounts recovered from the Collateral after and during the
continuance of an Event of Default may be applied by Lender toward the payment
of any interest and/or principal of the Loan and/or any other amounts due under
the Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

- 114 -



--------------------------------------------------------------------------------



Section 8.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Pledgor pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
Section 8.4    Right to Cure Defaults. During the continuation of an Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and/or Leasehold Pledgor and without releasing Borrower
and/or Leasehold Pledgor from any obligation hereunder or being deemed to have
cured any Event of Default hereunder, make, do or perform any obligation of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary. Subject to the rights of Mortgage Lender, if any, Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this Section
8.4, shall constitute a portion of the Debt and shall be due and payable to
Lender upon demand. All such costs and expenses incurred by Lender in remedying
such Event of Default or such failed payment or act or in appearing in,
defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was incurred until the
date of payment to Lender. Upon the occurrence and during the continuance of a
Mortgage Loan Event of Loan Default, Lender may, but without any obligation to
do so and without notice to or demand on Borrower, Leasehold Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, or Operating
Company and without releasing Borrower or Leasehold Pledgor from any obligation
under the Loan Documents or being deemed to have cured any Mortgage Loan Event
of Default, make, do or perform any obligation of Mortgage Borrower or Operating
Company under the Mortgage Loan Documents in such manner and to such extent as
Lender may deem necessary. All such costs and expenses incurred by Lender in
remedying such Mortgage Loan Event of Default or such failed payment or act
shall bear interest at the Default Rate, for the period after such cost or
expense was incurred to the date of payment to Lender. All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor. Upon the occurrence and during the continuance of a Senior Mezzanine
Loan Event of Default, Lender may, but without any obligation to do so and
without notice to or demand on Borrower, Leasehold Pledgor, Senior Mezzanine
Pledgor or Senior Mezzanine Borrower and without releasing Senior Mezzanine
Borrower and/or Senior Mezzanine Pledgor from any obligation under the Senior
Mezzanine Loan Documents or being deemed to have cured any Senior Mezzanine Loan
Event of Default, make, do or perform any obligation of Senior Mezzanine
Borrower or Senior

- 115 -



--------------------------------------------------------------------------------



Mezzanine Pledgor under Senior Mezzanine Loan Documents in such manner and to
such extent as Lender may deem necessary. All such costs and expenses incurred
by Lender in remedying such Senior Mezzanine Loan Event of Default or such
failed payment or act shall bear interest at the Default Rate, for the period
after such cost or expense was incurred to the date of payment to Lender. All
such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by the liens, claims and security interests provided to
Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.
ARTICLE IX    – SPECIAL PROVISIONS
Section 9.1    Securitization.
9.1.2    Sale of Notes and Securitization. 20.%2.%3.%4. Borrower acknowledges
and agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).
(c)    At the written request of Lender, and to the extent not already required
to be provided by or on behalf of Borrower under this Agreement, Borrower shall
use reasonable efforts, at no cost, expense or liability to Borrower, to
provide, cause Mortgage Borrower or Operating Company to provide or otherwise
cause to be provided, information not in the possession of Lender or which may
be reasonably required by Lender or take other actions reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Rating Agencies in connection with any such Securitization. Lender
shall have the right to provide to prospective investors and the Rating Agencies
any information in its possession, including, without limitation, financial
statements relating to Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Principal, Leasehold Pledgor, Operating Company,
Manager, Guarantor, if any, the Collateral, the Senior Mezzanine Collateral, the
Property and any Tenant of the Improvements. Borrower acknowledges that certain
information regarding the Loan and the parties thereto and the Property, Senior
Mezzanine Collateral and Collateral may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine
Pledgor, Principal, Leasehold Pledgor, Operating Company, Guarantor and any
Manager that is an Affiliated Manager and their respective officers and
representatives, shall, at Lender’s request, at Lender’s sole cost and expense,
reasonably cooperate with Lender’s efforts to arrange for a Securitization in
accordance with the market standards to which Lender customarily adheres and/or
which may be required by prospective investors and/or the Rating Agencies in
connection with any such Securitization. Borrower, Mortgage Borrower, Leasehold
Pledgor, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company,
Principal and Guarantor agree to review, at Lender’s written request in
connection with the Securitization, the Disclosure Documents as such Disclosure
Documents relate

- 116 -



--------------------------------------------------------------------------------



to Borrower, Mortgage Borrower, Leasehold Pledgor, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Principal, Operating Company, Guarantor, the
Collateral, the Senior Mezzanine Collateral, the Property and the Loan,
including without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Pledge Agreement,” “Description of the
Mezzanine Loan and Pledged Collateral,” “The Managers,” “The Borrower,” “The
Operating Lease” and “Certain Legal Aspects of the Mezzanine Loan” (or sections
similarly titled or covering similar subject matters) and shall confirm that the
factual statements and representations contained in such sections and such other
information in the Disclosure Documents (to the extent such information relates
to, or is based on, or includes any information regarding the Property, the
Collateral, the Senior Mezzanine Collateral, Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Leasehold Pledgor, Senior Mezzanine Pledgor, Principal,
Operating Company, Guarantor, Manager and/or the Loan) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.
(d)    Borrower agrees to make upon Lender’s written request, at no cost,
liability or expense to Borrower, without limitation, all structural or other
changes to the Loan, the Mortgage Loan and the Senior Mezzanine Loan (including
delivery of one or more new component notes to replace the original Note, the
Mortgage Note or the Senior Mezzanine Note or modify the original Note, the
Mortgage Note or the Senior Mezzanine Note to reflect multiple components of the
Loan, the Mortgage Loan or the Senior Mezzanine Loan and such new notes or
modified note may have different original principal balances, interest rates and
amortization schedules), modifications to any documents evidencing or securing
the Loan, the Mortgage Loan or the Senior Mezzanine Loan, creation of one or
more additional mezzanine loans (including amending Borrower’s organizational
structure to provide for one or more additional mezzanine borrowers), delivery
of opinions of counsel acceptable to the Approved Rating Agencies or potential
investors and addressing such matters as the Approved Rating Agencies or
potential investors may require; provided, however, that in creating such new
notes or modified notes or additional mezzanine notes Borrower shall not be
required to modify (i) the initial aggregate weighted average interest rate
payable under the Note, the Mortgage Note and the Senior Mezzanine Note,
(ii) the stated maturity of the Note, the Mortgage Note and the Senior Mezzanine
Note, (iii) the aggregate amortization of principal of the Note, the Mortgage
Note and the Senior Mezzanine Note, (iv) any other material economic term of the
Loan, the Mortgage Loan or the Senior Mezzanine Loan taken as a whole, (v) the
Loan Documents, the Mortgage Loan Documents or the Senior Mezzanine Loan
Documents so as to decrease the time periods during which Borrower is permitted
to perform its obligations under the Loan Documents, Mortgage Borrower is
permitted to perform its obligations under the Mortgage Loan Documents or Senior
Mezzanine Borrower is permitted to perform its obligations under the Senior
Mezzanine Loan Documents or (vi) the aggregate principal balance then
outstanding under the Loan, the Mortgage Loan or the Senior Mezzanine Loan so as
to increase the same. In connection with the foregoing, Borrower covenants and
agrees to modify in a manner that is not materially adverse to Borrower the Cash
Management Agreement to reflect the newly created components and/or additional
mezzanine loans.
(e)    If requested by Lender, to the extent in the possession or control of
Borrower or any Affiliate thereof or available to any of the same in the
exercise of commercially reasonable

- 117 -



--------------------------------------------------------------------------------



efforts, Borrower shall provide Lender, promptly upon request, with any
financial statements, financial, statistical or operating information or other
information as Lender shall determine necessary or appropriate (including items
required (or items that would be required if the Securitization were offered
publicly) pursuant to Regulation AB under the Securities Act, or the Exchange
Act, or any amendment, modification or replacement thereto) or required by any
other legal requirements, in each case, in connection with any private placement
memorandum, prospectus or other disclosure documents or materials or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.
9.1.3    Securitization Costs. Notwithstanding anything in this Agreement to the
contrary, all reasonable third-party costs and expenses incurred by Borrower,
Guarantor and any Manager in connection with Borrower’s complying with requests
made under this Section 9.1 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Borrower, provided that Lender
shall reimburse Borrower for all reasonable, third-party, out-of-pocket expenses
to the extent the same incurred solely in connection with Borrower’s review of
Covered Disclosure Information exceed Ten Thousand and No/100 Dollars
($10,000.00) in the aggregate (taking into account expenses previously paid by
Mortgage Borrower pursuant to Section 9.1.2 of the Mortgage Loan Agreement).
Section 9.2    Securitization Cooperation. 21.%2.%3.%4. Borrower understands
that certain of the Provided Information may be included in Disclosure Documents
in connection with the Securitization and may also be included in filings with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.
(f)    Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 9.3    Exculpation. 22.%2.%3.%4. Subject to the qualifications below,
Lender shall not enforce the liability and obligation of Pledgor to perform and
observe the obligations contained in the Note, this Agreement, the Pledge
Agreement or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Pledgor, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, or in the Collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Pledgor only to the
extent of Pledgor’s interest in the Collateral given to Lender, and Lender, by
accepting the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, agrees that it shall not sue

- 118 -



--------------------------------------------------------------------------------



for, seek or demand any deficiency judgment against Pledgor in any such action
or proceeding under or by reason of or under or in connection with the Note,
this Agreement, the Pledge Agreement or the other Loan Documents. The provisions
of this Section shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Pledgor (if applicable) as a party
defendant in any action or suit for foreclosure and sale under the Pledge
Agreement; (c) affect the validity or enforceability of or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) intentionally omitted; or (f) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower (if applicable) in order to fully
realize the security granted by the Pledge Agreement or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against all of the Collateral.
(c)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including without limitation reasonable
attorneys’ fees and court costs) incurred or suffered by Lender arising out of
or in connection with the following:
(i)    fraud or intentional misrepresentation by Pledgor, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company,
Principal or Guarantor in connection with the Loan;
(ii)    the gross negligence or willful misconduct of Pledgor, Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating
Company, Principal or Guarantor;
(iii)    material physical waste of the Property by Pledgor, Mortgage Borrower,
Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company,
Principal or Guarantor or any Affiliate of any of the foregoing (including
without limitation, Affiliated Manager);
(iv)    the removal or disposal of any portion of the Property by Pledgor,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Operating Company, Principal or Guarantor or any Affiliate of any of the
foregoing in violation of the Loan Documents during the continuance of an Event
of Default (including without limitation, Affiliated Manager);
(v)    the misapplication or conversion by Pledgor, Mortgage Borrower, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company, Principal or
Guarantor of (A) any Net Liquidation Proceeds After Debt Service or Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property,
(B) any Awards received in connection with a Condemnation of all or a portion of
the Property, (C) any Rents following an Event of Default, or (D) any Rents paid
more than one month in advance;

- 119 -



--------------------------------------------------------------------------------



(vi)    failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property or Collateral if
there is sufficient cash flow from the Property to pay the same (except to the
extent such failure occurs solely as a result of Lender or Mortgage Lender
applying Rents to the Debt, or holding Rents as additional collateral for the
Loan, during the continuance of an Event of Default or a Cash Sweep Period that
has been caused by a Cash Sweep Event that is the occurrence of any Bankruptcy
Action of Manager described in Section 2.6.2(c) of the Mortgage Loan Agreement,
and such charges or judgments relate to or otherwise arose in respect of work,
matters or other actions that commenced prior to the occurrence of such Event of
Default or Cash Sweep Event);
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Mortgage Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(viii)    failure by Pledgor, Mortgage Borrower, Senior Mezzanine Borrower,
Senior Mezzanine Pledgor, Principal or Operating Company to maintain its status
as a Single Purpose Entity or comply with any representation, warranty or
covenant set forth in Section 4.1.30 or 4.1.40 hereof (other than any covenant
pursuant to clause (xii) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof);
(ix)    Borrower’s failure to obtain and/or maintain the Junior Mezzanine
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof; or
(x)    any distribution made in violation of Section 5.2.15 hereof.
(d)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Pledge Agreement or to require that all Collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (ii) the Debt shall be fully recourse to Borrower in the event of
any of the following:
(A)    (1) Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Operating Company or Principal filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (2) the filing of an involuntary petition against Pledgor, Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company
or Principal under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law in which Pledgor, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Operating Company, Principal or Guarantor
colludes with, or otherwise assists such Person, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Pledgor,
Mortgage

- 120 -



--------------------------------------------------------------------------------



Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company
or Principal from any Person; (3)  Pledgor, Mortgage Borrower, Senior Mezzanine
Borrower, Senior Mezzanine Pledgor, Operating Company or Principal filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (4)  Pledgor, Mortgage
Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor, Operating Company
or Principal consenting to or acquiescing in or joining in an application (other
than by Lender) for the appointment of a custodian, receiver, trustee, or
examiner for Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Operating Company or Principal or any portion of the
Property, the Senior Mezzanine Collateral or the Collateral; (5) Pledgor,
Mortgage Borrower, Senior Mezzanine Borrower, Senior Mezzanine Pledgor,
Operating Company or Principal making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; or
(B)    if (1) Pledgor fails to obtain Lender’s prior written consent as required
by this Agreement or in the Pledge Agreement to any Indebtedness or voluntary
Lien encumbering the Collateral that is superior to the Lien of the Pledge
Agreement; (2) Pledgor, Mortgage Borrower, Senior Mezzanine Borrower, Senior
Mezzanine Pledgor, Principal or Operating Company fails to maintain its status
as a Single Purpose Entity or comply with any representation, warranty or
covenant set forth in Section 4.1.30 or 4.1.40 hereof (other than any covenant
pursuant to clause (xii) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof) and such failure (x) is cited as a factor in the
substantive consolidation of the properties or assets of Pledgor, Senior
Mezzanine Borrower, Senior Mezzanine Pledgor, Mortgage Borrower, Principal or
Operating Company (as the case may be) with those of any other Person in any
action or proceeding under the Bankruptcy Code or (y) results in the dissolution
of Mortgage Borrower, or (3) Pledgor fails to obtain Lender’s prior written
consent to any other Transfer if and as required by this Agreement or the Pledge
Agreement; provided, however, that a Transfer resulting from the exercise of
Lender’s rights under the Loan Documents, including the delivery of an
assignment-in-lieu of foreclosure, or the consummation of any enforcement action
by the holder of the Mortgage Loan or the Senior Mezzanine Loan, including the
delivery of a deed-in-lieu or an assignment-in-lieu of foreclosure, shall not be
a violation of Section 5.2.10 or Section 4.1.30 which gives rise to personal
liability for Borrower or Guarantor under this Section 9.3.
(e)    Notwithstanding anything contained in this Agreement, the Guaranty or the
other Loan Documents to the contrary, Borrower and Guarantor shall have no
personal liability arise under this Section 9.3 to the extent solely a result of
(i) the exercise of remedies by Lender under the Loan Documents, Mortgage Lender
under the Mortgage Loan Agreement or Senior Mezzanine Lender under the Senior
Mezzanine Loan Documents, or any deed or assignment in lieu thereof, or (ii) any
action or omission of (A) Mortgage Lender, its agents or a receiver from and

- 121 -



--------------------------------------------------------------------------------



after a foreclosure, deed-in-lieu of foreclosure or appointment of a receiver on
all or any portion of the Property (or any purchaser at foreclosure or any
transferee of Mortgage Lender or such purchaser), (B) Lender, its agents or a
receiver from and after a foreclosure, assignment in lieu of foreclosure or
appointment of a receiver on all or any portion of the Collateral (or any
purchaser at foreclosure or any transferee of Lender or such purchaser) or any
Person, one hundred percent (100%) of the direct or indirect equity interests of
which are owned by any of the foregoing pursuant to any such foreclosure,
assignment-in-lieu of foreclosure, or purchase at foreclosure, unless Lender,
such purchaser, such transferee of Lender or its designee, or such transferee of
such purchaser, is a Guarantor Related Party or (C) Senior Mezzanine Lender, its
agents or a receiver from and after a foreclosure, assignment-in-lieu of
foreclosure or appointment of a receiver on all or any portion of the collateral
securing the Senior Mezzanine Loan (or any purchaser at such foreclosure or any
transferee of the Senior Mezzanine Lender or such purchaser) or any Person, one
hundred percent (100%) of the direct or indirect equity interests of which are
owned by any of the foregoing pursuant to any such foreclosure,
assignment-in-lieu of foreclosure, or purchase at foreclosure, unless such
Person, or Senior Mezzanine Lender, such purchaser, such transferee of Senior
Mezzanine Lender, or such transferee of such purchaser, is a Guarantor Related
Party. Notwithstanding anything contained in this Agreement, the Guaranty or the
other Loan Documents to the contrary, the liabilities of Borrower and Guarantor
arising under this Section 9.3 shall be limited to such liabilities arising or
incurred at a time when Borrower or Leasehold Pledgor are Controlled by (1) AHLP
(or following a Qualified Prime Transfer, AHPLP and/or AHLP, as the case may be)
or (2) any Affiliate of AHLP (or following a Qualified Prime Transfer, AHPLP
and/or AHLP, as the case may be) (each Person described in clause (1) or (2), a
“Guarantor Related Party”).
Section 9.4    Matters Concerning Manager. If (a) in the event Manager is an
Affiliated Manager only, (i) Lender accelerates the maturity of all or any
portion of the Debt following the occurrence and continuance of an Event of
Default hereunder, or (ii) a Transfer of direct or indirect interests in
Affiliated Manager occurs, and, after giving effect to such Transfer, Archie
Bennett, Jr. or Monty Bennett (individually or collectively) do not directly or
indirectly own at least fifty-one percent (51%) of Affiliated Manager and
Control Affiliated Manager, (b) a Manager shall become subject to a Bankruptcy
Action (other than an involuntary Bankruptcy Action which is discharged or
dismissed within sixty (60) days after the date such Bankruptcy Action was
filed), or (c) an event of default occurs on the part of Manager under the
Management Agreement after the expiration of all applicable notice and cure
periods thereunder, subject to the rights of Mortgage Lender under Section 9.4
of the Mortgage Loan Agreement and Senior Mezzanine Lender under Section 9.4 of
the Senior Mezzanine Loan Agreement, at the request of Lender, Borrower shall,
or shall cause Mortgage Borrower or Operating Company, as applicable, to the
extent permitted by law, to terminate the Management Agreement and replace
Manager with a Qualified Manager pursuant to a Replacement Management Agreement,
it being understood and agreed that the management fee for such Qualified
Manager shall not exceed then prevailing market rates.
Section 9.5    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are

- 122 -



--------------------------------------------------------------------------------



collectively referred to as “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to Servicer pursuant to a pooling and servicing agreement,
servicing agreement, special servicing agreement or other agreement providing
for the servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Lender shall be responsible for any set
up fees or any other initial costs relating to or arising under the Servicing
Agreement and for payment of the regular monthly master servicing fee or trustee
fee due to Servicer under the Servicing Agreement and any fees or expenses
required to be borne by, and not reimbursable to, Servicer. Notwithstanding the
foregoing, Borrower shall promptly reimburse Lender on demand for (a) interest
payable on advances made by Servicer with respect to delinquent debt service
payments (to the extent charges are due pursuant to Section 2.3.4 and interest
at the Default Rate actually paid by Borrower in respect of such payments are
insufficient to pay the same) or expenses paid by Servicer or trustee in respect
of the protection and preservation of the Collateral and (b) all costs and
expenses, liquidation fees, workout fees, special servicing fees, operating
advisor fees or any other similar fees payable by Lender to Servicer: (i) as a
result of an Event of Default under the Loan or the Loan becoming specially
serviced, an enforcement, refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” of the
Loan Documents or of any insolvency or bankruptcy proceeding; (ii) any
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees that are due and payable to Servicer under the
Servicing Agreement or the trustee, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis; (iii) the costs of all
property inspections and/or appraisals of the Property (or any updates to any
existing inspection or appraisal) that Servicer or the trustee may be required
to obtain (other than the cost of regular annual inspections required to be
borne by Servicer under the Servicing Agreement); or (iv) any special requests
made by Borrower or Guarantor during the term of the Loan including, without
limitation, in connection with a prepayment, assumption or modification of the
Loan.
Section 9.6    Matters Concerning Franchisor. If (i) Franchisor shall become
bankrupt or insolvent or (b) a material default on the part of Franchisor occurs
under the Franchise Agreement giving Mortgage Borrower or Operating Company, as
applicable, the right to terminate the Franchise Agreement, Borrower shall cause
Mortgage Borrower or Operating Company, as applicable, to, at the request of
Lender, subject to the rights of Mortgage Lender under Section 9.6 of the
Mortgage Loan Agreement and Senior Mezzanine Lender under Section 9.6 of the
Senior Mezzanine Loan Agreement, terminate the Franchise Agreement and replace
the Franchisor with a Qualified Franchisor pursuant to a Replacement Franchise
Agreement, it being understood and agreed that the franchise fee for such
replacement franchisor shall not exceed then prevailing market rates.
ARTICLE X    – MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid,

- 123 -



--------------------------------------------------------------------------------



unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law. 23.%2.%3.%4. THIS AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE COLLATERAL IS LOCATED OR AS OTHERWISE DETERMINED BY APPLICABLE LAW,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

- 124 -



--------------------------------------------------------------------------------



(g)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
80 State Street
Albany, New York 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or Leasehold Pledgor, as applicable, therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower or
Leasehold Pledgor, shall entitle Borrower or Leasehold Pledgor, as applicable,
to any other or future notice or demand in the same, similar or other
circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or

- 125 -



--------------------------------------------------------------------------------



exercising any right, power, remedy or privilege hereunder, or under the Note or
under any other Loan Document, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
If to Lender:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Nancy Alto
Facsimile No.: (917) 546-2564

and

Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Donald F. Simone, Esq.
Facsimile No.: (212) 656-1203
If to Borrower:
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 490-9605


- 126 -



--------------------------------------------------------------------------------



With a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson, Esq.
Facsimile No.: (214) 999-3884

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
Section 10.7    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVE ANY
RESPECTIVE RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
BORROWER AND LENDER IS HEREBY RESPECTIVELY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER, AS APPLICABLE.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied

- 127 -



--------------------------------------------------------------------------------



shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.
Section 10.13    Expenses; Indemnity. Except as otherwise expressly provided in
this Agreement, 24.%2.%3.%4. Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all (i) reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (A) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
Leasehold Pledgor (including without limitation any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Property or the Collateral); (B) Borrower’s and Leasehold
Pledgor’s ongoing performance of and compliance with Borrower’s and Leasehold
Pledgor’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (C) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (D) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (E) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; and (F) the filing and recording
fees and expenses, title insurance and fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; and (ii) costs

- 128 -



--------------------------------------------------------------------------------



and expenses (including reasonable attorneys’ fees and expenses) incurred by
Lender in connection with (x) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Pledgor, this
Agreement, the other Loan Documents, the Collateral, or any other security given
for the Loan; and (y) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property, the Senior Mezzanine Collateral or the Collateral (including,
without limitation, any fees and expenses incurred by or payable to Servicer or
a trustee in connection with the transfer of the Loan to a special servicer upon
Servicer’s anticipation of a Default or Event of Default, liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees and interest payable on advances made by the Servicer with respect
to delinquent debt service payments or expenses of curing Borrower’s defaults
under the Loan Documents) or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 9.5; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.
(a)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Indemnified Party in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.
(b)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and Lender shall be entitled to require payment of such fees
and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.
Section 10.14    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

- 129 -



--------------------------------------------------------------------------------



Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
25.%2.%3.%4. Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between Borrower or Leasehold
Pledgor, on the one hand, and Lender, on the other hand, nor to grant Lender any
interest in the Collateral other than that of pledgee, beneficiary or lender.
(c)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, JPMorgan Chase Bank, National Association, or any of their
Affiliates shall be subject to the prior written approval of Lender and JPMorgan
Chase Bank, National Association in their sole discretion.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
(and shall cause Leasehold Pledgor to waive) all rights to a marshalling of the
assets of Borrower or Leasehold Pledgor, as applicable, Borrower’s and Leasehold
Pledgor’s respective partners and others with interests in Borrower or Leasehold
Pledgor, as applicable, and of the Collateral, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, the administration of estates of decedents, or any
other matters whatsoever to defeat, reduce or affect the right of Lender under
the Loan Documents to a sale of the Collateral for the collection of the Debt
without any prior or different resort for collection or of the right of Lender
to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

- 130 -



--------------------------------------------------------------------------------



Section 10.19    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders other than Eastdil Secured (“Broker”) in connection
with the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt. Borrower acknowledges that Lender may be paying Broker, at its sole cost
and expense, a servicing strip in connection with certain of the sub-servicing
activities to be performed by Broker following the closing of the Loan.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

- 131 -



--------------------------------------------------------------------------------



Section 10.23    Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several.
Section 10.24    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and Leasehold Pledgor at any reasonable times upon
reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
or Leasehold Pledgor of any other significant property (other than personal
property required for the day to day operation of the Property).
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



- 132 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
ASHFORD PIER HOUSE MEZZ B LLC, a Delaware limited liability company
By: /s/ David A. Brooks_________
Name: David A. Brooks
Title: Vice President






--------------------------------------------------------------------------------





 
LENDER: 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Thomas N. Cassino   
 
Name: Thomas N. Cassino
 
Title: Vice President








--------------------------------------------------------------------------------



SCHEDULE I
(LEASES)
1.    Lease Agreement entered into as of December 18, 2003 by and between Pier
House Joint Venture, a Florida general partnership (“PHJV”), the
predecessor-in-interest to Mortgage Borrower, and Island Dogs, Inc., a Florida
corporation (“ID Corp.”); as amended by that certain First Amendment to Lease
Agreement entered into as of April 5, 2004 by and between PHJV and ID Corp.; as
further amended by that certain Second Amendment to Lease Agreement entered into
as of March 14, 2005 by and between PHJV and ID Corp.; as assigned by ID Corp.,
as “Assignor”, to Island Dogs, LLC (“ID LLC”), as “Assignee”, pursuant to that
certain Assignment of Lease dated March 2, 2006 among ID Corp. and ID LLC; as
further amended by that certain Third Amendment to Lease Agreement entered into
as of March 9, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
further amended by that certain Fourth Amendment to Lease Agreement entered into
as of March 30, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
assigned by ID LLC and assumed by Operation Kidd LLC, a Pennsylvania limited
liability company (“Operation Kidd”), pursuant to that certain Assignment,
Assumption, Acknowledgment and Consent dated as of June 11, 2010 by and among ID
LLC, as “Assignor”, Operation Kidd, as “Assignee”, Blue Martini, Inc., a Florida
corporation, as “Assignor Guarantor”, Rum Barrel, LLC, a Florida limited
liability company, as “Assignee Guarantor”, and PHJV, as “Landlord”; as
supplemented by that certain Guarantee executed by Rum Barrel, LLC executed as
of June 11, 2010; as further amended by that certain Fifth Amendment to Lease
Agreement entered into as of June 11, 2010 by and between PHJV and Operation
Kidd; as evidenced by that certain Memorandum of Lease recorded in the Official
Records of Monroe County, Florida on June 24, 2010 in Book No. 2471, Pg. 2344;
as further amended by that certain Sixth Amendment to Lease Agreement entered
into as of December 31, 2010 by and between PHJV and Operation Kidd; and as
further amended by that certain Seventh Amendment to Lease Agreement entered
into as of March 5, 2013 by and between PHJV and Operation Kidd.


2.    License (Ticket Booth), dated February 1, 2003, between Pier House Joint
Venture, a Florida general partnership (“PHJV”), the predecessor-in-interest to
Mortgage Borrower, and Sunset Watersports, Inc.






--------------------------------------------------------------------------------



SCHEDULE II
(RESERVED)








--------------------------------------------------------------------------------



SCHEDULE III
(ORGANIZATIONAL CHART OF BORROWER)








--------------------------------------------------------------------------------



SCHEDULE IV
[RESERVED]








--------------------------------------------------------------------------------



SCHEDULE VI
QUALIFIED PRIME TRANSFER – REQUIRED ASSETS


Hotels
Hilton La Jolla Torrey Pines            La Jolla, CA
The Capital Hilton                 Washington, D.C.
Marriott Plano Legacy Town Center         Plano, TX
Seattle Marriott Waterfront             Seattle, WA
Courtyard San Francisco            Downtown San Francisco, CA
Courtyard Seattle Downtown            Seattle, WA
Courtyard Philadelphia            Downtown Philadelphia, PA
Renaissance Tampa International Plaza    Tampa, FL




Option to Purchase
Crystal Gateway Marriott            Arlington, VA



Right of First Offer
Crowne Plaza Beverly Hills             Beverly Hills, CA
Embassy Suites Crystal City             Arlington, VA
Crowne Plaza Key West             Key West, FL
Hyatt Coral Gables                Coral Gables, FL
One Ocean Jacksonville            Jacksonville, FL
Houston Embassy Suites             Houston, TX
Portland Embassy Suites            Portland, OR
Ritz-Carlton Atlanta                Atlanta, GA
Hilton Boston Back Bay            Boston, MA     
Courtyard Boston Downtown            Boston, MA
The Churchill                     Washington, D.C.
The Melrose                     Washington, D.C.
RESERVED]










--------------------------------------------------------------------------------



SCHEDULE VI
[RESERVED]










--------------------------------------------------------------------------------



SCHEDULE VII
(FORM OF COMPLETION GUARANTY)
[See attached]








--------------------------------------------------------------------------------



SCHEDULE VIII
(QUALIFIED FRANCHISORS AND ACCEPTABLE RELATED FLAGS)






Franchisor


Brand
Hyatt
Hyatt Regency
Park Hyatt
Hyatt
Grand Hyatt


Marriott
Marriott
Autograph
Edition
JW Marriott


Hilton
Hilton
Conrad


Starwood
Westin
Le Meridien
Luxury Collection
St. Regis
W













--------------------------------------------------------------------------------





SCHEDULE IX    

(BORROWER OPERATING AGREEMENT)
Limited Liability Company Agreement of Ashford Pier House Mezz A LLC, dated as
of September 10, 2013, among Ashford Hospitality Limited Partnership, as the
sole equity member, the Managers named therein and Korri A. Behler and Kathryn
A. Widdoes as Independent Managers.



--------------------------------------------------------------------------------





SCHEDULE X

(MORTGAGE BORROWER COMPANY AGREEMENT)
Amended and Restated Agreement of Limited Partnership of Ashford Pier House LP,
effective as of September 10, 2013, by and between among Ashford Pier House GP
LLC, a Delaware limited liability company, as General Partner, and Ashford Pier
House Mezz A LLC, a Delaware limited liability company, as Limited Partner.







--------------------------------------------------------------------------------





SCHEDULE XI

(PRINCIPAL COMPANY AGREEMENT)
Amended and Restated Limited Liability Company Agreement of Ashford Pier House
GP LLC, dated as of September 10, 2013, among Ashford Pier House Mezz A LLC, a
Delaware limited liability company, as the sole equity member, the Managers
named therein and Victor A. Duva and Jennifer A. Schwartz as Independent
Managers.



--------------------------------------------------------------------------------





SCHEDULE XII

(SENIOR MEZZANINE BORROWER COMPANY AGREEMENT)
Limited Liability Company Agreement of Ashford Pier House Mezz A LLC, dated as
of September 10, 2013, among Ashford Pier House Mezz B LLC, a Delaware limited
liability company, as the sole equity member, the Managers named therein and
Steven P. Zimmer and Ricardo Beausoleil as Independent Managers.



